Exhibit 10.5

 

AGREEMENT AND PLAN OF MERGER

 

by and among

 

LEVITRONIX LLC,

 

LEVITRONIX TECHNOLOGIES LLC,

 

PHAROS, LLC,

 

the Sellers named herein,

 

the Consenting Parent Equity Holders named herein,

 

PHAROS, LLC, as the Seller Representative,

 

THORATEC CORPORATION, as the Purchaser,

 

and

 

REVERE MERGER SUB, LLC, as the Transitory Subsidiary

 

 

dated as of August 3, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I DEFINITIONS

2

 

 

Section 1.1.

Defined Terms

2

Section 1.2.

Interpretation

17

 

 

 

ARTICLE II PURCHASE AND SALE

17

 

 

 

Section 2.1.

Purchase and Sale; Escrow Funds

17

Section 2.2.

Merger

18

Section 2.3.

Closing

20

Section 2.4.

Final Closing Transaction Value

21

Section 2.5.

Earnout Matters

23

Section 2.6.

Transfer Taxes

26

Section 2.7.

Purchase Price Adjustments

26

Section 2.8.

Withholding

26

Section 2.9.

Payments to Sellers and Remaining Members

27

Section 2.10.

Allocation of Transaction Value

27

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

27

 

 

 

Section 3.1.

Organization and Qualification

28

Section 3.2.

Capitalization

28

Section 3.3.

Authorization and Validity of Agreement

29

Section 3.4.

Consents and Approvals

29

Section 3.5.

No Violations

30

Section 3.6.

Financial Statements; Undisclosed Liabilities

30

Section 3.7.

Compliance

31

Section 3.8.

Litigation

31

Section 3.9.

Employee Benefit Matters

31

Section 3.10.

Taxes

36

Section 3.11.

Intellectual Property

38

Section 3.12.

Regulatory Matters

42

Section 3.13.

Material Contracts

46

Section 3.14.

Brokers and Finders

48

Section 3.15.

Absence of Certain Changes

49

Section 3.16.

Environmental Matters

50

Section 3.17.

Related Transactions

51

Section 3.18.

Real Property

52

Section 3.19.

Title; Sufficiency of Assets

52

Section 3.20.

Insurance

53

Section 3.21.

Customers; Suppliers; Distributors

53

Section 3.22.

Products

53

 

i

--------------------------------------------------------------------------------


 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF EACH SELLER AND PARENT SUB

54

 

 

 

Section 4.1.

Organization and Qualification

54

Section 4.2.

Authorization and Validity of Agreement

54

Section 4.3.

Consents and Approvals

54

Section 4.4.

No Violations

54

Section 4.5.

Title

55

Section 4.6.

Brokers and Finders

55

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF PURCHASER AND THE TRANSITORY
SUBSIDIARY

55

 

 

 

Section 5.1.

Organization and Qualification

55

Section 5.2.

Authorization and Validity of Agreement

55

Section 5.3.

Consents and Approvals

56

Section 5.4.

No Violations

56

Section 5.5.

Litigation and Governmental Orders

57

Section 5.6.

Funding and Capitalization

57

Section 5.7.

Brokers and Finders

57

Section 5.8.

Investment Intent

57

Section 5.9.

Operations of the Transitory Subsidiary

57

 

 

 

ARTICLE VI COVENANTS OF SELLERS, THE PARENT SUB AND THE COMPANY

58

 

 

 

Section 6.1.

Non-Competition; Non-Solicitation

58

Section 6.2.

Seller Representative

59

 

 

 

ARTICLE VII COVENANTS OF THE PARTIES

61

 

 

 

Section 7.1.

Further Assurances

61

Section 7.2.

Public Announcements; Confidentiality

62

Section 7.3.

Insurance; Indemnity

62

Section 7.4.

Preservation of Historical Books and Records

63

Section 7.5.

Employee Matters

64

Section 7.6.

Parent Control of the Retained Business

65

Section 7.7.

Provisions Regarding Legal Representation

65

Section 7.8.

Use of Retained Marks

66

Section 7.9.

Limitations on Distributions by Parent to Remaining Parent Equity Holders

67

 

 

 

ARTICLE VIII INDEMNIFICATION

67

 

 

 

Section 8.1.

Survival of Representations and Warranties, Etc.

67

Section 8.2.

Indemnification; Thresholds; Caps

68

Section 8.3.

Exclusive Remedy; Sole Recourse

71

Section 8.4.

Certain Limitations

71

Section 8.5.

Procedures; Disputes

73

Section 8.6.

Third Party Claims

74

 

ii

--------------------------------------------------------------------------------


 

Section 8.7.

Uncovered Claims

75

Section 8.8.

Other Matters Relating to Indemnification Claims

77

 

 

 

ARTICLE IX TAX MATTERS

77

 

 

 

Section 9.1.

Tax Treatment of Purchase of Shares

77

Section 9.2.

Tax Returns

77

Section 9.3.

Tax Cooperation

78

Section 9.4.

Tax Sharing Agreement

79

Section 9.5.

Survival of Tax Matters

79

 

 

 

ARTICLE X MISCELLANEOUS

79

 

 

 

Section 10.1.

Notices

79

Section 10.2.

Entire Agreement

80

Section 10.3.

Assignment; Binding Effect

80

Section 10.4.

Fees and Expenses

81

Section 10.5.

Amendments

81

Section 10.6.

Severability

81

Section 10.7.

Counterparts

81

Section 10.8.

Governing Law

81

Section 10.9.

Jurisdiction; Venue; Services of Process

81

Section 10.10.

Remedies Cumulative; Specific Performance

82

Section 10.11.

Costs and Attorneys’ Fees.

82

Section 10.12.

No Third Party Beneficiaries

82

 

iii

--------------------------------------------------------------------------------


 

Exhibits and Schedules

 

Exhibit A

 

Sellers and Applicable Shares

Exhibit B

 

Consenting Parent Equity Holders

Exhibit C

 

Remaining Members and Applicable Shares

Exhibit D

 

Asset and Liability Allocation Agreement

Exhibit E

 

Agreement and Plan of Distribution

Exhibit F-1

 

Intellectual Property Cross-License Agreement (U.S.)

Exhibit F-2

 

Intellectual Property Cross-License Agreement (Swiss)

Exhibit G

 

Swiss Sublease

Exhibit H-1

 

Transition Services Agreement (U.S.)

Exhibit H-2

 

Transition Services Agreement (Swiss)

Exhibit I

 

Designated Employees

Exhibit J

 

Acquired Business Products

Exhibit J-1

 

Acquired Business Product Accessories

Exhibit J-2

 

Certain Devices and Accessories in Development

Exhibit K

 

Designated Acquired Business Intellectual Property

Exhibit L

 

Form of Escrow Agreement

Exhibit M

 

Form of Membership Interest Assignment and Assumption Agreement

Exhibit N

 

Certain Listed Retained Business Assets and Liabilities

Exhibit O

 

Form of Seller Representative Escrow Agreement

Exhibit P

 

Certain Earnout Report Matters

Exhibit Q

 

Swiss Demerger Matters

Exhibit R

 

Retained Employees

Exhibit S

 

Remaining Parent Equity Holders

Exhibit T

 

Form of Parent Equity Holder Consent

Exhibit U

 

Certificate of Merger

Exhibit V

 

Retained Employee Severance Amount

 

Company Disclosure Schedule

Purchaser Disclosure Schedule

Schedule 2.1(b) — Specified Accounting Principles

Schedule 6.1(b) — Specified Employees

Schedule 7.8(a) — Retained Marks

Schedule 8.7 — Uncovered Claim Calculation Examples

 

iv

--------------------------------------------------------------------------------


 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”) is dated as of August 3,
2011, by and among Thoratec Corporation, a California corporation (“Purchaser”),
Revere Merger Sub, LLC, a Delaware limited liability company and wholly owned
Subsidiary of Purchaser (“Transitory Subsidiary”), Pharos, LLC, a Delaware
limited liability company (“Parent”), Levitronix LLC, a Delaware limited
liability company and Subsidiary of Parent (the “Company”), Levitronix
Technologies LLC, a Delaware limited liability company and Subsidiary of Parent
(the “Parent Sub”), the Persons listed on Exhibit A attached hereto (each, along
with Parent, “Seller” and, collectively, “Sellers”) and, in the capacity of
“Seller Representative” pursuant to this Agreement, Parent.  The Persons listed
on Exhibit B hereto (each a “Consenting Parent Equity Holder” and, collectively,
the “Consenting Parent Equity Holders”) join this Agreement solely for purposes
of being bound by Article VIII hereof.

 

RECITALS

 

WHEREAS, each Seller owns the Shares as set forth on Exhibit A;

 

WHEREAS, each member of the Company that is not a Seller (each, a “Remaining
Member”) owns the Shares set forth on Exhibit C hereto;

 

WHEREAS, the Sellers and the Remaining Members collectively own 100% of the
Shares;

 

WHEREAS, pursuant to a single integrated plan in which Purchaser desires to
acquire 100% of the Shares (i) Purchaser shall purchase from each Seller, and
each Seller shall sell to Purchaser, all of the Shares owned by such Seller,
upon the terms and subject to the conditions hereinafter set forth (the “Share
Sale”) and (ii) immediately following the Share Sale, Purchaser shall cause the
Transitory Subsidiary to be merged with and into the Company, with the Company
surviving such merger as the Surviving Company (collectively, the “Merger”);

 

WHEREAS, this Agreement has been approved by the Board of Managers of the
Company, by the members of the Company owning at least two-thirds of the
outstanding Shares and by Purchaser, as the sole member of the Transitory
Subsidiary;

 

WHEREAS, the Company, Parent Sub, Swiss Retained Sub and Swiss Acquired Sub have
entered into the Asset and Liability Allocation Agreement attached hereto as
Exhibit D (the “Asset and Liability Allocation Agreement”) and the Agreement and
Plan of Distribution attached hereto as Exhibit E (collectively, and together
with the documents, instruments and agreements attached to either of them (but
excluding the Intellectual Property Cross-License Agreements), the “Pre-Closing
Reorganization Documents”), pursuant to which, among other things, (i) all
Acquired Business Assets have been transferred to (or retained by) the Acquired
Companies, all Retained Business Assets have been transferred to (or retained
by) the Retained Companies, all Acquired Business Liabilities have been assumed
(or retained) by the Acquired Companies and all Retained Business Liabilities
have been assumed (or retained) by the Retained Companies and (ii) the equity
interests in Parent Sub have been distributed by the Company to Sellers and, for
the benefit of the Remaining Members, the Seller Representative

 

--------------------------------------------------------------------------------


 

(all pursuant to the terms and subject to the definitions used in the
Pre-Closing Reorganization Documents, collectively, the “Pre-Closing
Reorganization”);

 

WHEREAS, the Company and Parent Sub have entered into the Intellectual Property
Cross-License Agreement (U.S.) attached hereto as Exhibit F-1 and Swiss Acquired
Sub and Swiss Retained Sub have entered into the Intellectual Property
Cross-License Agreement (Swiss) attached hereto as Exhibit F-2 (collectively,
the “Intellectual Property Cross-License Agreements”);

 

WHEREAS, Swiss Retained Sub and Swiss Acquired Sub have entered into the Swiss
Sublease attached hereto as Exhibit G (the “Swiss Sublease”);

 

WHEREAS, contemporaneously with the execution of this Agreement, Purchaser and
Parent are entering into the Transition Services Agreement (U.S.) (the “Domestic
Transition Services Agreement”) attached hereto as Exhibit H-1 and the Swiss
Acquired Sub and the Swiss Retained Sub are entering into the Transition
Services Agreement (Swiss) attached hereto as Exhibit H-2 (collectively, with
the Domestic Transition Services Agreement, the “Transition Services
Agreements”);

 

WHEREAS, contemporaneously with the execution of this Agreement, certain
designated employees of the Acquired Business identified on Exhibit I hereto are
each entering into an employment agreement with Purchaser (collectively, the
“Employment Agreements”); and

 

WHEREAS, the parties desire to make certain representations, warranties,
covenants and agreements in connection with the transactions contemplated by
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:

 

ARTICLE I
DEFINITIONS

 

Section 1.1.            Defined Terms.  (a) When used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Acquired Business” means the Cardiac Assist, Mechanical Circulatory Support and
Respiratory Assist business of the Company Group; it being agreed and understood
that the Acquired Business (i) includes the design, development, manufacturing,
commercialization, sale and support anywhere in the world of Cardiac Assist,
Mechanical Circulatory Support and Respiratory Assist products of the Company
Group and (ii) does not include the Retained Business; provided, however, that
only for purposes of Articles I, III and VIII of this Agreement, the Acquired
Business shall not include the Discontinued Business or Technology and/or
products under development but not commercialized as of the date hereof;
provided further, that the foregoing proviso shall not apply to the use of the
defined term Acquired Business, or the use of the defined term Acquired Business
in any other defined term, (A) in the recitals hereof, (B) in Section 8.6 hereof
and (C) with respect to the determination of any breach of covenant pursuant

 

2

--------------------------------------------------------------------------------


 

to Articles II, VI, VII, IX or X hereof or any Ancillary Agreement that is also
subject to Article VIII hereof.

 

“Acquired Business Assets” means (a) all assets, rights and properties of any
member of the Company Group, in each case primarily or exclusively related to
the Acquired Business (including the leasehold and subleasehold interests in the
Domestic Leased Real Property, but not the Swiss Leased Real Property) and
(b) the Designated Acquired Business Intellectual Property.

 

“Acquired Business Financials” means the unaudited balance sheets of the
Acquired Business as of December 31, 2009 and December 31, 2010, the unaudited
statements of income of the Acquired Business for each of the two years then
ended, the unaudited statement of cash flow of the Acquired Business for the
year ended December 31, 2010, the unaudited balance sheet of the Acquired
Business as of June 30, 2011 and the unaudited statements of income and cash
flow of the Acquired Business for the six month period then ended.

 

“Acquired Business IP” means (a) all Intellectual Property Rights and Technology
to the extent owned by any member of the Company Group that is primarily or
exclusively related to the Acquired Business and material to the Acquired
Business, taken as a whole, and (b) all Designated Acquired Business
Intellectual Property that is material to the Acquired Business, taken as a
whole.

 

“Acquired Business IP Contract” means any Contract to which any member of the
Company Group is a party or by which any member of the Company Group is bound
that contains any assignment or license of, or covenant not to assert or
enforce, any Intellectual Property Right that is primarily or exclusively
related to the Acquired Business and is material to the Acquired Business, taken
as a whole.

 

“Acquired Business Liabilities” means all obligations, Indebtedness,
commitments, performance obligations under Contracts and other direct or
indirect liabilities of any Acquired Company (including, for the avoidance of
doubt, those assumed or retained by the Acquired Companies pursuant to the Asset
and Liability Allocation Agreement), whether absolute or contingent (or based
upon any contingency), known or unknown, fixed or otherwise, due or to become
due, whether or not accrued or paid, and whether required or not required to be
reflected in financial statements under GAAP, in each case to the extent
primarily or exclusively related to or arising out of the Acquired Business or
the Acquired Business Assets (including the Designated Acquired Business
Intellectual Property and the leasehold and subleasehold interests in the
Domestic Leased Real Property); provided, however, that the Acquired Business
Liabilities shall not include any obligations or liabilities to the extent
related to or arising out of the Discontinued Business.  The Acquired Business
Liabilities shall include all royalty and other payment obligations incurred by
any Retained Company after the Closing under any Contract to which any Retained
Company is a party to the extent that such royalty or other payment obligation
relates to the conduct of the Acquired Business.

 

“Acquired Business Material Adverse Effect” means any change or effect,
individually or in the aggregate, that is, or would reasonably be expected to
be, materially

 

3

--------------------------------------------------------------------------------


 

adverse to the business, results of operations or financial condition of the
Acquired Business, taken as a whole; provided, however, that none of the
following shall be deemed, either alone or in combination, to constitute, and no
change or effect arising from or attributable or relating to any of the
following shall be taken into account in determining whether there has been or
will be, an Acquired Business Material Adverse Effect: (i) the execution,
delivery or public announcement (only as such public announcement is approved by
Purchaser and the Seller Representative in accordance with Section 7.2) of this
Agreement or any of the transactions contemplated herein or any actions taken in
compliance herewith; (ii) conditions affecting the industries in which the
Acquired Business operates or participates, the U.S. economy or financial
markets or any foreign markets or any foreign economy or financial markets in
any location where the Acquired Business has material operations or sales,
except to the extent any such condition has a substantially disproportionate
effect on the Acquired Business, in each case taken as a whole, relative to
other Persons principally engaged in the same industry as the Acquired Business;
(iii) any change in GAAP or applicable Laws (or interpretation thereof); or
(iv) any failure in and of itself (as distinguished from any change or effect
giving rise to or contributing to such failure) by the Acquired Business to meet
any projections or forecasts for any period.

 

“Acquired Business Product Selling Persons” means Purchaser, its Affiliates
(including, after the Closing, the Acquired Companies) and each of their
respective successors, transferees and assigns (but excluding any Person that is
an Affiliate solely due to its status as a non-controlling shareholder of
Purchaser).

 

“Acquired Business Products” means all Cardiac Assist, Mechanical Circulatory
Support and Respiratory Assist medical device products (other than the shape
memory polymer cannula) developed, marketed, licensed, distributed or otherwise
made available by the Company Group, including any such product under
development as of the Closing Date by or on behalf of the Company Group for
commercialization by the Acquired Business, as listed on Exhibit J and related
Exhibit J-1.

 

“Acquired Companies” means the Company, Swiss Acquired Sub and Delaware Acquired
Sub.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with, such specified Person, including,
without limitation, each Subsidiary of such specified Person.  For the purposes
of this definition, “control”, when used with respect to any specified Person,
means the power to direct or cause the direction of the management and policies
of such Person, directly or indirectly, whether through ownership of voting
securities or by contract, credit arrangement or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

 

“Ancillary Agreements” means the Escrow Agreement, the Seller Representative
Escrow Agreement, the Membership Interest Assignment and Assumption Agreement,
the Intellectual Property Cross-License Agreements, the Transition Services
Agreements and the Pre-Closing Reorganization Documents.

 

4

--------------------------------------------------------------------------------


 

“Balance Sheet” means the unaudited balance sheet of the Acquired Business as of
June 30, 2011.

 

“Books and Records” means all data, records, files, manuals, and other
documentation of the Company Group primarily or exclusively related to the
Acquired Business, including (i) material studies, reports, correspondence and
other similar material documents and records primarily or exclusively related to
the Acquired Business, whether in electronic form or otherwise and (ii) all
patent files, file histories, engineering documents and other technical
correspondence primarily or exclusively related to the Acquired Business.

 

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in San Francisco,
California, New York, New York or Zurich, Switzerland.

 

“Cardiac Assist” means any product or device using pumps or related circuit
components, including without limitation oxygenators, tubing, connectors, and
cannulae, as well as a counter-pulsation device or other mechanically actuated
assistance, that is designed,  marketed or knowingly sold for use, either
intracorporeally, extracorporeally or paracorporeally, to assist, supplement or
replace the pumping mechanism or function of the human heart or any one or more
of the heart chambers, including any ventricular assist device (it being agreed
and understood that only for purposes of this definition, the phrase “knowingly”
shall refer to: (i) with respect to periods prior to the Closing, the knowledge
of the Company, (ii) with respect to Section 6.1 following the Closing, the
knowledge of the Retained Companies and (iii) with respect to Section 2.5
following the Closing, the knowledge of the Acquired Business Product Selling
Persons).

 

“Cash” means cash and Cash Equivalents, and other short-term investments
determined in accordance with GAAP, using the policies, conventions,
methodologies and procedures used by the Company in preparing the Acquired
Business Financials.

 

“Cash Equivalents” means investment securities with original maturities of
ninety (90) days or less.

 

“Certificate of Merger” means the certificate of merger in the form attached
hereto as Exhibit U.

 

“Code” means the United States Internal Revenue Code of 1986, as amended.

 

“Company Disclosure Schedule” means the Company Disclosure Schedule delivered by
the Company to Purchaser on the date of this Agreement.

 

“Company Group” means the Acquired Companies, Parent Sub, Swiss Retained Sub and
Japan Retained Sub.

 

“Confidentiality Agreement” means that letter agreement dated as of March 10,
2010 between the Company and Purchaser.

 

5

--------------------------------------------------------------------------------


 

“Contract” means any written or oral note, instrument, bond, mortgage,
indenture, lease, sublease, contract, subcontract, warranty, agreement,
obligation or legally binding commitment or undertaking of any nature.

 

“Damages” means any loss, damage, liability, fine, penalty, judgment,
settlement, Tax, fee (including reasonable attorneys’ fees), cost (including
reasonable costs of investigation) or expense, but excluding any punitive
damages except to the extent such punitive damages are awarded against any
Indemnitee in a Third-Party Claim; provided, however, notwithstanding any other
provision of this Agreement to the contrary, “Damages” shall not include any
liability to the extent that such liability (or an accrual, reserve or provision
therefor (to the extent of such accrual, reserve or provision)) is reflected as
a current liability on the Final Closing Transaction Value Schedule or otherwise
taken into account in the calculation of the Final Transaction Value.

 

“Delaware Acquired Sub” means Levitronix Canada LLC, a Delaware limited
liability company and a Subsidiary of the Company.

 

“Designated Acquired Business Intellectual Property” means the Intellectual
Property Rights and Technology described on Exhibit K.

 

“Discontinued Business” means the business formerly conducted by the Company
Group under the name Levimetrix consisting of the use of the Company Group’s
technologies in in-line viscosity measurement systems.

 

“Domestic Leased Real Property” means the Leased Real Property that is subject
to the Amended and Restated Sublease, dated as of August 3, 2011, between the
Company and the sublandlord named therein.

 

“Employee Benefit Plans” means all material employee benefit plans as defined in
Section 3(3) of ERISA and all other material employee benefit arrangements and
obligations (including but not limited to a payroll practice), whether or not
subject to ERISA, with respect to which any Acquired Business Employee has any
right to benefits or which any member of the Company Group or any ERISA
Affiliate has or will in the future have any material liability (including
contingent liability) to provide benefits to any Acquired Business Employee,
including employment agreements, severance agreements, executive compensation
arrangements, incentive programs or arrangements, severance pay policies,
repatriation or expatriation benefits, Company Group-sponsored work Permits or
visas, salary continuation, disability, consulting or other compensation
arrangements, deferred compensation, bonus, stock option, stock appreciation,
stock purchase, phantom stock or other equity right, hospitalization, medical,
dental or vision benefits, life insurance, tuition reimbursement or scholarship
programs, fringe benefits, cafeteria plan benefits and any plans or agreements
providing material benefits or payments to any Acquired Business Employees in
the event of a change of control, change in ownership, or sale of a substantial
portion (including all or substantially all) of the assets of any member of the
Company Group or the Acquired Business.

 

“Environmental Laws” means any Law relating to pollution or the protection of
the environment or natural resources, and to the production, manufacturing, use,
storage, release, emission, disposal, discharge, handling or transport of
Hazardous Substances.

 

6

--------------------------------------------------------------------------------


 

“ERISA” means the Employee Retirement Income Security Act of 1974, as it may be
amended from time to time, and any successor thereto.

 

“ERISA Affiliate” means any entity (whether or not incorporated) other than the
Company that, together with the Company, is required to be treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code.

 

“Escrow Agent” means U.S. Bank, N.A., the escrow agent pursuant to the Escrow
Agreement.

 

“Escrow Agreement” means the Escrow Agreement attached hereto as Exhibit L.

 

“Escrow Amount” means USD $7,500,000.

 

“Escrow Fund” means the Escrow Amount, plus any amounts deposited by Purchaser
pursuant to Section 8.7 into the escrow account contemplated by the Escrow
Agreement, less any amounts disbursed from such escrow account in accordance
with the terms of this Agreement and the Escrow Agreement.

 

“First 12 Month Claim”  means any Claim asserted by any Purchaser Indemnitee in
the first twelve (12) months following the Closing Date pursuant to and in
compliance with the requirements of Section 8.5 or 8.6.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time.

 

“Government Official” means, solely for purposes of Section 3.12, any officer,
employee or representative of any Governmental Authority; any officer or
employee of any commercial enterprise owned or controlled by any Governmental
Authority, including any state-owned or state-controlled hospital or other
medical facility, or of a public international organization; any Person acting
in an official capacity for or on behalf of any of any Governmental Authority,
instrumentality, state-owned or controlled enterprise or international
organization; any political party or party official; or any candidate for
political office.

 

“Governmental Authority” means any transnational, domestic or foreign, federal,
state or local governmental authority, department, court or agency, including
any political subdivision or instrumentality thereof (including, for the
avoidance of doubt, any notified body designated by a Member State of the EEA to
carry out the assessment of conformity of medical devices with the EU Medical
Devices Directives (Directive 93/42/EEC, 90/385/EEC, and 98/79/EC as amended)).

 

“Governmental Order” means any order, writ, judgment, injunction or decree
issued by any Governmental Authority of competent jurisdiction.

 

“Hazardous Substance” means any material or substance that is prohibited or
regulated by any Environmental Law.

 

7

--------------------------------------------------------------------------------


 

“Income Tax” means any Tax that is, in whole or in part, based on or measured by
net income or gains, and any similar Tax.

 

“Indebtedness” means (i) all outstanding obligations for borrowed money,
including that evidenced by notes, bonds, debentures or other instruments (and
including all outstanding principal, prepayment premiums, if any, and accrued
interest, fees and expenses related thereto), (ii) any outstanding obligations
under capital leases and purchase money obligations, (iii) any amounts owed with
respect to drawn letters of credit and (iv) any outstanding guarantees of
obligations of the type described in clauses (i) through (iii) above.

 

“Indemnitee” means any Person seeking to be indemnified pursuant to
Article VIII.

 

“Indemnitor” means any Person from which indemnification is sought pursuant to
Article VIII.

 

“Intellectual Property Rights” means and includes all (i) United States and
foreign patents and patent applications and disclosures relating thereto (and
any patents that issue as a result of those patent applications), and any
renewals, reissues, reexaminations, extensions, continuations,
continuations-in-part, divisionals and substitutions relating to any of the
patents and patent applications, as well as all related foreign patent and
patent applications that are counterparts to such patents and patent
applications, (ii) United States and foreign trademarks, trade names, service
marks, service names, trade dress, logos, slogans, 800 numbers and corporate
names, whether registered or unregistered, and the goodwill associated
therewith, together with any registrations and applications for registration
thereof, (iii) rights in works of authorship including any United States and
foreign copyrights and rights under copyrights, whether registered or
unregistered, including moral rights, and any registrations and applications for
registration thereof, (iv) rights in databases and data collections (including
knowledge databases, customer lists and customer databases) under the laws of
the United States or any other jurisdiction, whether registered or unregistered,
and any applications for registration therefor, (v) trade secrets and other
rights in know-how and confidential or proprietary information (including any
business plans, designs, technical data, customer data, financial information,
pricing and cost information, bills of material, or other similar information),
(vi) URL and domain name registrations, (vii) inventions (whether or not
patentable) and improvements thereto, (viii) all claims and causes of action
arising out of or related to infringement or misappropriation of any of the
foregoing, and (ix) other legally enforceable proprietary or intellectual
property rights.

 

“IRS” means the Internal Revenue Service.

 

“Japan Retained Sub” means Levitronix KK, a Japanese kabushiki kaisha.

 

“knowledge of the Company” and any phrase of similar import means the actual
knowledge of the following Persons:  George Hatsopoulos; Kurt Dasse; Reto
Schoeb; Thomas Gempp; Farzad Parsaie; Theo Melas-Kyriazi; Jack Whiting; and
Barry Gellman.

 

“Law” means any federal, state, local, municipal or foreign (including, for the
avoidance of doubt, European Union) law, statute, constitution, ordinance,
Government Order,

 

8

--------------------------------------------------------------------------------


 

code, rule, directive or regulation issued, enacted, adopted, promulgated,
implemented or otherwise put into effect by any Governmental Authority of
competent jurisdiction.

 

“Leased Real Property” means all real property leased, subleased, licensed or
otherwise occupied by any Acquired Company, together with, to the extent
primarily or exclusively related to the Acquired Business, the real property
leased, subleased, licensed or otherwise occupied by any member of the Company
Group, as tenant, together with, to the extent owned, leased, subleased,
licensed or otherwise occupied by any member of the Company Group and primarily
or exclusively related to the Acquired Business, all buildings and other
structures, facilities or improvements currently located thereon.

 

“Lien” means any restriction on transfer or pledge, hypothecation, option, right
of first refusal, preemptive right, mortgage, lien (including, without
limitation, environmental and tax liens), charge, pledge, encumbrance, security
interest, easement, encroachment, building or use restriction, covenant,
condition, title defect, right of occupancy or other similar encumbrance.

 

“Mechanical Circulatory Support” means any product or device using pumps or
related circuit components, including without limitation oxygenators, tubing,
connectors, and cannulae, as well as a counter-pulsation device or other
mechanically actuated assistance, that is designed, marketed or knowingly sold
for use to assist, supplement, enhance or support intracorporeally,
extracorporeally or paracorporeally, the heart or cardiovascular circulatory
system (it being agreed and understood that only for purposes of this
definition, the phrase “knowingly” shall refer to: (i) with respect to periods
prior to the Closing, the knowledge of the Company, (ii) with respect to
Section 6.1 following the Closing, the knowledge of the Retained Companies and
(iii) with respect to Section 2.5 following the Closing, the knowledge of the
Acquired Business Product Selling Persons).

 

“Membership Interest Assignment and Assumption Agreement” means the  Membership
Interest Assignment and Assumption Agreement attached hereto as Exhibit M.

 

“Merger Consideration” means the aggregate of all Allocable Merger Consideration
of all Remaining Members.

 

“Parent Accounting Principles” means the accounting policies and principles of
Parent dated November 2005.

 

“Permit” means any approval, registration, CE marking, exemption, license,
franchise, permit, consent, order or authorization with a Governmental Authority
that is required by applicable Law for the operation of the Acquired Business.

 

“Permitted Liens” means (i) all statutory or other Liens for Taxes or
assessments which are (A) not yet due and payable or (B) the validity of which
are being contested in good faith by appropriate Proceedings (and for which an
appropriate reserve has been established on the Balance Sheet to the extent
required by GAAP); (ii) all landlords’, workmen’s, repairmen’s, warehousemen’s
and carriers’ Liens and other similar Liens imposed by Law, incurred in the
ordinary course of business for amounts which are not delinquent or that are
being disputed in good faith; (iii) all pledges or deposits in connection with
workers compensation, unemployment

 

9

--------------------------------------------------------------------------------


 

insurance and other social security legislation; and (iv) all leases, subleases,
licenses, concessions or service contracts relating to the right to occupy any
real property to which any Person or any of its Subsidiaries is a party.

 

“Person” means an individual, corporation, partnership, limited liability
company, association, trust or other entity or organization.

 

“Pre-Closing Tax Period” means (i) any Tax period ending on or before the
Closing Date and (ii) with respect to any Straddle Period, the portion of such
period ending on (and including) the Closing Date.

 

“Proceeding” means any action, suit, investigation, litigation, arbitration,
proceeding (including any civil, criminal, administrative or appellate
proceeding) or hearing commenced, brought, conducted or heard by or before any
court or other Governmental Authority or any arbitrator or arbitration panel.

 

“Purchaser Change of Control” means:

 

(i)            the sale, transfer or disposition, in a single transaction or a
series of related transactions, of all or substantially all of the business,
operations or assets of Purchaser and its Subsidiaries, taken as a whole, or of
the Acquired Business (other than transfers among Parent and its Subsidiaries);

 

(ii)           the dissolution, liquidation or winding up of Purchaser or the
Acquired Business or all or substantially all of the business, operations or
operating assets of Purchaser and its Subsidiaries, taken as a whole;

 

(iii)          the acquisition by any Person or group of Persons (within the
meaning of Section 13(d) and Section 14(d) of the Securities Exchange Act of
1934), other than Purchaser or a Subsidiary of Purchaser, of beneficial
ownership of a majority or more of the voting securities of Purchaser or any
material Purchaser Subsidiary; or

 

(iv)          the consolidation or merger of Purchaser or the Acquired Business
with or into any other Person (other than Purchaser or a Subsidiary of
Purchaser), as a result of which at least a majority of the beneficial or other
ownership of Purchaser or the Acquired Business shall have vested in such Person
or the equity holders of such Person.

 

“Purchaser Disclosure Schedule” means the Purchaser Disclosure Schedule
delivered by Purchaser to the Company and the Seller Representative on the date
of this Agreement.

 

“Purchaser Indemnitees” means, following the Closing, Purchaser and its
Subsidiaries.

 

“Registered IP” means all Acquired Business IP that is registered, filed, or
issued under the authority of any Governmental Authority, including all patents,
registered copyrights, registered trademarks, and domain names, and all
applications for any of the foregoing.

 

10

--------------------------------------------------------------------------------


 

“Representative” means with respect to a Person, such Person’s officers,
managers, directors, employees, agents, attorneys, accountants, advisors and
representatives.

 

“Respiratory Assist” means any product or device (excluding those used for
preserving and transporting explanted organs) used for direct or indirect
oxygenation of blood, that is designed, marketed or knowingly sold for use,
intracorporeally, extracorporeally or paracorporeally, alone or in conjunction
with a Cardiac Assist or Mechanical Circulatory Support device, to supplement or
replace in whole or in part, the oxygenation or respiration function of the
lungs, or to enable the removal of carbon dioxide, including by direct
oxygenation of blood through artificial lungs and/or by indirect oxygenation of
blood by re-oxygenation of breathable atmosphere in closed spaces (it being
agreed and understood that only for purposes of this definition, the phrase
“knowingly” shall refer to: (i) with respect to periods prior to the Closing,
the knowledge of the Company, (ii) with respect to Section 6.1 following the
Closing, the knowledge of the Retained Companies and (iii) with respect to
Section 2.5 following the Closing, the knowledge of the Acquired Business
Product Selling Persons).

 

“Retained Business” means all businesses and activities of the Company Group and
their Affiliates, other than the Acquired Business.  The Retained Business
includes (a) all rights relating to the shape memory polymer cannula under
development by Parent and the Company Group and (b) the other assets and
liabilities listed on Exhibit N attached hereto; provided, however, that only
for purposes of Articles I, III and VIII of this Agreement, the Retained
Business shall also include all assets and rights primarily or exclusively
related to the Discontinued Business; provided further, that the foregoing
proviso shall not apply to the use of the defined term Retained Business, or the
use of the defined term Retained Business in any other defined term, (A) in the
recitals hereof, (B) in Section 8.2(b)(iii)(B) hereof, (C) in Section 8.6 hereof
and (D) with respect to the determination of any breach of covenant pursuant to
Articles II, VI, VII, IX or X hereof or any Ancillary Agreement that is also
subject to Article VIII hereof.

 

“Retained Business Assets” means (i) all assets, rights and properties of any
member of the Company Group, in each case primarily or exclusively related to
the Retained Business (including the leasehold and subleasehold interests in the
Swiss Leased Real Property and all shares of capital stock or other equity
interests in the Retained Companies) and (ii) the Company Group’s VAT
receivables as of the Business Day prior to the Closing Date and all rights with
respect thereto; provided that that the Retained Business Assets shall exclude
the Designated Acquired Business Intellectual Property and the leasehold and
subleasehold interests in the Domestic Leased Real Property.

 

“Retained Business IP” means all Intellectual Property Rights and Technology
owned by any member of the Company Group and primarily or exclusively related to
the Retained Business, but excluding the Designated Acquired Business
Intellectual Property.

 

“Retained Business Liabilities” means (i) all obligations, Indebtedness,
commitments, performance obligations under Contracts and other direct or
indirect liabilities of any member of the Company Group, whether absolute or
contingent (or based upon any contingency), known or unknown, fixed or
otherwise, due or to become due, whether or not accrued or paid, and whether
required or not required to be reflected in financial statements

 

11

--------------------------------------------------------------------------------


 

under GAAP, in each case to the extent primarily or exclusively related to or
arising out of the Retained Business or the Retained Business Assets (including
the leasehold and subleasehold interests in the Swiss Leased Real Property),
(ii) all obligations with respect to the VAT payables of the Company Group as of
the Business Day prior to the Closing Date and (iii) all liabilities or
obligations to the extent related to or arising out of the Discontinued
Business.  The Retained Business Liabilities shall include all royalty and other
payment obligations incurred by any Acquired Company after the Closing under any
Contract to which any Acquired Company is a party (including the agreement set
forth in Section 3.13(a)(i)(64) of the Company Disclosure Schedule) to the
extent that such royalty or other payment obligation relates to the conduct of
the Retained Business.

 

“Retained Companies” means Parent, Parent Sub, Swiss Retained Sub and Japan
Retained Sub.

 

“Retained Employee Severance Amount” means the amount set forth on Exhibit V.

 

“Seller Indemnitees” means, following the Closing, Sellers, the Remaining
Members and their respective Subsidiaries.

 

“Seller Indemnitors” means, following the Closing, Sellers (including any
Remaining Member who has executed a written agreement following the date hereof
to be bound, as a Seller, by the provisions of Article VIII of this Agreement),
the Consenting Parent Equity Holders and Parent Sub.

 

“Seller Representative Escrow Agreement” means the Escrow Agreement attached
hereto as Exhibit O.

 

“Seller Representative Escrow Amount” means USD $300,000.

 

“Seller Representative Escrow Fund” means the Seller Representative Escrow
Amount, less any amounts disbursed from the escrow account contemplated by the
Seller Representative Escrow Agreement in accordance with the terms of this
Agreement and the Seller Representative Escrow Agreement, plus any amounts
deposited into such escrow account pursuant to Section 6.2(b).

 

“Shares” has the meaning set forth in the Company LLC Agreement.

 

“Specified Employees” means the persons set forth on the list attached hereto as
Schedule 6.1(b).

 

“Standard Software” means  non-custom software, in executable or source code
form, that (i) is so licensed pursuant to a nonexclusive, internal use software
license, (ii) is not incorporated into, or used directly in the development,
manufacturing, or distribution of, the Acquired Business Products and (iii) is
generally available on standard terms for average annual payments by the Company
or any of its Subsidiaries of USD $25,000 or less.

 

12

--------------------------------------------------------------------------------


 

“Straddle Period” means any Tax period beginning on or before the Closing Date
and ending after the Closing Date.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership or other entity or organization of which such
Person (either alone or through or together with any other Subsidiary of such
Person), owns, directly or indirectly, stock or other equity interests having a
majority of the ordinary voting power to elect a majority of the board of
directors or other Persons performing similar functions of such entity or
organization.

 

“Surviving Company” means the Company as the surviving company of the Merger.

 

“Swiss Acquired Sub” means Levitronix Medical GmbH, a Swiss GmbH, and a wholly
owned Subsidiary of the Company.

 

“Swiss Leased Real Property” means the Leased Real Property located in Zurich,
Switzerland as listed in Section 3.18 (c)(3) and Section 3.18(c)(4) of the
Company Disclosure Schedule.

 

“Swiss Retained Sub” means Levitronix GmbH, a Swiss GmbH and a wholly owned
Subsidiary of Parent Sub.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, escheat, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, ad valorem, value added, alternative or add-on minimum, estimated,
or other tax, including any interest, penalty or addition thereto, whether
disputed or not.

 

“Tax Authority” means any Governmental Authority responsible for the imposition
or collection of any Taxes.

 

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Technology” means and includes designs, diagrams, inventions (whether or not
patentable), invention disclosures, know-how, methods, proprietary information,
protocols, schematics, design information, build instructions, tooling
requirements, manufacturing processes, specifications, technical data, software
code (in any form, including source code and executable or object code, binaries
and library files), build scripts, test scripts, algorithms, APIs, subroutines,
techniques, and user interfaces; URLs, domain names, web sites, works of
authorship, documentation (including instruction manuals, samples, studies, and
summaries), databases and data collections; and any other forms of technology,
in each case whether or not embodied in any tangible form and including all
tangible embodiments of any of the foregoing.

 

“Transaction Expenses” means (i) the fees and disbursements incurred prior to
the Closing and payable to legal counsel, accountants or other advisors of the
Company Group that

 

13

--------------------------------------------------------------------------------

 


 

are payable by any member of the Company Group in connection with the
transactions contemplated by this Agreement, (ii) all other miscellaneous
expenses or costs, in each case, incurred prior to the Closing by any member of
the Company Group in connection with the transactions contemplated by this
Agreement or the Ancillary Agreements (but only to the extent they have not been
paid by any such Person on or prior to the  Closing Date), (iii) other than as
set forth in Section 7.5(g), any bonuses or severance payments to be paid in
connection with or as a result of the transactions contemplated by this
Agreement to any director, manager, officer or employee of any member of the
Company Group as a result of arrangements in effect prior to the date hereof,
including any payroll Taxes incurred by the Company Group in connection
therewith and (iv) to the extent that the Tail Policy has not been purchased
(and all premiums therefor paid) prior to the Closing, the cost of the Tail
Policy; provided, however, that the foregoing clauses (i) and (ii) shall not
include any fees, expense or disbursements incurred by Purchaser or incurred by
any Acquired Company after the Closing or otherwise on behalf of Purchaser,
including without limitation, the fees and expenses of Purchaser’s attorneys,
accountants and other advisors.

 

“Transferred Employees” means those Acquired Business Employees who remain
employed by an Acquired Company following the Closing or accept Purchaser’s
offer of employment and commence employment with Purchaser and/or one of its
Affiliates at or after the Closing.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act, as
amended.

 

“Working Capital Escrow Fund” means USD $1,000,000, to be deposited by Purchaser
into an account (separate from the Escrow Fund) as contemplated by the Escrow
Agreement to be used solely to fund any amounts recoverable by Purchaser
pursuant to Section 2.4.  To the extent not paid to Purchaser pursuant to
Section 2.4, such amount shall be released to the Seller Representative (on
behalf of the Sellers and the Remaining Members) following the written direction
of the Seller Representative, no later than the third (3rd) Business Day
following the determination of the Final Closing Transaction Value pursuant to
Section 2.4.

 

(b)                                 Each of the following terms is defined in
the Section set forth opposite such term:

 

Term

 

Article, Section (or Schedule)

Accrued Bonus Obligations

 

7.5(f)

Acquired Business Contractors

 

3.9(a)

Acquired Business Employees

 

3.9(a)

Acquired Business Sales Revenue

 

2.5(a)

Agreement

 

Preamble

Allocable Merger Consideration

 

2.2(b)(i)

Asset and Liability Allocation Agreement

 

Recitals

Audit Period

 

2.5(g)

Available First 12 Month Basket

 

8.7(b)

Benefit Transition Period

 

7.5(c)

 

14

--------------------------------------------------------------------------------


 

Claim

 

8.5(a)

Claim Certificate

 

8.5(a)

Claim Dispute Notice

 

8.5(b)

Closing

 

2.3(a)

Closing Cash

 

Schedule 2.1(b)

Closing Date

 

2.3(a)

Closing Net Working Capital

 

Schedule 2.1(b)

COBRA

 

3.9(c)

Consenting Parent Equity Holders

 

Preamble

Company

 

Preamble

Company 401(k) Plan

 

7.5(c)

Company LLC Agreement

 

2.9

Company Organizational Documents

 

3.1

Company Pre-Closing Certificate

 

2.1(b)

Competitive Business

 

6.1(a)

Covered Employees

 

7.5(c)

Current Assets

 

Schedule 2.1(b)

Current Liabilities

 

Schedule 2.1(b)

Domestic Transition Services Agreement

 

Recitals

Earnout Amount

 

2.5(a)

Earnout Payment Date

 

8.7(a)

Earnout Period

 

2.5(a)

EEA

 

3.12(k)

Effective Time

 

2.2(a)

Employment Agreements

 

Recitals

Environmental Permits

 

3.16(b)

Estimated Closing Cash

 

2.1(b)

Estimated Closing Transaction Value

 

2.1(b)

Estimated Merger Consideration

 

2.1(b)

Estimated Purchase Price

 

2.1(b)

Estimated Working Capital Adjustment

 

2.1(b)

Excess First 12 Month Earnout Deposits

 

8.7(b)

Export and Import Approvals

 

3.12(j)

Export and Import Laws

 

3.12(j)

FCPA

 

3.12(h)

FDA

 

3.12(a)

Final Closing Transaction Value

 

2.4(a)

Final Closing Transaction Value Schedule

 

2.4(a)

First 12 Month Earnout Claim Cap

 

8.7(b)

First 12 Month Specified Portion

 

8.7(b)

FMLA

 

3.9(c)

Foreign Plan

 

3.9(p)

General Indemnity Threshold

 

8.2(a)

Health Care Law

 

3.12(a)

HIPAA

 

3.12(a)

 

15

--------------------------------------------------------------------------------


 

Historical Books and Records

 

7.4(a)

Holder Group

 

7.7

Indemnified Persons

 

7.3(a)

Independent Accounting Firm

 

2.4(b)

Initial Allocable Merger Consideration

 

2.2(c)

Intellectual Property Cross-License Agreements

 

Recitals

Leased Real Property Leases

 

3.18(c)

Malicious Code

 

3.11(m)

Material Contracts

 

3.13(a)

Maximum Earnout Amount

 

2.5(a)

Merger

 

Recitals

Merger Closing

 

2.3(a)

Net Working Capital Baseline

 

Schedule 2.1(b)

Non-Compete Period

 

6.1(a)

Other Claims

 

8.7(c)

Other Earnout Claim Cap

 

8.7(d)

Other Specified Portion

 

8.7(d)

Parent

 

Preamble

Parent Sub

 

Preamble

Pre-Closing Reorganization

 

Recitals

Pre-Closing Reorganization Documents

 

Recitals

Pre-Closing Tax Returns

 

9.2(a)

Prior Excess First 12 Month Earnout Deposit

 

8.7(b)

Proposed Final Closing Transaction Value

 

2.4(a)

Purchase Price

 

2.1(a)

Purchaser

 

Preamble

Purchaser Earnout Certificate

 

2.5(c)

Regulatory Permits

 

3.12(b)

Related Party

 

3.17

Remaining Member

 

Recitals

Remaining Parent Equity Holders

 

7.9

Restricted Party

 

6.1(a)

Retained Employees

 

7.5(g)

Retained Marks

 

7.8(a)

Safety Notices

 

3.12(e)

Share Sale

 

Recitals

Share Sale Closing

 

2.3(a)

Seller or Sellers

 

Preamble

Seller Fundamental Representations

 

8.1(a)

Seller Repping Party

 

Article IV

Seller Representative

 

Preamble

Seller Represented Parties

 

6.2(a)

Specified Accounting Principles

 

Schedule 2.1(b)

Swiss Sublease

 

Recitals

Tail Policy

 

7.3(b)

Third Party Claim

 

8.6

 

16

--------------------------------------------------------------------------------


 

Transaction Value

 

2.1(a)

Transition Services Agreements

 

Recitals

Transitory Subsidiary

 

Preamble

Uncovered First 12 Month Claim Amount

 

8.7(a)

Uncovered Other Claim Amount

 

8.7(c)

Working Capital Adjustment

 

Schedule 2.1(b)

 

Section 1.2.            Interpretation.  The words “hereof,” “herein” and
“hereunder” and words of like import used in this Agreement shall refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
captions herein are included for convenience of reference only and shall be
ignored in the construction or interpretation hereof.  References to Articles,
Sections, Exhibits and Schedules are to Articles, Sections, Exhibits and
Schedules of this Agreement unless otherwise specified.  All Schedules annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.  Any capitalized terms used in any
Exhibit or Schedule but not otherwise defined therein, shall have the meaning as
defined in this Agreement.  Any singular term in this Agreement shall be deemed
to include the plural, and any plural term the singular.  Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation,” whether or not they are
in fact followed by those words or words of like import.  “Writing,” “written”
and comparable terms refer to printing, typing and other means of reproducing
words (including electronic media) in a visible form.  References to any
agreement or Contract are to that agreement or Contract as amended, modified or
supplemented from time to time in accordance with the terms hereof and thereof;
provided that with respect to any agreement or Contract listed on any schedules
hereto, all such amendments, modifications or supplements must also be listed in
the appropriate schedule.  References to any Person include the successors and
permitted assigns of that Person.  References from or through any date mean,
unless otherwise specified, from and including or through and including,
respectively.  References to “law,” “laws” or to a particular statute or law
shall be deemed also to include any and all Law.  As used in Article III of this
Agreement, “materiality” qualifications (including “material”, “materially”, “in
all material respects” and words of similar import) regarding any matter
involving the Company Group or the Acquired Business shall be interpreted in the
context of the materiality of such matter to the Acquired Business, taken as a
whole.

 

ARTICLE II
PURCHASE AND SALE

 

Section 2.1.            Purchase and Sale; Escrow Funds.

 

(a)                                  Upon the terms of this Agreement, at the
Closing, Purchaser shall purchase from each Seller and each Seller shall sell
and transfer to Purchaser, the Shares owned by such Seller as set forth on
Exhibit A for a portion of the Purchase Price.  As used in this Agreement,
“Purchase Price” means (subject to Section 2.1(c)) a cash amount equal to the
Transaction Value minus the Merger Consideration.  As used in this Agreement,
“Transaction Value” means a cash amount equal to:

 

(i)                                     USD $110,000,000;

 

17

--------------------------------------------------------------------------------


 

(ii)                                  plus or minus the amount of the Working
Capital Adjustment;

 

(iii)                               plus the Closing Cash;

 

(iv)                              plus Purchaser’s portion of the Retained
Employee Severance Amount in the amount of USD $307,417; and

 

(v)                                 plus any Earnout Amounts to the extent
earned and paid pursuant to Section 2.5 of this Agreement.

 

The Transaction Value, the Purchase Price, the Merger Consideration and each
Remaining Member’s Allocable Merger Consideration shall be subject to adjustment
as set forth in this Agreement.

 

(b)                                 Prior to the Closing, the Company delivered
to Purchaser and the Seller Representative a certificate signed by the Chief
Financial Officer of the Company on behalf of the Company (the “Company
Pre-Closing Certificate”) that sets forth in reasonable detail the Company’s
estimates of:  (i) the Transaction Value (the “Estimated Closing Transaction
Value”);  (ii) the Purchase Price (the “Estimated Purchase Price”); (iii) the
Merger Consideration (the “Estimated Merger Consideration”); (iv) the Working
Capital Adjustment (the “Estimated Working Capital Adjustment”); and (v) the
Closing Cash (the “Estimated Closing Cash”), all of which were prepared in
accordance with the Specified Accounting Principles set forth on Schedule
2.1(b).  A copy of the Company Pre-Closing Certificate is attached as Annex A to
Schedule 2.1(b).

 

(c)                                  Notwithstanding anything to the contrary in
this Agreement, (i) a portion of the Transaction Value equal to the amount of
the Working Capital Escrow Fund, the Escrow Amount and the Seller Representative
Escrow Amount shall be deposited by Purchaser into escrow in accordance with the
Escrow Agreement and the Seller Representative Escrow Agreement, as applicable,
to be held in escrow and distributed pursuant to the terms thereof, (ii) a
portion of the Transaction Value equal to the amount of the Accrued Bonus
Obligations shall not be distributed to the Sellers or the Remaining Members but
shall be delivered by the Seller Representative to Parent to fund Parent’s
obligations under Section 7.5(f), and (iii) a portion of the Transaction Value
equal to the Retained Employee Severance Amount shall not be distributed to the
Sellers or the Remaining Members but shall be delivered by the Seller
Representative to Parent to fund Parent’s obligations under Section 7.5(g). 
Neither any Seller nor any Remaining Member shall have any claim to any portion
of the Transaction Value withheld pursuant to the foregoing clause 2.1(c)(ii) or
clause 2.1(c)(iii).

 

Section 2.2.            Merger.

 

(a)                                  Upon and subject to the terms of this
Agreement, immediately following the Share Sale Closing, the Transitory
Subsidiary shall merge with and into the Company without any further action on
the part of any of the parties or any other Person.  At such time, the Surviving
Company shall file the Certificate of Merger with the Secretary of State of the
State of Delaware (such time, the “Effective Time”).  From and after the
Effective Time, the separate limited liability company existence of the
Transitory Subsidiary shall cease and the Company

 

18

--------------------------------------------------------------------------------


 

shall continue as the Surviving Company.  The Merger shall have the effects set
forth in Section 18-209(g) of the Delaware Limited Liability Company Act.

 

(b)                                 Conversion of Shares.  At the Effective
Time, by virtue of the Merger and without any action on the part of any party or
any other Person:

 

(i)                                     All Shares issued and outstanding
immediately prior to the Effective Time and held by any Remaining Member shall
be cancelled and converted into, and represent, the right to receive such
Remaining Member’s Allocable Merger Consideration in accordance with the
provisions of this Agreement.  “Allocable Merger Consideration” means, with
respect to any Remaining Member, a cash amount equal to the portion of the
Transaction Value to which such Remaining Member would have been entitled
pursuant to Section 2.1(a) (subject to Section 2.1(c) and Section 2.9) if all
Sellers and all Remaining Members had sold to Purchaser pursuant to the Share
Sale all Shares held by such Persons immediately prior to the Closing, without
interest and less any applicable withholding Taxes, payable at the times and in
accordance with this Agreement.

 

(ii)                                  Each Share held by the Company, Purchaser,
the Transitory Subsidiary or any Subsidiary of any of the foregoing immediately
prior to the Effective Time shall be cancelled and extinguished without payment
of any consideration therefor.

 

(iii)                               All membership interests in the Transitory
Subsidiary issued and outstanding immediately prior to the Effective Time shall
be converted into membership interests in the Surviving Company.

 

(c)                                  Payment for Shares.  As soon as practicable
after the Effective Time, the Seller Representative shall send a notice (in form
reasonably acceptable to Purchaser) to each Remaining Member advising such
Remaining Member of the effectiveness of the Merger, which notice shall be
accompanied by a certified check for such Remaining Member’s Initial Allocable
Merger Consideration.  “Initial Allocable Merger Consideration” means, with
respect to any Remaining Member, a cash amount equal to the portion of the
Transaction Value that such Remaining Member would have been entitled to receive
at the Closing pursuant to Section 2.1(a) (subject to Section 2.1(c) and
Section 2.9) if all Sellers and all Remaining Members had sold to Purchaser
pursuant to the Share Sale all Shares held by such Persons immediately prior to
the Closing, without interest and less any applicable withholding Taxes.

 

(d)                                 Certificate of Formation; Operating
Agreement.  The Certificate of Formation of the Surviving Company immediately
after the Effective Time shall be the Certificate of Formation of the Company
immediately prior to the Effective Time.  The Limited Liability Company
Agreement of the Surviving Company immediately after the Effective Time shall be
the Limited Liability Company Agreement of the Transitory Subsidiary immediately
prior to the Effective Time, except that the name of the limited liability
company set forth therein shall be changed to the name of the Company.

 

(e)                                  No Further Rights.  From and after the
Effective Time, no Shares shall be deemed to be outstanding, and holders of
Shares shall cease to have any rights with respect thereto, except as provided
herein or by law.

 

19

--------------------------------------------------------------------------------


 

(f)                                    No Appraisal Rights.  No member of the
Company shall have any rights of appraisal in connection with, or as a result
of, the Merger.

 

(g)                                 Closing of Transfer Books.  At the Effective
Time, the Share transfer books of the Company shall be closed and no transfer of
Shares shall thereafter be made.  If, after the Effective Time, Shares are
presented to Purchaser, the Surviving Company or the Seller Representative, they
shall be cancelled and Merger Consideration shall, to the extent otherwise
provided in this Agreement, be paid in respect thereof in accordance with this
Section 2.2.

 

Section 2.3.            Closing.

 

(a)                                  Upon the terms set forth in this Agreement,
the closing of the Share Sale contemplated hereby (the “Share Sale Closing”)
shall take place remotely by electronic exchange of documents and signatures as
of the date hereof (such date, the “Closing Date”).  The closing of the Merger
(the “Merger Closing”) shall take place on the Closing Date immediately
following the Share Sale Closing. As used herein, the “Closing” shall mean,
collectively, the Share Sale Closing and the Merger Closing.  As between the
parties hereto, the Closing shall be deemed to take place at 12:01 a.m. New York
City time on the Closing Date.

 

(b)                                 At the Share Sale Closing, each Seller shall
deliver to Purchaser a Membership Interest Assignment and Assumption Agreement
with respect to the Shares such Seller is selling as set forth on Exhibit A.

 

(c)                                  At or prior to the Share Sale Closing,
Purchaser shall:

 

(i)                                     pay the Estimated Transaction Value
(less the Escrow Amount, the Working Capital Escrow Fund and the Seller
Representative Escrow Amount) to the Seller Representative (on behalf of the
Sellers and the Remaining Members);

 

(ii)                                  deposit the Escrow Amount into the escrow
account contemplated by the Escrow Agreement;

 

(iii)                               deposit the amount of the Working Capital
Escrow Fund into the escrow account contemplated by the Escrow Agreement;

 

(iv)                              deposit the Seller Representative Escrow
Amount into the escrow account contemplated by the Seller Representative Escrow
Agreement;

 

(v)                                 deliver, or cause to be delivered, to the
Seller Representative duly executed Transition Services Agreements;

 

(vi)                              deliver to the Seller Representative a duly
executed Escrow Agreement; and

 

(vii)                           deliver to the Seller Representative a duly
executed Seller Representative Escrow Agreement.

 

20

--------------------------------------------------------------------------------


 

(d)                                 At or prior to the Closing, the Company (or
other applicable member of the Company Group) and, as applicable, the Seller
Representative, shall deliver to Purchaser the following:

 

(i)                                     duly executed Transition Services
Agreements;

 

(ii)                                  a duly executed Escrow Agreement;

 

(iii)                               a duly executed Seller Representative Escrow
Agreement;

 

(iv)                              a duly executed Swiss Sublease;

 

(v)                                 third party consents listed in
Section 2.3(d)(v) of the Company Disclosure Schedule;

 

(vi)                              as requested by Purchaser, the resignations of
the Acquired Companies’ officers and boards of managers (or other similar
bodies) and any committees thereof;

 

(vii)                           a statement pursuant to Treasury Regulations
Section 1.1445-11T(d)(2)(i), issued by the Company and in form and substance
reasonably satisfactory to Purchaser; and

 

(viii)                        a certificate of each of the Company, Parent Sub,
Swiss Retained Sub and Swiss Acquired Sub, dated as of the Closing Date and
signed by an executive officer or managing member (as applicable) on behalf of
such party, certifying that the Pre-Closing Reorganization has been completed
pursuant to the terms of the Pre-Closing Reorganization Documents.

 

(e)                                  At the Merger Closing, the Surviving
Company shall execute and file with the Secretary of State of the State of
Delaware the Certificate of Merger.

 

Section 2.4.            Final Closing Transaction Value.

 

(a)                                  Within forty-five (45) Business Days
following the Closing, Purchaser shall provide the Seller Representative with a
schedule (the “Final Closing Transaction Value Schedule”) of Purchaser’s
calculation of the Transaction Value (the “Proposed Final Closing Transaction
Value”), as well as Purchaser’s calculation of the Working Capital Adjustment
and the Closing Cash, together with supporting detail therefor, such
calculations to be prepared in accordance with the Specified Accounting
Principles.  Within twenty (20) Business Days following receipt of the Final
Closing Transaction Value Schedule (subject to reasonable extension for any
period of inadequate access to the underlying records), the Seller
Representative shall deliver to Purchaser and the Escrow Agent either (i) its
agreement as to the calculation of the Proposed Final Closing Transaction Value
(in which case the Proposed Final Closing Transaction Value shall be the final
closing Transaction Value, subject only to adjustment pursuant to Section 2.5
(the “Final Closing Transaction Value”)) or (ii) its dispute thereof, specifying
in reasonable detail the nature of any disputed matters.  From and after the
Closing, Purchaser shall provide the Seller Representative and its
Representatives with such

 

21

--------------------------------------------------------------------------------


 

access to the books, records and personnel of the Company as is reasonably
necessary to allow the Seller Representative and its Representatives to
calculate, evaluate and review Purchaser’s calculation of the Proposed Final
Closing Transaction Value, including the identification of any  dispute
therewith.  During the twenty (20) Business Days following Purchaser’s receipt
of any dispute notice, Purchaser and the Seller Representative shall attempt to
resolve such disputed matters and determine the Final Closing Transaction
Value.  If, at the end of such period, Purchaser and the Seller Representative
shall have reached agreement with respect to any disputed matters, the Proposed
Final Closing Transaction Value shall be adjusted to take into account such
agreement, and shall (subject only to further adjustment pursuant to
Section 2.5) be the Final Closing Transaction Value.  If at the end of such
period, Purchaser and the Seller Representative shall have failed to reach
agreement with respect to any disputed matters, such matters shall be resolved
according to the procedures set forth in Section 2.4(b).  If the Final Closing
Transaction Value (as agreed to by the parties or determined by the Independent
Accounting Firm) is greater than the Estimated Closing Transaction Value, then
Purchaser shall pay to the Seller Representative (on behalf of the Sellers and
the Remaining Members) an amount equal to the difference, and if the Final
Closing Transaction Value (as agreed to by the parties or determined by the
Independent Accounting Firm) is less than the Estimated Closing Transaction
Value, then Purchaser shall be entitled to recover, first from the Working
Capital Escrow Fund and thereafter from the Escrow Fund, an amount equal to the
difference.  If Sellers and the Remaining Members are entitled to payments
hereunder, the payments shall be made by wire transfer of immediately available
funds to an account designated in writing by the Seller Representative and shall
be made no later than the third (3rd) Business Day following the determination
of the Final Closing Transaction Value.

 

(b)                                 If Purchaser and the Seller Representative
are unable to reach a resolution as to any disputed amounts within twenty (20)
Business Days after the receipt by Purchaser of Seller Representative’s written
notice of dispute to Purchaser’s calculation of the Proposed Final Closing
Transaction Value, either Purchaser or the Seller Representative may submit the
items remaining in dispute (which shall be limited to those items set forth in
the Seller Representative’s written notice of dispute which have not been
resolved by the parties) for resolution by the Independent Accounting Firm,
which shall, within thirty (30) calendar days after such submission, determine
and report to Purchaser and the Seller Representative upon such remaining
disputed items.  In connection with the resolution of any such dispute by the
Independent Accounting Firm, each of the Seller Representative and Purchaser
shall have a reasonable opportunity to meet with the Independent Accounting Firm
to provide its views as to any disputed issues with respect to the calculation
of the Final Closing Transaction Value, the Working Capital Adjustment and the
Closing Cash.  The determination of the Independent Accounting Firm shall (i) be
in writing and furnished to Purchaser, the Seller Representative and the Escrow
Agent, (ii) be made in accordance with this Agreement, (iii) with respect to any
disputed item, be no greater than the higher amount, and no lower than the lower
amount, calculated by the Seller Representative and Purchaser, as applicable,
(iv) include a recalculation of the Proposed Final Closing Transaction Value,
adjusted to take into account such determination, which recalculation shall be
the Final Closing Transaction Value (subject only to further adjustment pursuant
to Section 2.5) and (v) together with the recalculated Final Closing Transaction
Value, be nonappealable by the Company, Purchaser, Sellers, the Remaining
Members and their respective successors, absent fraud or manifest error. The
fees and disbursements of the Independent Accounting Firm shall be borne by the
party whose position

 

22

--------------------------------------------------------------------------------


 

represents the greater difference from that of the final report and calculation
of the Independent Accounting Firm pursuant to the terms set forth above,
provided that all costs and expenses paid or payable by the Seller
Representative (including costs and expenses of the Independent Accounting Firm
and its Representatives) in connection with the performance of the Seller
Representative’s duties (or the exercise of Sellers’, the Remaining Members’ or
the Seller Representative’s rights) under this Section 2.4 shall be paid from
the Seller Representative Escrow Fund. “Independent Accounting Firm” means
Ernst & Young LLP, or if circumstances create an actual conflict of interest
that would impair such firm’s ability to impartially determine any issue
presented to it pursuant to this Agreement or such firm is unable or willing to
serve as the Independent Accounting Firm, Deloitte & Touche LLP, or if
circumstances create an actual conflict of interest that would impair such
firm’s ability to impartially determine any issue presented to it pursuant to
this Agreement or such firm is unable or unwilling to serve as the Independent
Accounting Firm, a nationally recognized registered public accounting firm
selected in accordance with the rules of procedure of the American Arbitration
Association.

 

Section 2.5.            Earnout Matters.

 

(a)                                  As a portion of the Transaction Value
payable pursuant to Section 2.1 hereof and this Section 2.5, Purchaser shall pay
to the Seller Representative, on behalf of the Sellers and any Remaining
Members, cash in the amount and in respect of each period set forth below (each,
as applicable, an “Earnout Period” and any applicable amount payable with
respect to such Earnout Period, an “Earnout Amount”) within sixty (60) calendar
days following the end of the applicable Earnout Period:

 

(i)                                     for the period from August 3, 2011
through December 31, 2011, the amount equal to 36.0% of the Acquired Business
Sales Revenue in excess of USD $10,011,000 for such period;

 

(ii)                                  for the period from January 1, 2012
through December 29, 2012, the amount equal to 36.0% of the Acquired Business
Sales Revenue in excess of USD $24,000,000 for such period;

 

(iii)                               for the period from December 30, 2012
through December 28, 2013, the amount equal to 36.0% of the Acquired Business
Sales Revenue in excess of USD $24,000,000 for such period;

 

(iv)                              for the period from December 29, 2013 through
January 3, 2015, the amount equal to 36.0% of the Acquired Business Sales
Revenue in excess of USD $24,000,000 for such period; and

 

(v)                                 for the period from January 4, 2015 through
August 2, 2015, the amount equal to 36.0% of the Acquired Business Sales Revenue
in excess of USD $13,989,000 for such period;

 

provided, however, that in no event shall the aggregate Earnout Amounts payable
pursuant to this Section 2.5(a) exceed USD $40,000,000 (the “Maximum Earnout
Amount”).

 

23

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “Acquired Business Sales Revenue” shall mean the
aggregate revenues recognized by all Acquired Business Product Selling Persons
in accordance with GAAP from the sale, transfer, license or other permitted use
for value of the Acquired Business Products by or on behalf of the Acquired
Business Product Selling Persons during each applicable Earnout Period.  For the
avoidance of doubt, Acquired Business Sales Revenue shall  include the effect of
any Acquired Business Product returns or repurchases in connection with the
termination of any distributor agreement or other arrangement of any Acquired
Company at or following the Closing.  Solely for purposes of this Section 2.5,
Acquired Business Products shall include (in addition to the products set forth
in the definition of such term in Article I) any improvements, enhancements,
variations or modifications, whether or not patentable, of the Acquired Business
Products.

 

(b)                                 Following the Closing and prior to the end
of all Earnout Periods, no Acquired Business Product Selling Person shall  grant
any license, sublicense or similar right to any third party to develop,
manufacture, use, market or sell Acquired Business Products, except (i) by an
Acquired Business Product Selling Person to any third party licensee (or by any
such third party licensee to its sublicensee) in a transaction in which no
monetary consideration, license fees or other consideration of any nature in
lieu of a monetary payment is received by such Acquired Business Product Selling
Person (or, in the case of any sublicense, by the applicable sublicensor) and
the purpose of which is solely to facilitate or enable the eventual sale,
transfer, license or other permitted use for value of Acquired Business Products
by an Acquired Business Product Selling Person, (ii) to a distributor, durable
medical equipment supplier, OEM, value added reseller, or other sales channel
entity licensed by an Acquired Business Product Selling Person to market and
sell Acquired Business Products sold to such entity by an Acquired Business
Product Selling Person, including for use by such entity for purposes of
marketing and selling Acquired Business Products to customers or potential
customers of such Acquired Business Products; provided that, no monetary
consideration, license fees or other consideration of any nature in lieu of a
monetary payment, other than, to the extent included in the Acquired Business
Sales Revenue, the purchase price, rental fees, training and/or technical
support fees for such Acquired Business Products, are received by any Acquired
Business Product Selling Person or Affiliate of any such Person in any
transaction with the applicable distributor, durable medical equipment supplier,
OEM, value added reseller or other sales channel entity or Affiliate of any such
Person; and (iii) for use by customers that purchase or otherwise acquire
Acquired Business Products from an Acquired Business Product Selling Person or
its distributors or durable medical equipment suppliers.  In the event that
Purchaser or any Acquired Company sells or transfers an Acquired Business
Product line the acquirer of such product line(s) shall be deemed an Acquired
Business Product Selling Person with respect to such products line(s), as
applicable, for all then remaining Earnout Periods; provided that no such sale
or transfer may be effected unless such acquirer has agreed in writing to be
bound by the provisions of this Section 2.5 (which agreement shall provide that
the Sellers and the Remaining Members are third party beneficiaries thereof,
including for purposes of enforcing the rights of the Sellers and the Remaining
Members hereunder).

 

(c)                                  Purchaser shall deliver to the Seller
Representative, within sixty (60) calendar days after the end of each Earnout
Period, a certificate, certified by its Chief Financial Officer, setting forth
in reasonable detail the computation of Acquired Business Sales Revenue for such
Earnout Period (a “Purchaser Earnout Certificate”), together with supporting

 

24

--------------------------------------------------------------------------------


 

detail therefor, such calculation to be prepared in accordance with the
principles specified in Section 2.5(a).  Each such Purchaser Earnout Certificate
shall be accompanied by a report that includes (i) a list, by Acquired Business
Product and by country (on an as shipped-to basis) and, if applicable, by
distributor (only with respect to distribution arrangements to countries other
than the United States), of aggregate sales, transfers, licenses and permitted
uses for value of all Acquired Business Products (by dollar amount and by units)
by each Acquired Business Product  Selling Person and (ii) a list of the
discounted Acquired Business Products in the form set forth on Exhibit P.

 

(d)                                 Purchaser and the Seller Representative
agree that they will cooperate and assist in the calculation of any Earnout
Amount and in the conduct of the review referred to in this Section 2.5. 
Without limitation of the foregoing, Purchaser shall make available books,
records, work papers and personnel of the Acquired Business Product Selling
Persons and the Acquired Business reasonably necessary to allow the Seller
Representative and its accountants and advisors to calculate, and to review and
evaluate Purchaser’s calculation of, each proposed Earnout Amount.

 

(e)                                  Following the Closing and prior to the end
of all Earnout Periods, in the event of a Purchaser Change of Control followed
by a material reduction in sales or marketing efforts related to the Acquired
Business Products, the Maximum Earnout Amount (less any Earnout Amounts
previously paid to the Seller Representative (on behalf of the Sellers and the
Remaining Members) pursuant to this Section 2.5) shall be paid in full by
Purchaser to the Seller Representative (on behalf of the Sellers and the
Remaining Members) in cash within ten (10) Business Days following such material
reduction.

 

(f)                                    Following the Closing and prior to the
end of all Earnout Periods, Purchaser shall (and shall cause each other Acquired
Business Product Selling Person to) use commercially reasonable efforts to
maximize the Acquired Business Sales Revenue during each Earnout Period. 
Following the Closing and prior to the final determination of all Earnout
Amounts, Purchaser shall, at the reasonable request of the Seller Representative
and no more than two times per fiscal year of Purchaser, meet with the Seller
Representative to review and discuss the general efforts of the Acquired
Business Product Selling Persons to maximize the Acquired Business Sales Revenue
pursuant to this Section 2.5(f).

 

(g)                                 Upon the written request of the Seller
Representative, Purchaser shall (and shall cause each other Acquired Business
Product Selling Person to) permit the Independent Accounting Firm, with any
expenses to be paid from the Seller Representative Escrow Fund, to have access,
upon reasonable prior notice and during normal business hours to inspect and
audit the books and records of each Acquired Business Product Selling Person for
the purpose of determining the accuracy of the reports described in
Section 2.5(c).  If the Independent Accounting Firm concludes that Acquired
Business Sales Revenue was underreported for any Earnout Period by more than
five percent (5%), Purchaser shall promptly reimburse the Seller Representative
(on behalf of the Sellers and the Remaining Members) for the reasonable
out-of-pocket costs of the Independent Accounting Firm’s related inspection and
audit; in all other circumstances, such costs shall be paid from the Seller
Representative Escrow Fund.  During the period following the Closing and prior
to the final determination of all Earnout Amounts (the “Audit Period”), and
thereafter as needed for any audit requested during the Audit Period

 

25

--------------------------------------------------------------------------------


 

pursuant to this Section 2.5(g), Purchaser shall (and shall cause the Acquired
Business Product Selling Persons to) keep such complete and accurate books and
records as may be necessary to calculate the Acquired Business Sales Revenue and
ascertain the efforts of such Persons to maximize the Acquired Business Sales
Revenue pursuant to Section 2.5(f).

 

(h)                                 Any portion of any Earnout Amount not paid
when due shall bear interest from the due date until the date of payment thereof
at the one-year LIBOR rate (as of such due date) plus 3.5%.  The Seller
Representative shall be entitled to reimbursement from Purchaser of all costs
and expenses incurred by or on behalf of the Seller Representative in collecting
any such amounts not paid when due (together with interest thereon in accordance
with the preceding sentence) on behalf of Sellers and the Remaining Members.

 

(i)                                     All Earnout Amounts to be paid to
Sellers or the Remaining Members under this Section 2.5 shall be paid by
Purchaser to the Seller Representative, on behalf of the Sellers and the
Remaining Members, subject only to deduction of amounts deposited into the
Escrow Fund pursuant to Section 8.7, and shall not otherwise be subject to any
right of set off, clawback or recoupment.

 

(j)                                     All costs and expenses paid or payable
by the Seller Representative (including costs and expenses of the Independent
Accounting Firm and its accountants and advisors) in connection with the
performance of the Seller Representative’s duties (or the exercise of Sellers’,
the Remaining Members’ or the Seller Representative’s rights) under this
Section 2.5 shall be paid from the Seller Representative Escrow Fund.

 

Section 2.6.            Transfer Taxes.  All transfer, documentary, sales, use,
stamp, registration,  value added and other similar Taxes and fees (including
any penalties and interest) incurred in connection with transactions
contemplated by this Agreement (excluding the Pre-Closing Reorganization, the
Intellectual Property Cross License Agreements and the Swiss Sublease) shall be
paid one-half by Sellers, on the one hand, and one-half by Purchaser, on the
other hand, and the party required by applicable Law will file all necessary Tax
Returns and other documentation with respect to all such Taxes and fees, and, if
required by applicable Law, Purchaser and Sellers will, and will cause their
respective Subsidiaries to, join in the execution of any such Tax Returns and
other documentation.

 

Section 2.7.            Purchase Price Adjustments.  Any adjustment to the
amounts payable pursuant to Section 2.4 or Section 2.5 shall be treated for Tax
purposes as an adjustment to the Transaction Value and shall automatically
result in corresponding adjustments to the Purchase Price, the Merger
Consideration and each Remaining Member’s Allocable Merger Consideration
(subject in each case to any applicable imputed interest provisions of Code
Section 483 and 1274).

 

Section 2.8.            Withholding.  Purchaser shall be entitled to deduct and
withhold from the consideration otherwise payable pursuant to this Agreement
such amounts as it is required to deduct and withhold with respect to the making
of such payment under the Code and the rules and regulations promulgated
thereunder, or any provision of state, local or foreign Tax law.  To the extent
that amounts are so withheld by Purchaser, such withheld amounts shall be paid
by

 

26

--------------------------------------------------------------------------------


 

Purchaser immediately to the applicable Tax Authority and treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such withholding was made.

 

Section 2.9.            Payments to Sellers and Remaining Members. 
Notwithstanding anything to the contrary in this Agreement, any payments to be
paid to the Sellers or the Remaining Members pursuant to this Agreement
(including Section 2.1, Section 2.2, Section 2.4 and Section 2.5 or
Article VIII) or any Ancillary Agreement shall be delivered to the Seller
Representative, on behalf of the Sellers and the Remaining Members, by wire
transfer of immediately available funds in accordance with wire transfer
instructions provided by the Seller Representative, to be distributed to such
Sellers and Remaining Members in accordance with the distribution priorities set
forth in the Company’s Amended and Restated Limited Liability Company Agreement,
dated as of August 23, 2006, as amended as of immediately prior to the Closing
(the “Company LLC Agreement”), as if all of the Company’s assets (net of any
liabilities) had been sold for the aggregate amount of proceeds payable under
this Agreement to the Sellers and the Remaining Members and the Company were
then liquidated.  Neither Purchaser nor any of its Subsidiaries shall be
responsible or incur any liability for the acts or omissions of the Seller
Representative (or its agents) in connection with the disbursement by the Seller
Representative (or its agents) to the Sellers or the Remaining Members of any
payment received by the Seller Representative for the benefit of the Sellers and
the Remaining Members under this Agreement.

 

Section 2.10.          Allocation of Transaction Value.  The parties to this
Agreement agree that, for purposes of any allocation of Transaction Value
required by any Tax law with respect to the transactions contemplated herein,
the amount of Transaction Value allocated to the non-competition and
non-solicitation covenants contained in Section 6.1 shall not exceed USD
$750,000, and the amount of Transaction Value allocated to fixed assets shall be
equal to the net book value of such assets as of the Closing Date (other than
the assets set forth in Section 2.10 of the Company Disclosure Schedule, to
which shall be allocated no more than USD $500,000 of the Transaction Value).

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Contemporaneously with the execution and delivery of this Agreement by the
parties hereto, the Company shall deliver to Purchaser the Company Disclosure
Schedule, which shall contain numbered sections corresponding to the relevant
sections in this Agreement.  Any exception or qualification set forth in the
Company Disclosure Schedule with respect to a particular representation,
warranty or covenant contained herein shall be deemed to be an exception or
qualification with respect to (i) such particular representation, warranty or
covenant contained in this Agreement and (ii) any other applicable
representation, warranty and covenant contained in this Agreement, but only if
the applicability of such exception or qualification to such other
representation, warranty or covenant would be reasonably apparent to a Person
reviewing the Company Disclosure Schedule, regardless of whether an explicit
reference to such other representation, warranty or covenant is made.  Nothing
in the Company Disclosure Schedule is intended to broaden the scope of any
representation, warranty or covenant of the Company or any Seller contained in
this Agreement.  All references to documents delivered or made available to
Purchaser mean documents posted for access by Purchaser no later than 3:00 p.m.,
New York City time, on the Business Day prior to the date of this Agreement in
the

 

27

--------------------------------------------------------------------------------


 

electronic data room hosted by the Company or otherwise provided to Purchaser
prior to such time.  Subject to the exceptions and qualifications set forth in
the Company Disclosure Schedule, the Company hereby represents and warrants to
Purchaser that the following representations and warranties are true and
correct:

 

Section 3.1.            Organization and Qualification.  Each Acquired Company
is duly formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, has the requisite corporate,
limited liability company or other comparable power and authority to own, lease
and operate the properties now owned, leased and operated by it and, as
applicable, to carry on the Acquired Business.  Each Acquired Company is in good
standing and duly qualified to do business in each jurisdiction in which the
nature of property owned or leased by it or the transactions of the Acquired
Business makes such qualification necessary, except to the extent that the
failure to be so qualified would not be material to the Acquired Business.
Complete and accurate copies of the following have been made available to
Purchaser:  (a) the certificate of formation and limited liability company
operating agreement (or comparable governing documents) of each Acquired Company
(collectively, the “Company Organizational Documents”), each as amended to date
and currently in full force and effect, (b) the membership records or equivalent
records of each Acquired Company reflecting the membership or equity holders and
applicable interest percentages of each such Person and (c) the minutes and
other records of the meetings and other proceedings (including any actions taken
by written consent or otherwise without a meeting), if any, of the
equityholders, the board of managers (or equivalent body) and any committees of
the board of managers (or equivalent body) of each Acquired Company, in each
case other than to the extent exclusively related to the Retained Business.  No
Acquired Company is in material default or in violation of any provisions of its
respective Company Organizational Documents, and no Acquired Company has taken
any action that is inconsistent in any material respect with any resolution
adopted by such Person’s equityholders, such Person’s board of managers (or
equivalent body) or any committee of such Person’s board of managers (or
equivalent body).

 

Section 3.2.            Capitalization.

 

(a)                                  The Shares constitute all of the
outstanding membership interests in the Company.  Except for the Shares, no
Person holds of record any equity, profits or other similar interest in the
Company. None of the Shares have been issued in violation of any purchase
option, call, right of first refusal, preemptive, subscription or similar rights
under any provision of applicable Law, the applicable Company Organizational
Documents, or any Contract to which any Acquired Company is a party or by which
it is bound.  There are no outstanding warrants, options, rights, agreements,
convertible or exchangeable securities or other commitments pursuant to which
the Company is or may become obligated to issue, sell, purchase, return or
redeem any membership interests or other equity interests in the Company.

 

(b)                                 All issued and outstanding membership
interests or shares of capital stock or other equity interests of each Acquired
Company (other than the Company) are held of record by the Company or another
Acquired Company and have been duly authorized, are validly issued, and, if
applicable, fully paid and nonassessable.  None of the issued and outstanding
membership interests or shares of capital stock or other equity interests of any
Acquired Company (other than the Company) has been issued in violation of any
purchase option, call,

 

28

--------------------------------------------------------------------------------


 

right of first refusal or any preemptive, subscription or similar rights under
any provision of applicable Law, the Company Organizational Documents, or any
Contract to which any Acquired Company is a party or by which it is bound. 
There are no outstanding warrants, options, rights, agreements, convertible or
exchangeable securities or other commitments pursuant to which any Acquired
Company is or may become obligated to issue, sell, purchase, return or redeem
any of its membership interests or shares of capital stock or other equity
interests of any Acquired Company (other than the Company).  No member of the
Company or Parent has (i) any right of appraisal (by contract or otherwise) or
(ii) any right of first refusal or right of first offer to purchase or sell
membership interests or shares of capital stock or other equity interests of any
Acquired Company, in each case, in connection with, or as a result of, the
transactions contemplated by this Agreement.

 

(c)                                  Except as set forth in Section 3.2(c) of
the Company Disclosure Schedule, there are no corporations, partnerships,
associations or other entities in which any Acquired Company owns, of record or
beneficially, any direct or indirect equity or other interest or any right
(contingent or otherwise) to acquire the same (other than in a money market,
mutual fund or other short-term investment).

 

Section 3.3.            Authorization and Validity of Agreement.  Each Acquired
Company has the requisite corporate, limited liability company or other
comparable power and authority to execute and deliver this Agreement, as
applicable, and the Ancillary Agreements to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby, as applicable.  Each Acquired Company has duly
authorized the execution, delivery and performance of this Agreement and each
applicable Ancillary Agreement to which it is a party, and no other corporate,
limited liability company or other comparable proceedings on the part of such
Person or any of its members, equityholders, board of managers (or equivalent
body) or committee of such Person’s board of managers (or equivalent body) are
necessary for such Person to authorize this Agreement and the Ancillary
Agreements to which it is a party, to perform its obligations and to consummate
the transactions contemplated hereby or thereby.  This Agreement and the
applicable Ancillary Agreements have been duly executed and delivered by each of
the Acquired Companies party hereto or thereto and, assuming that this Agreement
and any applicable Ancillary Agreement constitute a legally valid and binding
obligation of the other parties hereto or thereto, constitute a legally valid
and binding obligation of the Acquired Companies parties hereto or thereto,
enforceable against such Person in accordance with their terms, except as may be
limited by any bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance or other similar applicable Law affecting the enforcement of
creditors’ rights generally or by general principles of equity.

 

Section 3.4.            Consents and Approvals.  Neither the execution and
delivery of this Agreement by any Acquired Company (and any Ancillary Agreements
to which such Person is a party), nor the consummation of the transactions
contemplated hereby and thereby, will require on the part of such Person any
consent, approval, authorization or Permit of, or filing with, or notification
to, any Person, except where the failure to obtain such consent, approval,
authorization or Permit, or to make such filing or notification, would not,
individually or in the aggregate, (a) result in the imposition of any Liens
(other than Permitted Liens) or Damages to the Acquired Business or any Acquired
Company, except for any such Damages, individually or  in the aggregate, that
would not be reasonably expected to result in liability to the Acquired

 

29

--------------------------------------------------------------------------------


 

Business or any Acquired Company in excess of $250,000, or (b) materially impact
or prevent the consummation of the transactions contemplated hereby.

 

Section 3.5.            No Violations.  Neither the execution and delivery of
this Agreement by any Acquired Company, as applicable, and any Ancillary
Agreements to which such Person is a party, nor the consummation of the
transactions contemplated hereby and thereby, will (a) conflict with or violate
the Company Organizational Documents or any resolutions adopted by the
equityholders or board of managers (or equivalent body) or committee of the
board of managers (or equivalent body) of any Acquired Company, (b) result in a
violation or breach of, constitute a default (with or without notice or lapse of
time, or both) under, or give rise to any right of termination, cancellation or
acceleration of, any Contract, except for such violations, breaches and defaults
(or rights of termination, cancellation or acceleration) as to which requisite
waivers or consents have been obtained or which would not, in the aggregate,
result in the imposition of any Damages (including the cost of replacing any
such terminated or cancelled Contract or other obligation) or liabilities to the
Acquired Business, except for any such Damages or liabilities, individually or
in the aggregate, that would not be reasonably expected to result in liability
to the Acquired Business in excess of $250,000, (c) conflict with or violate in
any material respect any of the terms or requirements of, or give any
Governmental Authority the right to revoke, withdraw, suspend, cancel, terminate
or modify in any material respect, any Permit that is held by any Acquired
Company, (d) result in the imposition or creation of any Lien (other than a
Permitted Lien) upon or with respect to any material Acquired Business Asset or
(e) assuming the consents, approvals, authorizations or Permits and filings or
notifications referred to in Section 3.4 and Section 3.5 of the Company
Disclosure Schedule are duly and timely obtained or made, violate in any
material respect any Governmental Order or Law applicable to any Acquired
Company.

 

Section 3.6.            Financial Statements; Undisclosed Liabilities.

 

(a)                                  Attached to Section 3.6(a) of the Company
Disclosure Schedule is a correct copy of the Acquired Business Financials.  The
Acquired Business Financials were prepared in accordance with the Parent
Accounting Principles and fairly present, in all material respects, the
financial condition and results of operations of the Acquired Business, as of
the dates thereof or the periods then ended, in each case on the basis described
therein, subject to normal year-end adjustments and the omission of footnotes. 
A copy of the Parent Accounting Principles has been made available to
Purchaser.  Set forth in Section 3.6(a) of the Company Disclosure Schedule are
the exceptions (exclusive of monetary reconciliations) which represent the
exceptions from GAAP used by the Company in the preparation of the Acquired
Business Financials as derived from the audited financial statements of the
Company Group.

 

(b)                                 Since December 31, 2010, there have been no
changes in any accounting controls, policies, principles, methods or practices,
including any changes with respect to reserves (whether for bad debts,
contingent liabilities or otherwise), of any Acquired Company or, to the extent
related to the Acquired Business, any other member of the Company Group, except
as required by GAAP.

 

(c)                                  No Acquired Company has any material
liability or obligation of any kind (fixed or otherwise, due or to become due),
other than (i) liabilities or obligations to the extent

 

30

--------------------------------------------------------------------------------


 

related to or arising out of the Discontinued Business or Deferred Items
pursuant to the Asset and Liability Allocation Agreement, (ii) liabilities or
obligations reflected, reserved against or otherwise disclosed in the Balance
Sheet, (iii) liabilities or obligations incurred in the ordinary course of
business substantially consistent with past practice since June 30, 2011,
(iv) liabilities and obligations under Contracts disclosed in the Company
Disclosure Schedule and (v) liabilities and obligations under this Agreement or
the Ancillary Agreements or with respect to Transaction Expenses taken into
account in the calculation of Closing Net Working Capital.

 

Section 3.7.            Compliance.  Except as to matters the subject of
Section 3.12(h), which are treated exclusively in Section 3.12(h), each Acquired
Company and, to the extent related to the Acquired Business, each other member
of the Company Group is, and at all times since January 1, 2008 has been, in
material compliance with all Laws applicable to the Acquired Companies, the
Acquired Business and the assets and properties of the Acquired Business.  Since
January 1, 2008, no member of the Company Group has received any written notice
from any Governmental Authority regarding any actual or possible material
violation of or material failure to comply with any applicable Law as relates to
the Acquired Business.  The Acquired Companies hold all material Permits
necessary for the conduct of the Acquired Business as now being conducted, each
of which is listed on Section 3.7 of the Company Disclosure Schedule.  There is
no suspension or cancellation of any of such material Permits pending or, to the
knowledge of the Company, threatened.

 

Section 3.8.            Litigation.  There are no Proceedings or Governmental
Authority investigations pending or, to the knowledge of the Company, threatened
(a) against any Acquired Company or any of the Acquired Business Assets or, to
the extent related to the Acquired Business, any other member of the Company
Group (or any Person whose liability any Acquired Company or, to the extent
related to the Acquired Business, any other member of the Company Group has
retained or assumed, either contractually or by operation of Law) or (b) that
challenges or otherwise seeks to prevent, enjoin, alter or delay the
consummation of the transactions contemplated hereby.  No Acquired Company, no
member of the Company Group (to the extent related to the Acquired Business) and
no Acquired Business Assets are subject to any outstanding and unsatisfied
Governmental Order specifically naming a member of the Company Group.

 

Section 3.9.            Employee Benefit Matters.

 

(a)                                  Section 3.9(a)(i) of the Company Disclosure
Schedule accurately lists all current employees of the members of the Company
Group engaged primarily in the Acquired Business (“Acquired Business Employees”)
as of the date of this Agreement.  The Company has made available to Purchaser,
for each such employee, as of the date of this Agreement, his or her: (i) job
position, (ii) classification as full-time, part-time or seasonal,
(iii) classification as exempt or non-exempt under applicable state or federal
overtime regulations, (iv) hourly rate of compensation or base salary (as
applicable), (v) total 2010 compensation and expected 2011 compensation,
(vi) target incentive compensation for 2011 (commission and/or bonus, as
applicable), if any, (vii) any other compensation or allowance, (viii) vacation
accrual rate, (ix) accrued but unused vacation, (x) hours of work per week (for
non-exempt and part-time employees), (xi) visa type (if any), (xii) commencement
date of employment with the Company or its Affiliates, as applicable and
(xiii) employing entity.  Section 3.9(a)(ii) of the Company

 

31

--------------------------------------------------------------------------------


 

Disclosure Schedule accurately lists all independent contractors primarily
providing services to the Acquired Business as of the date of this Agreement
(“Acquired Business Contractors”).  The Company has made available to Purchaser,
for each such independent contractor, his, her or its: (w) terms of
compensation; (x) total 2010 compensation and expected 2011 compensation
(including all payments or benefits of any type) received to date;
(y) commencement date with the applicable member of the Company Group, and
(z) contracting entity.

 

(b)                                 Each member of the Company Group, as
applicable, has correctly classified the Acquired Business Employees as exempt
employees and nonexempt employees under the Fair Labor Standards Act and other
applicable Law.  To the knowledge of the Company, all Acquired Business
Employees are legally permitted to be employed by the applicable member of the
Company Group in the jurisdiction in which such employee is employed in their
current job capacities.  All Acquired Business Contractors that have not been
classified by the applicable member of the Company Group as employees have been
properly classified as independent contractors for purposes of federal and
applicable state tax laws, laws applicable to employee benefits and other
applicable Law.  No member of the Company Group has any employment or consulting
Contracts currently in effect with any Acquired Business Employee or any
Acquired Business Contractor that are not terminable at will (other than
agreements with the sole purpose of providing for the confidentiality of
proprietary information or assignment of inventions).

 

(c)                                  With respect to the Acquired Business
Employees, the members of the Company Group, to the extent applicable (i) are,
and since January 1, 2008 have been, in compliance in all material respects with
all applicable Laws respecting employment, employment practices, terms and
conditions of employment and wages and hours, including the health care
continuation requirements of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), the requirements of the Family and Medical Leave
Act of 1993, as amended (“FMLA”), the requirements of HIPAA and any similar
provisions of state Law; (ii) have withheld and reported all amounts required by
applicable Law or by Contract to be withheld and reported with respect to
compensation, wages, salaries and other payments; (iii) are not liable for any
arrears of wages or any Taxes or any penalty for failure to comply with any
applicable Law; and (iv) are not liable for any payment to any trust or other
fund governed by or maintained by or on behalf of any Governmental Authority
with respect to unemployment compensation benefits, social security or any other
applicable social insurance, or other benefits or obligations (other than
routine payments to be made in the ordinary course of business).  There are no
pending or, to the knowledge of the Company, threatened claims or legal
proceedings against any Acquired Company or, to the extent related to the
Acquired Business, any other member of the Company Group under any worker’s
compensation policy or long-term disability policy.

 

(d)                                 No member of the Company Group is now, or
has ever been, subject to a union organizing effort with respect to the Acquired
Business Employees.  No member of the Company Group is subject to any collective
bargaining agreement with respect to any of the Acquired Business Employees,
subject to any other Contract with any trade or labor union, employees’
association or similar organization, and subject to any current labor disputes. 
To the knowledge of the Company, (i) no Acquired Business Employee or Acquired
Business Contractor intends to terminate his or her employment or service with
the applicable member of

 

32

--------------------------------------------------------------------------------


 

the Company Group and (ii) no such Acquired Business Employee or Acquired
Business Contractor has received an offer to join a business that may be
competitive with the Acquired Business.

 

(e)                                  No member of the Company Group has, since
January 1, 2008, been a party to any action, or received written notice of any
threatened action, in which such member was, or is, alleged to have materially
violated any Contract or applicable Law with respect to the Acquired Business
Employees relating to employment, including, but not limited to, equal
opportunity, discrimination, retaliation, harassment, immigration, wages, hours,
unpaid compensation, classification of employees as exempt from overtime or
minimum wage laws, benefits, collective bargaining, the payment of social
security and similar taxes, occupational safety and health, and/or privacy
rights of employees.

 

(f)                                    In the past two (2) years, there has been
no “mass layoff,” “employment loss,” or “plant closing” as defined by the WARN
Act or any other applicable Law in respect of any Acquired Company or, to the
extent related to the Acquired Business, any other member of the Company Group,
nor has any Acquired Company or, to the extent related to the Acquired Business,
any other member of the Company Group been affected by any transaction or
engaged in any lay-offs or employment terminations sufficient in number to
trigger application of any such Law.

 

(g)                                 To the knowledge of the Company, no Acquired
Business Employee or Acquired Business Contractor is in violation of (i) any
term of any employment or consulting Contract with any member of the Company
Group or (ii) any term of any other Contract or any restrictive covenant
relating to the right of any such employee or consultant to be employed by or to
render services to any member of the Company Group or to use trade secrets or
proprietary information of others.  To the knowledge of the Company, the
employment of the Acquired Business Employees and engagement of the Acquired
Business Contractors does not subject any member of the Company Group to any
liability to any third party, except for any such liability that constitutes a
Retained Business Liability.

 

(h)                                 Section 3.9(h) of the Company Disclosure
Schedule contains an accurate and complete list as of the date of this Agreement
of each Employee Benefit Plan.  None of the Acquired Companies nor, to the
extent related to the Acquired Business, any other member of the Company Group
has committed to establish or enter into any new plan or arrangement that, if in
effect as of the date of this Agreement, would be an Employee Benefit Plan, or
to modify any Employee Benefit Plan (except to conform any such Employee Benefit
Plan to the requirements of any applicable Law).

 

(i)                                     The Company has made available to
Purchaser: (i) correct and complete copies of all documents setting forth the
terms of each Employee Benefit Plan, including all amendments thereto and all
related trust documents; (ii) if the Employee Benefit Plan is subject to the
minimum funding standards of Section 302 of ERISA, the most recent annual and
periodic accounting of Employee Benefit Plan assets; (iii) the most recent
summary plan description together with the summaries of material modifications
thereto, if any, required under ERISA with respect to each Employee Benefit
Plan; (iv) all material written Contracts relating to each Employee Benefit
Plan, including administrative service agreements and group insurance

 

33

--------------------------------------------------------------------------------


 

contracts; (v) all written materials provided to any participant in an Employee
Benefit Plan relating to the Employee Benefit Plan or relating to any
amendments, terminations, establishments, increases or decreases in benefits,
acceleration of payments or vesting schedules or other events, in each such case
that would result in any material liability to any Acquired Company; (vi) all
non-routine correspondence to or from any Governmental Authority relating to any
Employee Benefit Plan; (vii) all COBRA forms and related notices; (viii) all
insurance policies in the possession of the Company Group pertaining to
fiduciary liability insurance covering the fiduciaries for each Employee Benefit
Plan; (ix) all discrimination tests required under the Code for each Employee
Benefit Plan intended to be qualified under Section 401(a) of the Code for the
three (3) most recent plan years; and (x) the most recent IRS determination or
opinion letter issued with respect to each Employee Benefit Plan intended to be
qualified under Section 401(a) of the Code.

 

(j)                                     Each Employee Benefit Plan has been
established and maintained in compliance in all material respects with its terms
and with the requirements prescribed by any and all Law that is applicable to
such Employee Benefit Plan, including ERISA and the Code.  The members of the
Company Group have performed in all material respects all obligations required
to be performed by them under each Employee Benefit Plan and are not in default
or violation in any material respect of, and to the knowledge of the Company
there are no defaults or violations in any material respect by any other party
to, the terms of any Employee Benefit Plan.  Each Employee Benefit Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
opinion, advisory, notification and/or determination letter, as applicable, as
to its qualified status under the Code, and nothing has occurred since the date
of such letter that is reasonably likely to adversely affect such favorable
determination.  No “prohibited transaction,” within the meaning of Section 4975
of the Code or Sections 406 and 407 of ERISA, and not otherwise exempt under
Section 408 of ERISA, has occurred with respect to any Employee Benefit Plan. 
There is no Proceeding pending, or, to the knowledge of the Company, threatened
(other than routine claims for benefits), against any Employee Benefit Plan or
against the assets of any Employee Benefit Plan.  Each Employee Benefit Plan can
be amended, terminated or otherwise discontinued after the Closing in accordance
with its terms, without liability to Purchaser, the Company or any ERISA
Affiliate (other than ordinary administration expenses and the payment of
accrued benefits thereunder).  There is no Proceeding pending or, to the
knowledge of the Company, threatened by the IRS, U.S. Department of Labor, or
any other Governmental Authority with respect to any Employee Benefit Plan.  No
member of the Company Group has, since January 1, 2008, incurred any penalty or
tax with respect to any Employee Benefit Plan under Section 502(i) of ERISA or
Sections 4975 through 4980 of the Code.

 

(k)                                  No member of the Company Group or any
current or former ERISA Affiliate has ever maintained, established, sponsored,
participated in, or contributed to any: (i) pension plan subject to Title IV of
ERISA; (ii) a “multiemployer plan” within the meaning of Section (3)(37) of
ERISA; (iii) a “multiple employer plan” as defined in Section 413(c) of the
Code; (iv) a plan subject to the minimum funding standards of Section 412 of the
Code or Section 302 of ERISA; or (v) a plan maintained in connection with any
trust described in Section 501(c)(9) of the Code with respect to which, for
purposes of clauses (i) through (v), any Acquired Company has or would
reasonably be expected to have any material liability.  No member of the Company
Group has ever maintained, established, sponsored, participated in or

 

34

--------------------------------------------------------------------------------


 

contributed to any Employee Benefit Plan subject to Title I of ERISA in which
equity interests of any of any member of the Company Group or any of their
Affiliates is or was held as a plan asset.

 

(l)                                     All contributions due from any member of
the Company Group with respect to any of the Employee Benefit Plans have been
made or, where required by GAAP, have been accrued on the Acquired Business
Financials, and no further contributions shall be due or shall have accrued
thereunder as of the Closing (other than contributions accrued in the ordinary
course of business, after June 30, 2011 as a result of the operations of the
Company Group after June 30, 2011).  All contributions due from any member of
the Company Group with respect to any Employee Benefit Plan qualified under
Section 401(a) of the Code and containing a Code Section 401(k) cash or deferred
arrangement or any similar provisions of any other applicable Law have been
timely made.  All claims as of the Closing made under any self-insured Employee
Benefit Plan that is an “employee welfare benefit plan” as defined in
Section 3(1) of ERISA (whether or not subject to ERISA) that are due and payable
have been paid.

 

(m)                               No Acquired Company nor, to the extent related
to the Acquired Business, any other member of the Company Group has had, since
January 1, 2008,  any material liability to any employee or to any organization
or any other entity as a result of the termination of any employee leasing
arrangement.

 

(n)                                 There has been no amendment to, written
interpretation or announcement (whether or not written) by any member of the
Company Group relating to, or change in employee participation or coverage
under, any Employee Benefit Plan that would increase materially the expense of
maintaining such Employee Benefit Plan above the level of the expense incurred
in respect thereof during the calendar year 2010 (other than increased insurance
premiums or as a result of increased employment, promotions, and increases in
compensation).

 

(o)                                 No member of the Company Group is a party to
any Employee Benefit Plan: (i) with any Acquired Business Employee or Acquired
Business Contractor (A) the benefits of which are contingent, or the terms of
which are materially altered, upon the occurrence of a transaction involving the
Company Group in the nature of any transactions contemplated by this Agreement
or any Ancillary Agreement, (B) providing any term of employment or compensation
guarantee or (C) providing severance benefits or other benefits after the
termination of employment of such employee (including, without limitation, death
or medical benefits, whether or not insured) regardless of the reason for such
termination of employment other than as required by COBRA (or similar state
Laws); or (ii) the benefits of which shall be increased, or the vesting of
benefits of which shall be accelerated, by the occurrence of any transactions
contemplated by this Agreement, or any event subsequent to the Closing, or the
value of any of the benefits of which shall be calculated on the basis of any of
the transactions contemplated by this Agreement, if liability with respect to
these events would be borne after the Closing by the Purchaser or any Acquired
Company.  No member of the Company Group has any obligation to pay any material
amount or provide any material benefit to any former employee or officer, other
than obligations (x) for which the Company has established a reserve for such
amount on the Acquired Business Financials, (y) pursuant to Contracts entered
into after June 30, 2011 and disclosed on Section 3.9(o) of the Company
Disclosure Schedule, and (z) that constitute Retained Business Liabilities.

 

35

--------------------------------------------------------------------------------


 

(p)                                              Each material compensation and
benefit plan, policy or arrangement maintained or contributed to by any member
of the Company Group for the benefit of any Acquired Business Employee or
Acquired Business Contractor under applicable Law of the relevant jurisdiction
outside of the United States (each such plan, a “Foreign Plan”) is listed in
Section 3.9(p) of the Company Disclosure Schedule.  As regards each Foreign
Plan, (i) such Foreign Plan is in material compliance with the provisions of the
applicable Law of each jurisdiction in which such Foreign Plan is maintained,
(ii) all material contributions to, and material payments from, such Foreign
Plan that have been required to be made in accordance with the terms of such
Foreign Plan, and, when applicable, the applicable Law of the jurisdiction in
which such Foreign Plan is maintained, have been timely made, (iii) the members
of the Company Group have materially complied with all applicable reporting and
notice requirements with respect to each such Foreign Plan, and such Foreign
Plan has obtained from the Governmental Authority having jurisdiction with
respect to such Foreign Plan the required determinations, if any, that such
Foreign Plan is in compliance in all material respects with the applicable Law
of the relevant jurisdiction if such determinations are required to give effect
to such Foreign Plan, (iv) such Foreign Plan has been administered in all
material respects at all times since January 1, 2008 in accordance with its
terms and applicable Law, (v) to the knowledge of the Company, there are no
pending investigations by any Governmental Authority involving such Foreign
Plan, and no pending claims (except for claims for benefits payable in the
normal operation of such Foreign Plan), suits or proceedings against such
Foreign Plan, (vi) the consummation of the transactions contemplated by this
Agreement will not by itself create or otherwise result in any material
liability with respect to such Foreign Plan and (vii) except as required by
applicable Law, no condition exists that would prevent the Company from
terminating or amending any Foreign Plan at any time for any reason in
accordance with the terms of each such Foreign Plan without the payment of any
fees, costs or expenses (other than the payment of benefits accrued on the
Company financial statements and any normal and reasonable expenses typically
incurred in a termination event).  No Foreign Plan has unfunded liabilities that
will not be offset by insurance or that are not fully accrued on the financial
statements of the Company, where required by applicable financial standards.

 

Section 3.10.          Taxes.

 

(a)                                  The Company is and always has been treated
as a partnership or entity the separate existence of which has been disregarded
for U.S. federal and state income tax purposes.  Each other Acquired Company is
and always has been treated as a entity disregarded as separate from its owner
(within the meaning of Treas. Reg. § 301.7701-3) for U.S. federal income and
state tax purposes.

 

(b)                                 Swiss Acquired Sub was formed solely for the
purposes of carrying out the transactions contemplated by this Agreement and by
the Ancillary Agreements. Since the date of its formation and prior to the
transfer of assets contemplated by the Asset and Liability Allocation Agreement,
Swiss Acquired Sub has conducted no business and has incurred no liabilities
(other than liabilities under the Ancillary Agreements). As of the date of this
Agreement, the Company has delivered or made available to Purchaser a copy of
the duly authorized and timely filed IRS Form 8832 Entity Election
Classification for Swiss Acquired Sub.  Swiss Acquired Sub has no liability for
any Taxes of Swiss Retained Sub.

 

36

--------------------------------------------------------------------------------


 

(c)                                  Each Acquired Company and, to the extent
related to the Acquired Business, each other member of the Company Group has
duly filed with the appropriate federal, state, local and foreign taxing
authorities all Tax Returns required to be filed by or with respect to such
Person, and all such Tax Returns are true, complete and accurate in all material
respects. No Acquired Company is currently the beneficiary of any extension of
time within which to file any Tax Return.  No claim has ever been made in
writing by a Tax Authority in a jurisdiction where an Acquired Company does not
file a Tax Return that such Acquired Company is or may be subject to taxation by
that jurisdiction in respect of Taxes that would be covered by or the subject of
such Tax Return.

 

(d)                                 All Income Taxes, and all other material
Taxes, due and owing by an Acquired Company (whether or not shown on any Tax
Returns) have been timely paid.

 

(e)                                  No Acquired Company has any liability for
the Taxes of any other Person under Treasury Regulations Section 1.1502-6 (or
any similar provision of state, local or foreign law), as a transferee or
successor, by Contract or otherwise.

 

(f)                                    Each Acquired Company and, to the extent
related to the Acquired Business, each other member of the Company Group has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any of such Person’s employees,
independent contractors, creditors or stockholders. The purchase of Shares
contemplated herein and the Merger are not subject to the tax withholding
provisions of Section 3406 of the Code, or of Subchapter A of Chapter 3 of the
Code or of any other provision of applicable Law.

 

(g)                                 No material deficiencies for Taxes with
respect to an Acquired Company has been claimed, proposed or assessed by any Tax
Authority in writing with respect to any taxable period for which the assessment
or imposition of Tax is not barred by any applicable statute of limitations. 
There are no pending audits, assessments or other actions by a Tax Authority for
or relating to any liability in respect of Taxes of an Acquired Company.  No
Acquired Company (or any predecessor thereof) has waived any statute of
limitations in respect of Taxes or agreed to any extension of time with respect
to a Tax assessment or deficiency which waiver agreement is still in effect, nor
has any request been made in writing for any such extension or waiver.

 

(h)                                 The Company has delivered or made available
to Purchaser complete and accurate copies of all material federal, state, local
and foreign Tax Returns of each Acquired Company (and any predecessors of such
Acquired Company) and, to the extent related to the Acquired Business, each
other member of the Company Group for all taxable years remaining open under the
applicable statute of limitations and complete and accurate copies of all audit
or examination reports and statements of deficiencies assessed against or agreed
to by the Acquired Companies (or any predecessors thereof) or, to the extent
related to the Acquired Business, any other member of the Company Group since
December 31, 2006.  No power of attorney is currently in effect with respect to
any Taxes of an Acquired Company.

 

(i)                                     There are no Liens for Taxes upon any
property or asset of an Acquired Company or the Acquired Business (other than
Permitted Liens).

 

37

--------------------------------------------------------------------------------


 

(j)                                     No Acquired Company is, nor has an
Acquired Company ever been, a party to or bound by any Tax indemnity agreement,
Tax sharing agreement, Tax allocation agreement or similar Contract.

 

(k)                                  No Acquired Company has been a party to a
transaction that is or is substantially similar to a “reportable transaction,”
as such term is defined in Treasury Regulations Section 1.6011-4(b)(1), or any
other transaction requiring disclosure under analogous provisions of state,
local or foreign Tax law. No Acquired Company has participated in any Tax
amnesty program.

 

(l)                                     Each Acquired Company is in compliance
with all transfer pricing laws and have timely prepared all documentation
required by relevant transfer pricing laws.

 

(m)                               Each nonqualified deferred compensation plan
within the meaning of Section 409A of the Code, if any, has been operated and
documented in material compliance with Section 409A, and the applicable Treasury
Regulations and IRS guidance thereunder.

 

(n)                                 No Acquired Company has assets that
constitute United States real property interests (as defined in
Section 897(c) of the Code) that would require amounts to be withheld pursuant
to Section 1445 of the Code upon a sale of the Shares or the Merger.

 

(o)                                 To the knowledge of the Company, no Acquired
Company has engaged in a trade or business, had a permanent establishment
(within the meaning of an applicable Tax treaty), or otherwise become subject to
Tax jurisdiction in a country other than the country of its formation.

 

(p)                                 Exhibit Q includes complete and accurate
copies of (i) the Tax ruling from the Zurich cantonal tax administration
covering the demerger of Swiss Acquired Sub from Swiss Retained Sub, (ii) the
Tax ruling from the Swiss Federal Tax Administration covering the demerger of
Swiss Acquired Sub from Swiss Retained Sub and (iii) Form 764 from the Federal
Tax Administration with all the annexes that have been filed with the Federal
Tax Administration for this asset transfer.

 

Section 3.11.          Intellectual Property.

 

(a)                                  Section 3.11(a) of the Company Disclosure
Schedule accurately identifies and describes each Acquired Business Product
material to the Acquired Business.  Other than the Acquired Business Products
listed on Exhibit J and Exhibit J-1 attached hereto, there are no other products
in existence or development that are designed for use, manufactured, or sold by
the Company Group for the Acquired Business and that are material to the
Acquired Business.  Each member of the Company Group has taken commercially
reasonable steps to preserve and maintain reasonably complete notes and records
relating to the design, development, manufacture and repair of the Acquired
Business Products.

 

(b)                                 Section 3.11(b) of the Company Disclosure
Schedule accurately identifies (i) each item of Registered IP, (ii) the
jurisdiction in which such item of Registered IP has been registered or filed
and the applicable application, registration, or serial or other similar
identification number, (iii) any other Person that has an ownership interest in
such item of

 

38

--------------------------------------------------------------------------------


 

Registered IP and the nature of such ownership interest and (iv) all
unregistered trademarks included in the Acquired Business IP; provided that,
only for purposes of this Section 3.11(b), Acquired Business IP shall include
all patents and patent applications owned in whole or part by any member of the
Company Group that are primarily or exclusively related to the Acquired Business
(as defined without any proviso set forth in such definition) or that are
included in the Designated Acquired Business Intellectual Property.

 

(c)                                  Section 3.11(c) of the Company Disclosure
Schedule accurately identifies all Acquired Business IP Contracts.

 

(d)                                 Section 3.11(d) of the Company Disclosure
Schedule accurately identifies all Contracts pursuant to which any material
registered Intellectual Property Rights or material Technology is licensed to
any Acquired Company primarily or exclusively related to the Acquired Business
(other than Standard Software).  No Person who has licensed Technology or
Intellectual Property Rights to any Acquired Company that is used in or held for
use in the Acquired Business has ownership rights or license rights to
derivative works or improvements made by any Acquired Company related to such
Technology or Intellectual Property Rights, except pursuant to the terms of the
Contracts disclosed in Section 3.11(d) of the Disclosure Schedule.  No member of
the Company Group has transferred ownership of (whether a whole or partial
interest), or granted any exclusive right to use, any Acquired Business IP.

 

(e)                                  Each Person who was or is an employee,
officer, director or contractor of any member of the Company Group, and who is
or was involved in the creation or development of any Acquired Business IP has
signed a customary agreement containing an assignment to a member of the Company
Group of all the Intellectual Property Rights in such Person’s contribution to
any Acquired Business IP, the form of which has been made available to the
Purchaser.

 

(f)                                    The Acquired Companies exclusively own,
free and clear of any Liens,  all right, title, and interest to the Acquired
Business IP (other than in respect of licenses granted to third parties pursuant
to the Contracts listed in Section 3.11(d) of the Company Disclosure Schedule). 
No current or former shareholder, officer, director, or employee of any member
of the Company Group has any claim, right (whether or not currently
exercisable), or ownership interest in any Acquired Business IP, except as
contemplated by the Intellectual Property Cross-License Agreement.  To the
knowledge of the Company, solely to the extent related to the Acquired Business,
no employee of the Company Group is (i) bound by or otherwise subject to any
contract restricting him from performing his duties with respect to the Acquired
Business or (ii) in breach of any Contract with any former employer or other
Person concerning Intellectual Property Rights or confidentiality due to his or
her activities as an employee of the Company Group.

 

(g)                                 Section 3.11(g) of the Company Disclosure
Schedule contains a complete and accurate list of all Acquired Business IP
Contracts pursuant to which any member of the Company Group is obligated to pay
royalties, license fees, milestone payments, sales commissions, and other
similar payments to third parties (other than sales commissions paid to
employees) for the use of any Acquired Business IP (other than Standard
Software), or for the

 

39

--------------------------------------------------------------------------------


 

use of any Retained Business IP licensed under the Intellectual Property Cross
License Agreement.

 

(h)                                 To the knowledge of the Company, any issued
patent included in the Registered IP is valid and enforceable.  The members of
the Company Group have complied with all legal requirements, and have made all
filings and payments and taken all other actions required to be made or taken to
maintain each item of Registered IP in full force and effect by the applicable
deadline and otherwise in accordance with all applicable Law.  No interference,
opposition, reissue, reexamination, or other Proceeding is or since January 1,
2008 has been pending or, to the knowledge of the Company, threatened, in which
the scope, validity, or enforceability of any Acquired Business IP is being, or
has been contested or challenged.  No application for Registered IP filed by or
on behalf of any member of the Company Group at any time since January 1, 2008
has been abandoned or allowed to lapse.  To the knowledge of the Company, no
member of the Company Group has engaged in conduct that would constitute patent
or copyright misuse or any conduct that would constitute fraud or inequitable
conduct in connection with any Registered IP.  To the knowledge of the Company,
the members of the Company Group and its patent counsel have complied with their
duty of candor and disclosure and have not made any material misrepresentations
in the filings submitted to the applicable Governmental Authority with respect
to all patents included in the Registered IP.  To the knowledge of the Company,
no trademark (whether registered or unregistered) or trade name included in the
Acquired Business IP owned, used, or applied for by any member of the Company
Group conflicts or interferes with any trademark owned, used, and applied for by
any other Person.  To the knowledge of the Company, no event or circumstance
(including a failure to exercise adequate quality controls and an assignment in
gross without the accompanying goodwill) has occurred or exists that has
resulted in, or would reasonably be expected to result in, the abandonment of
any trademark (whether registered or unregistered) owned by any member of the
Company Group and included in the Acquired Business IP.

 

(i)                                     Other than as described in
Section 3.11(i) to the Company Disclosure Schedule, to the knowledge of the
Company, no Person has infringed, misappropriated, or otherwise violated, and no
Person is currently infringing, misappropriating, or otherwise violating, any
Acquired Business IP.  Section 3.11(i) of the Company Disclosure Schedule
accurately identifies (and the Company has made available to Purchaser a
complete and accurate copy of) each letter or other written or electronic
communication or correspondence that has been sent or otherwise delivered by or
to any member of the Company Group regarding any actual or alleged infringement
or misappropriation of any Acquired Business IP.

 

(j)                                     Except as provided in this Agreement and
the Ancillary Agreements, neither the execution, delivery, or performance of
this Agreement nor the consummation of any of the transactions or agreements
contemplated by this Agreement or the Ancillary Agreements will, with or without
notice or the lapse of time, result in, or give any other Person the right or
option to cause or declare, (i) a loss of, or Lien on, any Acquired Business IP,
(ii) a breach of, termination of, or acceleration or modification of any right
or obligation under any Contract listed or required to be listed in Sections
3.11(c) or 3.11(d) of the Company Disclosure Schedule, (iii) the release,
disclosure, or delivery of any Acquired Business IP by or to any escrow agent or
other Person or (iv) the grant, assignment, or transfer to any other Person of
any license or other right or interest under, to, or in any Acquired Business
IP.

 

40

--------------------------------------------------------------------------------


 

(k)                                  To the knowledge of the Company, the
Acquired Companies own or otherwise have valid rights to use all Technology and
Intellectual Property Rights that are used in or necessary for the conduct of
the Acquired Business as currently conducted and that are material to the
Acquired Business.  The Acquired Companies own or otherwise have valid rights to
use all of the Acquired Business IP.

 

(l)                                     To the knowledge of the Company, the
Acquired Business Products and the conduct of the Acquired Business as currently
conducted do not infringe, misappropriate or otherwise violate any Intellectual
Property Right of any other Person.  No infringement, misappropriation, or
similar claim or Proceeding related to the Acquired Business, the Acquired
Business Products or the Acquired Business IP is pending against any member of
the Company Group, or to the knowledge of the Company, threatened against any
Person who may be entitled to be indemnified or reimbursed by any member of the
Company Group with respect to such claim or Proceeding.  No member of the
Company Group has received any written notice or other written communication
relating to any actual or alleged infringement, misappropriation, or violation
of any Intellectual Property Right of another Person used in the Acquired
Business.

 

(m)                               Other than as set forth in Section 3.11(m) of
the Company Disclosure Schedule, no Acquired Business Product contains any “back
door,” “drop dead device,” “time bomb,” “Trojan horse,” “virus,” “worm,”
“spyware” or “adware” (as such terms are commonly understood in the software
industry) or any other code designed or intended to have, or capable of
performing or facilitating, any of the following functions: (i) disrupting,
disabling, harming, or otherwise impeding in any manner the operation of, or
providing unauthorized access to, a computer system or network or other device
on which such code is stored or installed or (ii) compromising the privacy or
data security of a user or damaging or destroying any data or file without the
user’s consent (collectively, “Malicious Code”), in each case of the foregoing
clauses (i) and (ii) that was intentionally introduced or incorporated into the
Acquired Business Product by an employee of a member of the Company Group or an
individual subcontractor working for a member of the Company Group, or, to the
knowledge of the Company, that was introduced or incorporated into the Acquired
Business Products (x) unintentionally by an employee of a member of the Company
Group or an individual subcontractor working for a member of the Company Group
or (y) as part of third party software code in-licensed by a member of the
Company Group.  Each member of the Company Group implements reasonable standard
measures designed to prevent the introduction of Malicious Code from outside
sources through breaches in information technology security into Acquired
Business Products, including firewall protections and regular virus scans.

 

(n)                                 No source code, bills of material, design
information or manufacturing recipes for any Acquired Business Product has been
delivered, licensed, or made available to any escrow agent or other Person who
is not, as of the date of this Agreement, an employee of the Company Group or
other Person subject to an obligation of confidentiality to a member of the
Company Group, except for disclosures in the ordinary course of business.  No
member of the Company Group is a party to or bound by any Contract obligating it
to deliver, license, or make available the source code, bills of material,
design information or manufacturing recipes for any Acquired Business Product to
any escrow agent or other Person.

 

41

--------------------------------------------------------------------------------


 

(o)                                 No Acquired Business Product is subject to
any “copyleft” or other obligation or condition (including any obligation or
condition under any “open source” license such as the GNU Public License, Lesser
GNU Public License, or Mozilla Public License) that (i) would require, or would
condition the use or distribution of such Acquired Business Product or portion
thereof on, (A) the disclosure, licensing, or distribution of any source code
for any portion of such Acquired Business Product, or (B) the granting to
licensees of the right to make derivative works or other modifications to such
Acquired Business Products or portions thereof or (ii) would otherwise impose
any limitation, restriction, or condition on the right or ability of the Company
Group to use, distribute or charge for any Acquired Business Product.  For
purposes hereof, the foregoing warranty is made as to the knowledge of the
Company as to any third party software in-licensed by a member of the Company
Group that is incorporated into or provided with an Acquired Business Product.

 

(p)                                 No funding, facilities, or personnel of any
Governmental Authority or any public or private university, college, or other
educational or research institution were used to develop or create, any Acquired
Business IP under any Contract to which any member of the Company Group is a
party.

 

(q)                                 No member of the Company Group is or has
ever been a member or promoter of, or a contributor to, any industry standards
body or similar organization that could require or obligate any Acquired Company
to grant or offer to any other Person any license or right to any Acquired
Business IP.

 

(r)                                    The Company has made available to
Purchaser, or Section 3.11(s) of the Company Disclosure Schedule sets forth, a
complete and accurate listing of all product warranty claims received and logged
by any member of the Company Group regarding any Acquired Business Product since
January 1, 2008.

 

(s)                                  To the knowledge of the Company, there have
been no unauthorized intrusions or breaches of security with respect to the
information technology systems used for the Acquired Business.

 

Section 3.12.          Regulatory Matters.

 

(a)                                  The Company Group is conducting, and at all
times since January 1, 2008 has been conducting, the Acquired Business in
material compliance with all healthcare Laws applicable to the Acquired Business
or by which any Acquired Business Product is bound or affected, including,
without limitation, the Federal Food, Drug and Cosmetic Act (21 U.S.C. §§ 321 et
seq.), Patient Protection and Affordable Care Act of 2010 (Pub L. No. 111-148),
as amended by the Health Care and Education Affordability Reconciliation Act of
2010 (Pub L. No. 111-152), the federal Anti-kickback Statute (42 U.S.C. §
1320a-7b(b)), the Stark Law (42 U.S.C. §§ 1395nn), any applicable state fraud
and abuse prohibitions, including those that apply to all payors (governmental,
commercial insurance and self-payors), the Anti-Inducement Law (42 U.S.C.
§ 1320a-7a(a)(5)), the civil False Claims Act (31 U.S.C. §§ 3729 et seq.), the
administrative False Claims Law (42 U.S.C. § 1320a-7b(a)), the civil monetary
penalty laws (42 U.S.C. § 1320a-7a), the Health Insurance Portability and
Accountability Act of 1996 (42 U.S.C. § 1320d et seq.), as amended by the Health
Information, Technology for Economic and Clinical

 

42

--------------------------------------------------------------------------------


 

Health Act of 2009 (collectively, “HIPAA”), the exclusion laws (42 U.S.C.
1320a-7), and any comparable state or local Laws which regulate kickbacks,
patient or program charges, recordkeeping, claims process, documentation
requirements, medical necessity, referrals, the hiring of employees or
acquisition of services or supplies from those who have been excluded from
government health care programs, quality, safety, privacy, security, licensure,
accreditation or any other aspect of providing health care services (each, a
“Health Care Law”).  No member of the Company Group has since January 1, 2008
received any written notification, correspondence or any other written
communication from any Governmental Authority, including the United States Food
and Drug Administration (“FDA”), the Centers for Medicare and Medicaid Services,
or the Department of Health and Human Services Office of Inspector General,
alleging potential or actual material non-compliance by, or liability of, any
Acquired Company or, to the extent related to the Acquired Business, any other
member of the Company Group under any Health Care Laws.

 

(b)                                 Each Acquired Company or one of their
respective distributors holds the Regulatory Permits material to the Acquired
Business as currently conducted, and all material Regulatory Permits are in full
force and effect.  Each Acquired Company is operating in material compliance
with the Regulatory Permits and has fulfilled and performed all of their
respective material obligations with respect to the Regulatory Permits, and, to
the knowledge of the Company, no material violation of any Regulatory Permit or
Health Care Law has occurred which would be reasonably likely to result in the
revocation or termination thereof or result in any other material impairment of
the rights of the holder of any Regulatory Permit.  Since January 1, 2008, no
member of the Company Group has received written notice from the FDA or other
Governmental Authority of any pending or threatened claim, suit, proceeding,
hearing, enforcement, audit, investigation, arbitration or other action by the
FDA or such other Governmental Authority, or applicable foreign regulatory
agency alleging that any operation or activity of the Acquired Business is in
material violation of any Regulatory Permit or Health Care Law.  “Regulatory
Permits” means such Permits of the FDA and equivalent foreign Governmental
Authorities as are required for the conduct of the Acquired Business as
currently conducted.

 

(c)                                  All applications, notifications,
submissions, information, claims, reports and statistics, and other data and
conclusions derived therefrom, utilized as the basis for or submitted in
connection with any and all requests for a Regulatory Permit from the FDA or
other Governmental Authority relating to the Company, the Acquired Business and
the Acquired Business Products, when submitted to the FDA or other Governmental
Authority were true, complete and correct in all material respects as of the
date of submission and any necessary or required material updates, changes,
correction, supplements, amendments or modifications to such applications,
submissions, information and data have been submitted to the FDA or other
Governmental Authority.

 

(d)                                 Since January 1, 2008, no member of the
Company Group has had any Acquired Business Product or manufacturing site
(whether Company Group-owned or, to the knowledge of the Company, that of a
contract manufacturer) for Acquired Business Products subject to a Governmental
Authority (including the FDA) shutdown or import or export prohibition, nor
received any FDA Form 483 or other Governmental Authority written notice of
inspectional observations, “warning letters,” “untitled letters” or written
requests or orders to

 

43

--------------------------------------------------------------------------------


 

make material changes to the Acquired Business Products, or similar
correspondence or written notice from the FDA or other Governmental Authority in
respect of the Acquired Business and alleging or asserting material
noncompliance with any applicable Law, Regulatory Permit or such requests or
orders of a Governmental Authority.

 

(e)                                  Section 3.12(e) of the Company Disclosure
Schedule sets forth a list of all recalls, field notifications, field
corrections, field safety corrective actions, field safety notices, market
withdrawals or replacements, safety alerts or other notices of action relating
to an alleged material lack of safety, efficacy, or regulatory compliance of the
Acquired Business Products (“Safety Notices”) issued by any member of the
Company Group or, to the knowledge of the Company, any Governmental Authority
since January 1, 2008.  To the knowledge of the Company, there are no facts that
would be reasonably likely to result in (i) a material Safety Notice with
respect to the Acquired Business Products, (ii) a material change in labeling of
any of the Acquired Business Products or (iii) a termination or suspension of
marketing of any of the Acquired Business Products.

 

(f)                                    The clinical, pre-clinical and other
studies and tests related to the Acquired Business and conducted by or on behalf
of or sponsored by any member of the Company Group or in which any member of the
Company Group or the Acquired Business Products or product candidates have
participated, were and, if still pending, are being conducted in all material
respects in accordance with all applicable Laws, including the Federal Food,
Drug and Cosmetic Act and its applicable implementing regulations at 21 C.F.R.
Parts 50, 54, 56, 58 and 812.  Since January 1, 2008, no investigational device
exemption filed by or on behalf of any member of the Company Group to the extent
related to the Acquired Business with the FDA has been terminated or suspended
by the FDA because of safety concerns or material noncompliance with applicable
Laws, and neither the FDA nor any applicable foreign regulatory agency has
commenced or, to the knowledge of the Company, threatened to initiate, any
action to place a clinical hold order on, or otherwise terminate, materially
delay or suspend, any currently ongoing clinical investigation being conducted
by or on behalf of any member of the Company Group and related to the Acquired
Business or any currently pending investigational device exemption filing filed
by or on behalf of any member of the Company Group and related to the Acquired
Business.

 

(g)                                 As of the date hereof, no member of the
Company Group is the subject of any pending or, to the knowledge of the Company,
threatened investigation in respect of the Acquired Business or the Acquired
Business Products by the FDA pursuant to its “Fraud, Untrue Statements of
Material Facts, Bribery, and Illegal Gratuities” Final Policy set forth in 56
Fed. Reg. 46191 (September 10, 1991) and any amendments thereto.  No member of
the Company Group nor, to the knowledge of the Company, any of their respective
officers, employees or agents, has been convicted of any crime or engaged in any
conduct related to the Acquired Business that would result in a material
debarment or exclusion (i) under 21 U.S.C. Section 335a or (ii) any similar
Law.  As of the date hereof, no claims, actions, proceedings or investigations
related to the Acquired Business that would reasonably be expected to result in
such a material debarment or exclusion are pending or, to the knowledge of the
Company, threatened against any member of the Company Group, or, to the
knowledge of the Company, pending or threatened against any of their respective
Representatives.

 

44

--------------------------------------------------------------------------------


 

(h)                                 Each Acquired Company and, to the extent
related to the Acquired Business, each other member of the Company Group is, and
at all times since January 1, 2008, has been in material compliance with the
U.S. Foreign Corrupt Practices Act of 1977, as amended (“FCPA”), and all
anticorruption Laws, including any Law dealing with offering or giving anything
of value to a Government Official, applicable to the Acquired Business and the
assets and properties of the Acquired Business.  Since January 1, 2008, no
Acquired Company (or, to the extent related to the Acquired Business, any other
member of the Company Group) nor, to the knowledge of the Company, any
Representative or other Person acting on behalf of any Acquired Company (or, to
the extent related to the Acquired Business, any other member of the Company
Group) (including distributors on behalf of the Company Group) has, directly or
indirectly, given, paid, offered, promised, or authorized the giving or paying
of anything of value to any Government Official, corruptly, for the purpose, in
whole or in part, of:  (i) influencing any act or decision of such Government
Official; (ii) inducing such Government Official to do or omit to do an act in
violation of a lawful duty; (iii) securing any improper advantage; or
(iv) inducing such Government Official to influence any act or decision of a
Governmental Authority or state-owned enterprise, in order to obtain or retain
business, or direct business to, any Person, or has otherwise made or used any
corporate funds to make any bribe, rebate, payoff, influence payment, kickback
or other unlawful payment, in each case (i), (ii), (iii) or (iv) in violation of
any applicable anticorruption Law anywhere in the world, including but not
limited to the FCPA.  Since January 1, 2006, no member of the Company Group has
disclosed any actual or alleged violation of the FCPA or any applicable
anticorruption Law to any Government Authority or received any written notice
from any Government Authority regarding any actual or alleged violation of or
failure to comply with the FCPA or any applicable anticorruption Law as relates
to the Acquired Business.  All information that the Company has made available
to Purchaser in response to Purchaser’s diligence inquiries with respect to FCPA
matters is, to the knowledge of the Company, true, complete and accurate.

 

(i)                                     No Acquired Company or, to the extent
related to the Acquired Business, any other member of the Company Group, is a
party to any corporate integrity agreements, consent decrees, settlement orders,
or similar agreements imposed by any Governmental Authority.

 

(j)                                     In respect of the Acquired Business, the
Acquired Business IP and any of the Acquired Business Products, the Company
Group and, to the knowledge of the Company, any Representative or other Person
associated with or acting on behalf of the Company Group (including
distributors), have since January 1, 2008 complied in all material respects with
all applicable export and import controls and trade and economic sanctions Laws
(“Export and Import Laws”), including those administered by the U.S. Department
of Commerce and the U.S. Department of State, and applicable asset control Laws,
including those administered by the U.S. Department of the Treasury.  Without
limiting the foregoing, since January 1, 2008, (i) the Company Group and, to the
knowledge of the Company, any Representative or other Person acting on behalf of
the Company Group (including distributors), have obtained all export licenses,
license exceptions and other consents, notices, waivers, approvals, orders,
authorizations, registrations, declarations, classifications and filings
required for the Acquired Business (“Export and Import Approvals”); (ii) none of
the Acquired Business IP or Acquired Business Products are classified on the
U.S. Export Administration Regulations Commerce Control List or the U.S.
International Traffic in Arms Regulations U.S. Munitions List; (iii) all

 

45

--------------------------------------------------------------------------------


 

information that the Company has made available to Purchaser in response to
Purchaser’s diligence inquiries is, to the knowledge of the Company, true,
complete and accurate; (iv) no Acquired Company or, to the extent related to the
Acquired Business, any other member of the Company Group nor, to the knowledge
of the Company, any customer of the Acquired Business, any end-user nor any
Representative or other Person associated with or acting on behalf of any
Acquired Company or, to the extent related to the Acquired Business, any other
member of the Company Group (including distributors) is currently listed as a
prohibited party under sanctions regulations administered by the Office of
Foreign Assets Control of the U.S. Treasury Department or the Bureau of Industry
and Security of the U.S. Commerce Department; (v) as of the date hereof, there
are no pending or, to the knowledge of the Company, threatened claims by any
Governmental Authority against any Acquired Company or, to the extent related to
the Acquired Business, any other member of the Company Group with respect to
Export and Import Approvals and/or compliance with Export and Import Laws;
(vi) no member of the Company Group has transferred any U.S.-origin Acquired
Business IP or Acquired Business Products or components in violation of U.S.
Law; and (vii) the Acquired Companies and, to the extent related to the Acquired
Business, the other members of the Company Group and, to the knowledge of the
Company, any Representative or other Person acting on behalf of the Acquired
Companies or, to the extent related to the Acquired Business, the other members
of the Company Group (including distributors) do not have any current business
dealings, business relationships, or contractual agreements or commitments
relating to sales, services, or other activities involving persons or entities
located in Iran, Sudan, Libya, Cuba, North Korea, Burma/Myanmar or Syria, other
than as noted in Section 3.12(j) of the Company Disclosure Schedule.

 

(k)                                  Each of the Acquired Companies and, to the
extent related to the Acquired Business, each other member of the Company Group
is, and at all times since January 1, 2008 has been, in material compliance with
all European Economic Area (“EEA”) Laws applicable to the Acquired Business or
by which any Acquired Business Product manufactured, investigated, tested,
evaluated, marketed, or promoted in the territory of the EEA is bound or
affected, including, without limitation, (i) the European Medical Device
Directives (Directive 93/42/EEC, 90/385/EEC, and 98/79/EC as amended) and any
EEA Member State Laws implementing the provisions of these directives; (ii) all
applicable EEA Member State Laws governing performance evaluations, testing, and
clinical trials with medical devices; (iii) the EU Data Protection Directive
(Directive 95/46/EC) and any EEA Member State Laws implementing the provisions
of this directive or governing the protection, storage, use and disclosure of
personal data; (iv) the Misleading and Comparative Advertising Directive
(2006/114/EC) and any EEA Member State Laws implementing the provisions of this
directive; and (v) the Unfair Commercial Practices Directive (2005/29/EC) and
any EEA Member State Laws implementing the provisions of this directive, as well
as any other EEA Member State Laws governing the advertising and promotion of
medical devices.

 

Section 3.13.          Material Contracts.

 

(a)                                  Section 3.13(a) of the Company Disclosure
Schedule sets forth a complete list of all the Material Contracts to which any
member of the Company Group is a party that are in effect on the date of this
Agreement (other than the Material Contracts listed in Sections 3.11(c) and
(d) of the Company Disclosure Schedule, which are incorporated therein by

 

46

--------------------------------------------------------------------------------


 

reference).  As used herein, “Material Contracts” means all of the following, to
the extent related to the Acquired Business:

 

(i)                                     any Contract (A) for the purchase of
materials, supplies, goods, services, equipment or other assets providing for
either (1) annual payments by the Company Group of USD $100,000 or more or
(2) aggregate payments by the Company Group of USD $500,000 or more or (B) that
imposes payment obligations on the Company Group that amount to (1) USD $100,000
or more annually or (2) USD $500,000 or more in the aggregate;

 

(ii)                                  any material sales, distribution or other
similar Contract providing for the sale by the Company Group of Acquired
Business Products or associated services;

 

(iii)                               any notes, debentures, other evidences of
Indebtedness, guarantees, loans, credit or financing agreements or instruments,
or other Contracts for money borrowed, including any agreements or commitments
for future loans, credit or financing;

 

(iv)                              any Contracts providing for any indemnity or
surety obligation of any member of the Company Group, other than customary
commercial Contracts or leases with landlords, vendors and other third parties;

 

(v)                                 any acquisition, partnership, joint venture
or other similar Contracts currently in effect or entered into by a member of
the Company Group since January 1, 2008 (including all Contracts otherwise
providing for the sharing of revenues, profits, losses, costs or liabilities);

 

(vi)                              any Contracts providing for the purchase or
sale of any product or other asset by or to, or the performance of any services
by or for, any Related Party, in each case involving any payment by or to the
Company Group;

 

(vii)                           any Contracts providing for the acquisition,
issuance or transfer of any membership interests, capital stock or other equity
securities of any Acquired Company;

 

(viii)                        any Contracts containing covenants limiting, in
any material respect, the freedom of any member of the Company Group to conduct
the Acquired Business in any geographic area or territory;

 

(ix)                                any Contracts containing noncompetition
covenants adversely affecting the ability of any member of the Company Group to
compete in the Acquired Business in any jurisdiction;

 

(x)                                   all leases or agreements under which any
member of the Company Group is the lessor of or permits any third party to hold
or operate any material personal property owned or controlled by any member of
the Company Group and that is not terminable by a member of the Company Group on
less than ninety (90) days’ notice without payment of any material penalty by
any member of the Company Group;

 

(xi)                                the Contracts listed in Sections 3.11(c) and
(d) of the Company Disclosure Schedule;

 

47

--------------------------------------------------------------------------------


 

(xii)                             (A) any Contract for the employment of any
Acquired Business Employee or any Acquired Business Contractor that is not
immediately terminable by the Company Group without cost or other liability,
including any Contract requiring any payment to any Acquired Business Employee
or Acquired Business Contractor in connection with any transaction contemplated
by this Agreement or any Ancillary Agreement (other than Contracts required by
applicable non-U.S. law) and (B) all Contracts providing for loans to any
Acquired Business Employee or Acquired Business Contractor; in each case under
clause (A) or (B) if USD $100,000 or more would reasonably be expected to be
paid under such Contract in any fiscal year of a member of the Company Group;
and

 

(xiii)                          any Contract with any labor union, works
counsel, employee representative or any collective bargaining agreement with
respect to the Acquired Business Employees or Acquired Business Contractors.

 

(b)                                 The Company has made available to Purchaser
complete and accurate copies of all written Material Contracts (together with
all amendments thereto) and complete written summaries of the material terms of
all other Material Contracts, in each case as in effect on the date of this
Agreement.

 

(c)                                  No member of the Company Group party to any
Material Contract, nor, to the knowledge of the Company, any other party
thereto, is in material breach thereof or material default thereunder, or has
given written notice of material breach or material default to any other party
thereunder.

 

(d)                                 No member of the Company Group has waived
any material right under any Material Contract, other than waivers of material
rights that, individually or in the aggregate, have not been and would not be
material to the Acquired Business.

 

(e)                                  Each Material Contract constitutes a valid
and binding obligation of the member of the Company Group party thereto, as the
case may be, and, to the knowledge of the Company, each respective counterparty
thereto, and each Material Contract is in full force and effect on such member
of the Company Group and, to the knowledge of the Company, each respective
counterparty thereto, except as may be limited by any bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or other similar applicable
Law affecting the enforcement of creditors’ rights generally or by general
principles of equity.

 

(f)                                    No Restricted Party has granted to any
third party under any Contract that will be retained by any of the Restricted
Parties after the Closing any license to use any Intellectual Property Right of
any such Restricted Party to manufacture, market, license or knowingly sell any
product in the Competitive Business field.

 

Section 3.14.          Brokers and Finders.  In connection with the transactions
contemplated hereby, no broker, finder or investment bank has acted directly or
indirectly for any Seller, any Remaining Member or any member of the Company
Group and no such party has incurred or will incur any obligation to pay any
brokerage, finder’s or other fee or commission to any Person.

 

48

--------------------------------------------------------------------------------


 

Section 3.15.          Absence of Certain Changes.  Except as exclusively
related to the Retained Business, as specifically set forth in or contemplated
by the documentation related to the Pre-Closing Reorganization (to the extent
such documentation has been disclosed to Purchaser) or as otherwise contemplated
by this Agreement, between December 31, 2010 and the date hereof:

 

(a)                                  the Acquired Business has been conducted
only in the ordinary course substantially consistent with past practice;

 

(b)                                 there has not been an Acquired Business
Material Adverse Effect;

 

(c)                                  there has not been any material loss,
damage or destruction to, or any material interruption in the use of, any of the
assets of any member of the Company Group material to the Acquired Business
(whether or not covered by insurance);

 

(d)                                 no Acquired Company has declared, accrued,
set aside or paid any dividend or made any other distribution in respect of any
of its membership interests, shares of capital stock, or other securities and
has not repurchased, redeemed or otherwise reacquired any of its membership
interests, shares of capital stock or other securities;

 

(e)                                  no Acquired Company has sold, issued or
authorized the issuance of (i) any membership interest, capital stock or other
security, (ii) any option or right to acquire any membership interest, capital
stock or any other security or (iii) any instrument convertible into or
exchangeable for any membership interest, capital stock or other security;

 

(f)                                    no Acquired Company has accelerated or
released any vesting condition to the right to exercise any option, warrant or
other right to purchase or otherwise acquire any membership interest, capital
stock or other security, or accelerated or released any right to repurchase its
membership interest or capital stock upon the securityholder’s termination of
employment or services with it or pursuant to any right of first refusal;

 

(g)                                 there has not been (i) any employment,
deferred compensation, severance or similar agreement entered into or amended
with any Acquired Business Employee; (ii) any increase in the compensation
payable, or to become payable, to any Acquired Business Employee or Acquired
Business Contractor; (iii) any payment of or provision for any bonus, stock
option, stock purchase, profit sharing, deferred compensation, pension,
retirement or other similar payment or arrangement to any Acquired Business
Employee or Acquired Business Contractor; or (iv) any increase in the coverage
or benefits available under any benefit plan, payment or arrangement made to,
for or with Acquired Business Employees or Acquired Business Contractors, other
than increases, payments or provisions which are in normal amounts and are made
in the ordinary course of business substantially consistent with past practice,
or which are made pursuant to an Employee Benefit Plan or other contractual
obligation or are required by applicable Law;

 

(h)                                 there has been no hiring or termination of
the management, supervisory or other key personnel of the Acquired Business, any
termination of employment of a material number of Acquired Business Employees or
any labor dispute or claim of unfair labor practices;

 

49

--------------------------------------------------------------------------------


 

(i)                                     there has been no amendment to any
Company Organizational Documents, and no Acquired Company has effected or been a
party to any merger, consolidation, tender offer, recapitalization,
reclassification of shares, stock split, reverse stock split or similar
transaction;

 

(j)                                     no Acquired Company or, to the extent
related to the Acquired Business, any other member of the Company Group has
(i) lent money to any Person (other than pursuant to routine advances made to
employees in the ordinary course of business) or (ii) incurred or guaranteed any
Indebtedness;

 

(k)                                  no member of the Company Group has changed
in any material respect any of its methods of accounting or accounting practices
that relate to the Acquired Business except as required by applicable Law or
GAAP;

 

(l)                                     no Acquired Company or, to the extent
related to the Acquired Business, any other member of the Company Group has made
any Tax election, other than any Tax election made in the ordinary course of
business or any Tax election which would not have a material adverse effect on
the Purchaser or an Acquired Business Material Adverse Effect for any taxable
period or portion thereof beginning after the Closing Date;

 

(m)                               there has not occurred any (i) sale, lease, or
other transfer of, or creation or incurrence of any Lien (other than Permitted
Liens) on, any assets, securities, properties, interests or businesses of any
member of the Company Group primarily or exclusively related and material to the
Acquired Business, other than sales of Acquired Business Products in the
ordinary course of business substantially consistent with past practice or
(ii) sale, disposition, transfer, lapse, abandonment, or license to any Person
of any rights to any Technology or any Intellectual Property Rights primarily or
exclusively related and material to the Acquired Business, other than on a
non-exclusive basis in the ordinary course of business;

 

(n)                                 no Acquired Company or, to the extent
related to the Acquired Business, any other member of the Company Group has
commenced any Proceeding involving claims for damages in excess of USD $75,000
or settled any Proceeding where the terms of the settlement included payments of
more than USD $75,000 by any member of the Company Group or the imposition of
injunctive or similar equitable relief; and

 

(o)                                 no Acquired Company or, to the extent
related to the Acquired Business, any other member of the Company Group has
agreed or committed to take any of the actions referred to in clauses
(d) through (n) above.

 

Section 3.16.          Environmental Matters.

 

(a)                                  The Acquired Companies and, to the extent
related to the Acquired Business, the other members of the Company Group are,
and at all times since January 1, 2008 have been, in material compliance with
all applicable Environmental Laws.

 

(b)                                 The Acquired Companies have obtained all
Permits required by applicable Environmental Laws for the conduct of, and
material to, the Acquired Business as presently conducted (collectively referred
to as “Environmental Permits”) and are in material compliance

 

50

--------------------------------------------------------------------------------


 

with the terms and conditions of such Environmental Permits, and all such
Environmental Permits are in full force and effect and not subject to any
pending or, to the knowledge of the Company, threatened Proceeding that would
reasonably be expected to result in the termination, rescission or material
modification of any such Environmental Permit.

 

(c)                                  There are no Proceedings or Governmental
Authority investigations pending or, to the knowledge of the Company, threatened
alleging that any Acquired Company or, to the extent related to the Acquired
Business, any other member of the Company Group has responsibility or liability
with regard to (i) any violation of Environmental Law,  (ii) the presence,
release or threatened release, generation, transportation, or disposal of any
Hazardous Substances or (iii) injury or damage to any Person, property, or
natural resource as a result of exposure to or the presence, release, threatened
release, or discharge of any Hazardous Substances, and no Acquired Company or,
to the extent related to the Acquired Business, any other member of the Company
Group is subject to any outstanding Governmental Order with respect to any of
the foregoing.

 

(d)                                 There have been no releases of Hazardous
Substances by any Acquired Company or, to the extent related to the Acquired
Business, any other member of the Company Group, or to the knowledge of the
Company, any other Person (i) at, on or under any property now owned or leased
by any Acquired Company or, to the extent related to the Acquired Business, by
any other member of the Company Group, or (ii) at, on or under any other
location at which any Acquired Company or, to the extent related to the Acquired
Business, any other member of the Company Group has disposed of or arranged for
the treatment, storage or disposal of any Hazardous Substances, which, in either
case, are required by applicable Environmental Laws to be remediated by any
Acquired Company or, to the extent related to the Acquired Business, any other
member of the Company Group, except for any such remediation obligations that
would not be reasonably expected to result in liability to the Acquired Business
in excess of $250,000.  No Hazardous Substances are, or have been, used, stored,
generated or released by any Acquired Company or, to the extent related to the
Acquired Business, any other member of the Company Group from any such property
except in material compliance with Environmental Laws and in a manner and
quantity reasonably necessary for the conduct of their business.

 

(e)                                  No member of the Company Group has
incorporated any Hazardous Substance or parts containing any Hazardous Substance
in any of Acquired Business Products.

 

(f)                                    The Company has made available to
Purchaser all environmental audits, reports, and assessments concerning the
Acquired Companies, the Acquired Business and the Leased Real Property that are
in the possession, custody or control of any member of the Company Group.

 

Section 3.17.          Related Transactions.  Except pursuant to this Agreement
or the Ancillary Agreements, (a) no Related Party has, and no Related Party had
since January 1, 2008, any direct or indirect material interest in any Acquired
Business Asset; (b) no Related Party is, or has since January 1, 2008 been,
indebted to any Acquired Company for any borrowed money; (c) no Related Party
has entered into, or had since January 1, 2008, any direct or indirect financial
interest in, any Material Contract or any material transaction or business
dealing involving any Acquired Company or the Acquired Business; and (d) no
Related Party has any claim or right

 

51

--------------------------------------------------------------------------------


 

against any Acquired Company or, to the extent related to the Acquired Business,
any other member of the Company Group (other than (x) rights to receive
compensation and benefits for services performed as an employee of the Company
Group and (y) rights as a member or other equity holder of Parent or any member
of the Company Group).  Each of the following shall be deemed to be a “Related
Party”:  (i) Parent, (ii) each member of the Company Group other than the
Acquired Companies, (iii) each individual who is an officer, manager or director
of any member of the Company Group; (iv) each member of the immediate family of
each of the individuals referred to in clauses (ii) and (iii) above who share
the same primary residence; and (v) any trust or other entity (other than the
Acquired Companies) in which any one of the individuals referred to in clauses
(ii), (iii) and (iv) above holds (or in which more than one of such individuals
collectively hold), beneficially or otherwise, a controlling voting, proprietary
or equity interest.

 

Section 3.18.          Real Property.

 

(a)                                  No Acquired Company owns any real property
and no other member of the Company Group owns any real property used in the
Acquired Business.

 

(b)                                 Section 3.18(b) of the Company Disclosure
Schedule sets forth a list of all Leased Real Property.

 

(c)                                  All Leased Real Property is leased or
subleased by a member of the Company Group pursuant to the leases or subleases
listed in Section 3.18(c) of the Company Disclosure Schedule (the “Leased Real
Property Leases”). The Leased Real Property Leases are in full force and effect
against the member of the Company Group that is the tenant thereunder, and, to
the knowledge of the Company, against each other party thereto, and are
unmodified.  The applicable member of the Company Group has valid and subsisting
leasehold or subleasehold interests (as the case may be) in the Leased Real
Property, free and clear of Liens except for Permitted Liens.  No member of the
Company Group (i) is in default under any Leased Real Property Lease or (ii) has
received written notice of any such breach or default thereunder, or
cancellation or termination thereof. There are no conditions, events or
circumstances which with notice or lapse of time, or both, would constitute a
breach or default by any member of the Company Group under any of the Leased
Real Property Leases. The Company has made available to Purchaser a true and
correct copy of each of the Leased Real Property Leases.

 

Section 3.19.          Title; Sufficiency of Assets.

 

(a)                                  The Acquired Companies own, are in
possession of, and have good and valid title to, or in the case of leased or
licensed property and assets, valid leasehold interests in or licenses to, all
property and assets (whether real, personal tangible or intangible but excluding
Intellectual Property Rights) reflected on the Balance Sheet or acquired after
the date thereof (other than properties and assets sold, transferred or
abandoned in the ordinary course of business substantially consistent with past
practice), in each case that are material to the Acquired Business, in each case
free and clear of all Liens other than Permitted Liens.

 

52

--------------------------------------------------------------------------------


 

(b)                                 The Acquired Business Assets, the
Intellectual Property Rights and Technology licensed to Purchaser pursuant to
the Intellectual Property Cross-License Agreement and the Transition Services
Agreement and the other services and rights provided to Purchaser pursuant to
the Transition Services Agreement and other Ancillary Agreements will be,
immediately following the Closing, when used with a workforce comparable to the
workforce employed by the Company Group on the date of this Agreement in
connection with the Acquired Business, sufficient for the operation of the
Acquired Business in all material respects as conducted by the Company Group on
the date hereof without giving effect to (i) any changes in the conduct of the
Acquired Business by, or caused by, Purchaser or its Affiliates or (ii) any
effect on the Acquired Business arising from or relating to Purchaser’s or its
Affiliates’ business, assets, Contracts or other obligations; it being
understood that the term(s) of the licenses to be granted under the Intellectual
Property Cross-License Agreement and the term(s) of the services to be provided
under the Transition Services Agreement are limited to the extent specified
therein (including as to duration).

 

Section 3.20.          Insurance.  Section 3.20 of the Company Disclosure
Schedule identifies all insurance policies maintained by, at the expense of or
for the benefit of the Acquired Business and identifies any material unresolved
claims made thereunder, and the Company made available to Purchaser complete and
accurate copies of the insurance policies identified on Section 3.20 of the
Company Disclosure Schedule. Each of such insurance policies is in full force
and effect, and the Company Group has paid all premiums due thereunder. Since
January 1, 2008, no member of the Company Group has received any written notice
or other communication regarding any actual or possible (a) cancellation or
invalidation of any such insurance policy, (b) refusal of any coverage or
rejection of any claim under any such insurance policy or (c) material
adjustment in the amount of the premiums payable with respect to any such
insurance policy.

 

Section 3.21.          Customers; Suppliers; Distributors.  Section 3.21 of the
Company Disclosure Schedule sets forth a list of (a) the top ten (10) customers
or distributors, by consolidated revenue, of the Acquired Business during the
fiscal year ended December 31, 2010 (and setting forth the amount of revenues
accounted for by such customer or distributor during each such period) and
(b) each supplier that is the sole supplier with respect to any component, part
or service material to the Acquired Business.  To the knowledge of the Company,
no such customer or distributor intends to terminate or materially adversely
change its relationship with the Acquired Company.

 

Section 3.22.          Products.  To the knowledge of the Company, no Acquired
Business Product (a) contains any defect in design, materials or workmanship
that materially and adversely affects the intended use, functionality or
performance of such Acquired Business Product when properly used in accordance
with the specific specifications therefor or (b) fails to comply with any
material applicable warranty or other material contractual commitment relating
to the performance of such Acquired Business Product.

 

53

--------------------------------------------------------------------------------


 

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF EACH SELLER AND PARENT SUB

 

Each of the Sellers and Parent Sub (each a “Seller Repping Party”) hereby
severally, and not jointly, represents and warrants to Purchaser that the
following representations and warranties are true and correct:

 

Section 4.1.            Organization and Qualification.  To the extent such
Seller Repping Party is not an individual, such Seller Repping Party is duly
incorporated or organized, validly existing and in good standing under the
applicable Laws of the jurisdiction of its incorporation or organization.

 

Section 4.2.            Authorization and Validity of Agreement.  Such Seller
Repping Party has the requisite corporate, limited liability company or other
comparable power and authority to execute and deliver this Agreement, as
applicable, and the Ancillary Agreements to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby, as applicable. Such Seller Repping Party has
duly authorized the execution, delivery and performance of this Agreement, and
each Ancillary Agreement to which it is a party, and no other corporate, 
limited liability company or other comparable proceedings on the part of such
Seller Repping Party are necessary for such Seller Repping Party to authorize
this Agreement or each Ancillary Agreement to which it is a party, to perform
its obligations or to consummate the transactions contemplated hereby or
thereby. This Agreement and each applicable Ancillary Agreement has been duly
executed and delivered by such Seller Repping Party and, assuming that this
Agreement and any applicable Ancillary Agreement constitute a legally valid and
binding obligation of the other parties hereto or thereto, constitute a legally
valid and binding obligation of such Seller Repping Party, enforceable against
such Seller Repping Party in accordance with its terms, except as may be limited
by any bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance
or other similar applicable Law affecting the enforcement of creditors’ rights
generally or by general principles of equity.

 

Section 4.3.            Consents and Approvals.  Neither the execution and
delivery of this Agreement by such Seller Repping Party (and any Ancillary
Agreement to which it is a party), nor the consummation by such Seller Repping
Party of the transactions contemplated hereby or thereby, will require on the
part of such Seller Repping Party any consent, approval, authorization or Permit
of, or filing with, or notification to, any Governmental Authority, except where
the failure to obtain such consent, approval, authorization or Permit, or to
make such filing or notification, would not prevent the consummation of the
transactions contemplated hereby.

 

Section 4.4.            No Violations.  Neither the execution and delivery of
this Agreement by such Seller Repping Party, as applicable, or any Ancillary
Agreement to which it is a party, nor the consummation by such Seller Repping
Party of the transactions contemplated hereby or thereby, will (a) conflict with
or violate the certificate of incorporation or bylaws (or comparable governing
documents) of such Seller Repping Party, (b) result in a violation or breach of,
constitute a default (with or without notice or lapse of time, or both) under,
give rise to any right of termination, cancellation or acceleration of, or
result in the imposition of any Lien on any assets or property of such Seller
Repping Party pursuant to, any Contract to which such Seller Repping Party is a
party or by which such Seller Repping Party or any of its assets or properties

 

54

--------------------------------------------------------------------------------


 

are bound, except for such violations, breaches and defaults (or rights of
termination, cancellation or acceleration or Lien) as to which requisite waivers
or consents have been obtained or which would not prevent the consummation of
the transactions contemplated hereby or (c) assuming the consents, approvals,
authorizations or Permits and filings or notifications referred to in
Section 4.3 and Section 4.4 of the Company Disclosure Schedule are duly and
timely obtained or made, violate any Governmental Order or Law applicable to
such Seller Repping Party or any of its Shares, except for such conflicts,
violations, breaches or defaults which would not prevent the consummation of the
transactions contemplated hereby.

 

Section 4.5.            Title.  If such Seller Repping Party is a Seller,
(a) such Seller Repping Party has good and valid title to, and is the beneficial
and record owner of, the Shares described on Exhibit A, free and clear of Liens
and, at the Closing, will transfer to Purchaser good and valid title to the
Shares to be conveyed by such Seller Repping Party pursuant to Section 2.1(a),
free and clear of Liens and (b) there are no options, warrants, rights,
convertible securities or other agreements or commitments (written or oral)
obligating such Seller Repping Party with respect to the Shares owned by such
Seller Repping Party to transfer or sell, or cause the issuance, transfer or
sale of, any such Shares.

 

Section 4.6.            Brokers and Finders.  In connection with the
transactions contemplated hereby, such Seller Repping Party has not incurred any
obligation to pay any brokerage, finder’s or other fee or commission to any
Person which would constitute an Acquired Business Liability or for which
Purchaser or any Acquired Company may otherwise be liable.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND THE
TRANSITORY SUBSIDIARY

 

Except as set forth on the Purchaser Disclosure Schedule, each of Purchaser and
the Transitory Subsidiary hereby represents and warrants to Sellers and the
Remaining Members that the following representations and warranties are true and
correct:

 

Section 5.1.            Organization and Qualification.  Each of Purchaser and
the Transitory Subsidiary is duly incorporated or organized, validly existing
and in good standing under the applicable Law of the jurisdiction of its
incorporation or organization, has the requisite corporate or limited liability
company power and authority to own, lease and operate its properties now owned,
leased and operated by it and to carry on its business.  Each of Purchaser and
the Transitory Subsidiary is in good standing and duly qualified to do business
in each jurisdiction in which the nature of property owned or leased by it or
the transactions of its business makes such qualification necessary, except
where the failure to be so qualified would not prevent the consummation of the
transactions contemplated hereby or Purchaser’s or the Transitory Subsidiary’s
performance of its obligations hereunder.

 

Section 5.2.            Authorization and Validity of Agreement.  Each of
Purchaser and the Transitory Subsidiary has the requisite corporate or limited
liability company power and authority to execute and deliver this Agreement and
the Ancillary Agreements to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby, as applicable.  Each of Purchaser and the Transitory

 

55

--------------------------------------------------------------------------------


 

Subsidiary has duly authorized the execution, delivery and performance of this
Agreement by it, and each Ancillary Agreement to which it is a party, and no
other corporate or limited liability company proceedings on the part of
Purchaser or the Transitory Subsidiary or any of its board of directors,
stockholders, managers or members or committee of such Person’s board of
directors or managers are necessary for such Person to authorize this Agreement
or each Ancillary Agreement to which it is a party, to perform its obligations
or to consummate the transactions contemplated hereby or thereby.  This
Agreement and each applicable Ancillary Agreement has been duly executed and
delivered by each of Purchaser and the Transitory Subsidiary and, assuming that
this Agreement and any applicable Ancillary Agreement constitute a legally valid
and binding obligation of each of the parties hereto and thereto (other than
Purchaser and the Transitory Subsidiary), constitute a legally valid and binding
obligation of each of Purchaser and the Transitory Subsidiary, enforceable
against each such Person in accordance with its terms, except as may be limited
by any bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance
or other similar applicable Law affecting the enforcement of creditors’ rights
generally or by general principles of equity.

 

Section 5.3.            Consents and Approvals.  Neither the execution and
delivery of this Agreement by Purchaser or the Transitory Subsidiary, or any
Ancillary Agreement to which either of them is a party, nor the consummation by
Purchaser or the Transitory Subsidiary of the transactions contemplated hereby
or thereby, will require on the part of the Purchaser or the Transitory
Subsidiary any consent, approval, authorization or permit of, or filing with or
notification to, any Person, except where the failure to obtain such consent,
approval, authorization or permit, or to make such filing or notification, would
not prevent the consummation of the transactions contemplated hereby.

 

Section 5.4.            No Violations.  Neither the execution and delivery of
this Agreement by Purchaser or the Transitory Subsidiary (and any Ancillary
Agreements to which Purchaser or the Transitory Subsidiary is a party), nor the
consummation of the transactions contemplated hereby and thereby will
(a) conflict with or violate the certificate of incorporation or by-laws of
Purchaser or the certificate of formation or the limited liability company
agreement of the Transitory Subsidiary, each as amended or restated, or any
resolutions adopted by the stockholders or board of directors or committee of
the board of directors of Purchaser or by the members or managers of the
Transitory Subsidiary (or any committee thereof), (b) result in a violation or
breach of, constitute a default (with or without notice or lapse of time, or
both) under, or give rise to any right of termination, cancellation or
acceleration of, any Contract material to Purchaser or the Transitory
Subsidiary, except for such violations, breaches and defaults (or rights of
termination, cancellation or acceleration) as to which requisite waivers or
consents have been obtained or which would not, individually or in the
aggregate, reasonably be expected to prevent the consummation of the
transactions contemplated hereby or by the Ancillary Agreements or the
performance by Purchaser or the Transitory Subsidiary of its obligations
hereunder or thereunder, (c) conflict with or violate in any material respect
any of the terms or requirements of, or give any Governmental Authority the
right to revoke, withdraw, suspend, cancel, terminate or modify in any material
respect, any permit, license or franchise that is held by Purchaser or the
Transitory Subsidiary, except for any such conflict violation, revocation,
withdrawal, suspension, cancellation, termination or modification that would
not, individually or in the aggregate, reasonably be expected to prevent the
consummation of the transactions contemplated hereby or by the Ancillary
Agreements or the performance by

 

56

--------------------------------------------------------------------------------


 

Purchaser or the Transitory Subsidiary of their respective obligations hereunder
or thereunder, (d) result in the imposition or creation of any Lien (other than
a Permitted Lien) upon or with respect to any asset owned by Purchaser or the
Transitory Subsidiary, except for any Lien that would not, individually or in
the aggregate, reasonably be expected to prevent the consummation of the
transactions contemplated hereby or by the Ancillary Agreements or the
performance by Purchaser or the Transitory Subsidiary of their respective
obligations hereunder or thereunder, or (e) assuming the consents, approvals,
authorizations or permits and filings or notifications referred to in
Section 5.3 and Section 5.4 of the Purchaser Disclosure Schedule are duly and
timely obtained or made, violate in any material respect any Governmental Order
or Law applicable to the Purchaser or the Transitory Subsidiary or their
respective Subsidiaries.

 

Section 5.5.            Litigation and Governmental Orders.  There are no
Proceedings pending against Purchaser or the Transitory Subsidiary that,
individually or in the aggregate, would have a material adverse effect on the
ability of Purchaser or the Transitory Subsidiary to perform their respective
obligations under this Agreement or the Ancillary Agreements or consummate the
transactions contemplated by this Agreement or the Ancillary Agreements. 
Neither Purchaser nor the Transitory Subsidiary is subject to any Governmental
Order that would prevent Purchaser or the Transitory Subsidiary from performing
its obligations under this Agreement or consummating the transactions
contemplated by this Agreement.

 

Section 5.6.            Funding and Capitalization.  Purchaser has sufficient
funds to enable it to perform its obligations under this Agreement and any
applicable Ancillary Agreement and pay all related amounts, fees and expenses
for which Purchaser will be responsible hereunder or thereunder, including the
Purchase Price, the Merger Consideration and the Maximum Earnout Amount.

 

Section 5.7.            Brokers and Finders.  In connection with the
transactions contemplated hereby, neither Purchaser nor the Transitory
Subsidiary has incurred any obligation to pay any brokerage, finder’s or other
fee or commission to any Person for which Sellers, any Remaining Member, Parent
Sub or any Consenting Parent Equity Holder or Remaining Parent Equity Holder may
be liable.

 

Section 5.8.            Investment Intent.  Purchaser is acquiring the Shares
for investment for its own account and not with a view to the distribution of
any part thereof in violation of federal or state securities laws and with no
present intention of distributing any part thereof.  Purchaser acknowledges that
the Shares have not been registered under U.S. federal or any applicable state
securities Laws or the Laws of any other jurisdiction and cannot be resold
without registration under such Laws or an exemption therefrom.  Purchaser
further acknowledges that it has knowledge and experience in financial and
business matters, that it is capable of evaluating the merits and risks of an
investment in the Shares, and that it can bear the economic risk of an
investment in the Shares.

 

Section 5.9.            Operations of the Transitory Subsidiary.  The Transitory
Subsidiary was formed solely for the purpose of engaging in the transactions
contemplated by this Agreement, has engaged in no other business activities and
has conducted its operations only as contemplated by this Agreement.

 

57

--------------------------------------------------------------------------------


 

ARTICLE VI
COVENANTS OF SELLERS, THE PARENT SUB AND THE COMPANY

 

Section 6.1.            Non-Competition; Non-Solicitation.

 

(a)                                  For a period of five (5) years from the
Closing Date (the “Non-Compete Period”), no Restricted Party shall (and each of
Parent and Parent Sub shall cause its respective direct and indirect
Subsidiaries not to) (i) develop beyond the stage of “bench testing” (i.e.,
pre-animal testing), manufacture, license, market or knowingly sell (or
authorize or license any third party to license, market or sell) products
anywhere in the world for uses that compete with the Acquired Business in the
fields of Cardiac Assist, Mechanical Circulatory Support and Respiratory Assist
or (ii) manufacture, license, market or knowingly sell (or authorize or license
any third party to license, market or sell) products for use in a clinical
setting, anywhere in the world, that are substantially similar in function (in
terms of flow rate, volume, and medical application) and in appearance (in terms
of the size and dimensions of the pump, trade dress, external design and
aesthetics of the disposable and non-disposable components of the pump, the
diameter of the rotor or similar major characteristics or major design elements)
to the CentriMag®, PediVas®, UltraMag® or the Respiratory Assist products made
or in active development by any member of the Company Group as of the Closing,
which active development products are listed in Section 6.1(a) of the Company
Disclosure Schedule (collectively, the “Competitive Business”); provided,
however, that this Section 6.1(a) shall not prohibit, or be interpreted as
prohibiting, (A) any manufacturing in the absence of knowingly selling in
violation of this Section 6.1(a) (subject to the restriction set forth in the
following sentence), (B) any Restricted Party from making equity investments in
publicly owned companies which conduct a Competitive Business, provided such
investments do not exceed an acquisition in the aggregate of 5% of the issued
and outstanding shares of any such Competitive Business or (C) Kurt Dasse from
serving as a member of the Board of Directors of GeNO LLC;.  Without limiting
the foregoing, during the Non-Compete Period, the Restricted Parties shall not
grant in any manufacturing agreement or license agreement entered into following
the date hereof any license to use any Intellectual Property Right of such
Restricted Party to manufacture, market, license or knowingly sell any product
in the Competitive Business field.  For purposes of this Agreement, “Restricted
Party” means Parent, Parent Sub and each direct or indirect Subsidiary of Parent
and Parent Sub.  For purposes of this Section 6.1 (including as it relates to
Article VIII), neither Parent Sub nor any of its Subsidiaries shall be treated
as a Subsidiary of Parent.

 

(b)                                 For a period of two (2) years from the
Closing Date, no Restricted Party shall solicit or otherwise attempt to induce
any Specified Employees to terminate his or her employment or relationship, as
applicable, with Purchaser or its Subsidiaries, to work with any Restricted
Party; provided, however, that this Section 6.1(b) shall not (i) prohibit
general solicitations of or advertisement for employment by any Restricted Party
or its Affiliates if they are not specifically directed at any Specified
Employee, (ii) prevent any Restricted Party from interviewing or hiring any
Specified Employee who responds to such general solicitation of or advertisement
for employment or (iii) prohibit the solicitation, following the termination
event of any Specified Employee terminated by Purchaser or its Subsidiaries
following the Closing.

 

58

--------------------------------------------------------------------------------


 

(c)                                  If a final judgment of a court or tribunal
of competent jurisdiction determines that any term or provision contained in
this Section 6.1 is invalid or unenforceable, then the court or tribunal will
have the power to reduce the scope, duration, or geographic area of the term or
provision, to delete specific words or phrases, or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement will be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.

 

(d)                                 If any Restricted Party breaches any of its
covenants, duties or obligations set forth in this Section 6.1, Purchaser would
encounter extreme difficulty in attempting to prove the actual amount of damages
suffered by it as a result of such breach and would not be reasonably or
adequately compensated in damages in any action at law.  In addition to any
other remedy Purchaser may have at law, in equity, by statute or otherwise, if
any Restricted Party breaches this Section 6.1, then Purchaser will be entitled
to seek and receive temporary, preliminary and permanent injunctive and other
equitable relief from any Governmental Authority of competent jurisdiction to
enforce any of their rights under this Section 6.1 or otherwise to prevent
violation of this Section 6.1, without the necessity of proving the amount of
any actual damage resulting therefrom.  No remedy conferred by any of the
specific provisions of this Section 6.1 is intended to be exclusive of any other
remedy that is otherwise available at law, in equity, by statute, by this
Agreement or otherwise.

 

(e)                                  Nothing in the Intellectual Property
Cross-License Agreements shall be construed to limit the parties’ rights and
obligations with respect to this Section 6.1.  For the avoidance of doubt, and
without limiting the foregoing, no Restricted Party may grant to any third party
rights in the Company Field of Use or the Swiss Acquired Sub Field of Use to
Improvements, whether such Improvements are to the Parent Sub Intellectual
Property, the Swiss Retained Sub Intellectual Property, the Cannula Intellectual
Property, the Company Intellectual Property or the Swiss Acquired Sub
Intellectual Property, in each case until the expiration of the non-competition
period set forth in this Section 6.1.  Capitalized terms used in this
Section 6.1(e) and not otherwise defined in this Agreement shall have the
respective meanings ascribed to them in the Intellectual Property Cross-License
Agreements.

 

Section 6.2.            Seller Representative.

 

(a)                                  Each Seller and each of the Parent Sub and
the Consenting Parent Equity Holders (the “Seller Represented Parties”),
irrevocably constitutes and appoints, upon the date of this Agreement, Parent
(and by execution of this Agreement as Seller Representative, Parent hereby
accepts such appointment) as the true, exclusive and lawful agent and
attorney-in-fact of the Seller Represented Parties to act in the name, place and
stead of the Seller Represented Parties in connection with the transactions
contemplated by this Agreement and the Ancillary Agreements, in accordance with
the terms and provisions of this Agreement and the Ancillary Agreements, and to
act on behalf of the Seller Represented Parties in any Proceeding affecting any
Seller Represented Parties, to do or refrain from doing all such further acts
and things, and to execute all such documents as the Seller Representative shall
deem necessary or appropriate in connection with the transactions contemplated
by this Agreement and the Ancillary Agreements, including the power:

 

59

--------------------------------------------------------------------------------


 

(i)                                     to act for the Seller Represented
Parties with regard to matters pertaining to Article II, Article VIII and
Article IX (as well as this Section 6.2);

 

(ii)                                  to act for the Seller Represented Parties
with regard to matters pertaining to indemnification referred to in this
Agreement and the Escrow Agreement, including the power to compromise any
indemnity claim on behalf of such Persons and to transact matters of litigation
or other Proceedings;

 

(iii)                               to execute and deliver all amendments,
waivers, ancillary agreements, certificates and documents that the Seller
Representative deems necessary or appropriate in connection with the
consummation of the transactions contemplated by this Agreement and the
Ancillary Agreements;

 

(iv)                              to execute and deliver all amendments and
waivers to this Agreement and the Ancillary Agreements that the Seller
Representative deems necessary or appropriate, whether prior to, at or after the
Closing;

 

(v)                                 to receive funds for the payment of expenses
of the Seller Represented Parties and apply such funds in payment for such
expenses;

 

(vi)                              to do or refrain from doing any further act or
deed on behalf of the Seller Represented Parties that the Seller Representative
deems necessary or appropriate in its sole discretion relating to the subject
matter of this Agreement and the Ancillary Agreements as fully and completely as
such Persons could do if personally present; and

 

(vii)                           to receive service of process in connection with
any claims under this Agreement.

 

The power of attorney granted in this Section 6.2(a) is coupled with an interest
and is irrevocable, may be delegated by the Seller Representative and shall
survive the dissolution, liquidation, death or incapacity of each Seller
Represented Party.  Such agency may be changed by the holders of a majority in
interest of the Escrow Fund from time to time (including in the event of the
death, disability or other incapacity of a Seller Representative who is an
individual), and any such successor shall succeed the Seller Representative as
Seller Representative hereunder.  No bond shall be required of the Seller
Representative, and the Seller Representative shall receive no compensation for
his or its services.

 

(b)                                 The Seller Representative shall not be
liable to any Person for any act of the Seller Representative taken in good
faith and in the exercise of its reasonable judgment and arising out of or in
connection with the acceptance or administration of its duties under this
Agreement and the Escrow Agreement (it being understood that any act done or
omitted pursuant to the advice of legal counsel shall be conclusive evidence of
such good faith and reasonable judgment), except to the extent any liability,
loss, damage, penalty, fine, cost or expense is actually incurred by such Person
as a proximate result of the gross negligence or bad faith of the Seller
Representative.  The Seller Representative shall not be liable for, and may seek
indemnification from the Seller Represented Parties for, any liability, loss,
damage, penalty, fine, cost or expense incurred by the Seller Representative
while acting in good faith and in the exercise of its reasonable judgment and
arising out of or in connection with the acceptance or

 

60

--------------------------------------------------------------------------------


 

administration of its duties under this Agreement and the Escrow Agreement,
except to the extent that any such liability, loss, damage, penalty, fine, cost
or expense is the proximate result of the gross negligence or bad faith of the
Seller Representative; provided that the Seller Representative first shall seek
recovery of any such liability, loss, damage, penalty, fine, cost or expense
from the Seller Representative Escrow Fund.

 

(c)                                  From and after the Closing, Purchaser shall
(and shall cause the Acquired Companies to) provide the Seller Representative
with reasonable access to information about the Acquired Companies and the
Acquired Business and the reasonable assistance of the officers and employees of
Purchaser and the Acquired Companies for purposes of performing its duties and
exercising its rights and the rights of the Seller Represented Parties under
this Agreement, provided, that the Seller Representative shall treat
confidentially any nonpublic information about the Purchaser, the Acquired
Companies or the Acquired Business (except to the extent reasonably necessary
for the Seller Representative to perform its duties or exercise its rights or
the rights of the Seller Represented Parties under this Agreement).

 

(d)                                 From and after the Closing, a decision, act,
consent or instruction of the Seller Representative shall constitute a decision
of all Seller Represented Parties and shall be final, binding and conclusive
upon each Seller Represented Party, and the Escrow Agent and Purchaser may rely
upon any decision, act, consent or instruction of the Seller Representative as
being the decision, act, consent or instruction of each Seller Represented
Party.  Purchaser is hereby relieved from any liability to any Person for any
acts done by Purchaser in accordance with any such decision, act, consent or
instruction of the Seller Representative.

 

(e)                                  Notwithstanding anything to the contrary in
this Agreement, at the time of any distribution to any Seller Represented Party
or any Remaining Member from the Escrow Fund or the Escrow Agreement to any
Seller Represented Party or the payment of any Earnout Amount to any Seller
Represented Party, the Seller Representative shall have the right to cause a
portion of such distribution or payment deposited into the Seller Representative
Escrow Fund, provided that the balance of the Seller Representative Escrow Fund
shall at no time exceed USD $300,000.

 

(f)                                    Without limitation of any other provision
of this Section 6.2, the Seller Representative shall have full power and
authority to act for the Sellers and the Remaining Members pursuant to the
Escrow Agreement and the Seller Representative Escrow Agreement, including
without limitation in connection with the delivery of instructions to the Escrow
Agent as to the disbursement of all or any portion of the Working Capital Escrow
Fund, the Escrow Fund and the Seller Representative Escrow Fund.  The Seller
Representative shall not be liable to any other Person in connection with the
delivery of any such instructions in good faith.

 

ARTICLE VII
COVENANTS OF THE PARTIES

 

Section 7.1.            Further Assurances.  Each of the parties hereto shall
execute and deliver such documents and other papers, and take such other action,
as may be required or reasonably requested to carry out the provisions of this
Agreement and make effective the transactions contemplated hereby and thereby.

 

61

--------------------------------------------------------------------------------


 

Section 7.2.            Public Announcements; Confidentiality.

 

(a)                                  Following the Closing, the parties agree
that they will not disclose the terms and conditions of this Agreement without
the prior written consent of Purchaser, in the case of Sellers or the Parent
Sub, or the Seller Representative, in the case of Purchaser or the Acquired
Companies, unless required by Governmental Order, applicable Law, any applicable
stock exchange rule or regulation or to the extent required to enforce any
rights under this Agreement.  In addition, following the Closing, except as
required (in the disclosing party’s reasonable good faith determination
following consultation with legal counsel) by applicable Law and applicable
stock exchange rules and requirements or required for the consummation of the
transactions contemplated by this Agreement, (i) Sellers, the Seller
Representative and the Parent Sub shall not, and shall direct their
Representatives to not, make any public statement or disclose to any Person
(other than its Representatives) any nonpublic information concerning any
Acquired Company or the Acquired Business and (ii) Purchaser shall not, and
shall direct its Representatives to not, make any public statement or disclose
to any Person (other than its Representatives) any nonpublic information
concerning any Seller, any Retained Company or the Retained Business.

 

(b)                                 Notwithstanding anything to the contrary
contained herein, the confidentiality of the information exchanged between the
parties following the Closing pursuant to the Intellectual Property
Cross-License Agreement and that Transition Services Agreement shall be governed
by the respective confidentiality provisions set forth therein.

 

Section 7.3.            Insurance; Indemnity.

 

(a)                                  For a period of six (6) years following the
Closing Date, Purchaser shall not, and shall not permit any Acquired Company to,
amend, repeal or otherwise modify any provision in any Company Organizational
Document relating to the exculpation or indemnification of any manager, officer
or director of any Acquired Company (the “Indemnified Persons”), it being the
intent of the parties hereto that the Indemnified Persons shall continue to be
entitled to such exculpation and indemnification to the full extent of
applicable Law.

 

(b)                                 For a period of six (6) years following the
Closing, Purchaser shall maintain, or shall cause each Acquired Company for
itself to maintain, in effect directors’ and officers’ liability insurance
policies covering those persons who are currently covered by the Acquired
Companies’ managers’, directors’ and officers’ liability insurance policies
(copies of which have heretofore been made available to Purchaser by the
Company) with coverage in amount and scope at least as favorable as the Acquired
Companies’ existing coverage; provided, however, that this Section 7.3(b) shall
be deemed to have been satisfied if Parent or Parent Sub, on behalf of the
Acquired Companies shall have purchased and paid in full all premiums with
respect to managers’, directors’ and officers’ liability tail insurance covering
the Indemnified Persons who are presently covered by the Acquired Companies’
managers’, directors’ and officers’ liability insurance policies with respect to
matters or circumstances occurring at or prior to the Closing Date, on coverage
terms that are equivalent to the coverage terms of such current insurance
policies in effect for the Acquired Companies on the date of this Agreement
(such policy, the “Tail Policy”).

 

62

--------------------------------------------------------------------------------


 

(c)                                  The provisions of this Section 7.3 shall
not be terminated or modified in such a manner as to adversely affect any
Indemnified Person to whom this Section 7.3 applies without the consent of such
Indemnified Person (it being expressly agreed that the Indemnified Persons to
whom this Section 7.3 applies shall be third-party beneficiaries of this
Section 7.3 and shall be entitled to enforce the covenants contained herein),
and shall be in addition to any other rights an Indemnified Person may have
under the Company Organizational Documents, under the Law of the State of
Delaware or otherwise.  In the event any Acquired Company or any of its
successors or assigns (i) consolidates with or merges into any other Person and
shall not be the continuing or surviving corporation or entity of such
consolidation or merger or (ii) transfers or conveys all or substantially all of
its properties and assets to any Person, then, and in each such case to the
extent necessary, proper provision shall be made so that the successors and
assigns of such Acquired Company assume the obligations set forth in this
Section 7.3.

 

Section 7.4.            Preservation of Historical Books and Records.  For a
period of ten (10) years from the Closing Date:

 

(a)                                  Purchaser shall not dispose of or destroy
any of the material Books and Records of the Company and/or the Acquired
Business for periods prior to the Closing (the “Historical Books and Records”)
without first offering to turn over possession thereof to Sellers by written
notice from Purchaser to the Seller Representative at least thirty (30) calendar
days prior to the proposed date of such disposition or destruction.  The Seller
Representative will have twenty (20) calendar days after receipt of such notice
from Purchaser to notify Purchaser that they wish to receive such Historical
Books and Records, and Purchaser shall deliver such Historical Books and Records
(unless such Historical Books and Records are subject to an attorney-client or
similar privilege and the Seller Representative has not entered into a customary
joint defense agreement with the Company) to the Seller Representative upon
receipt by Purchaser of a written agreement in form and substance reasonably
satisfactory to Purchaser in which each Seller to receive any form of such
Historical Books and Records agrees to maintain the confidentiality of such
Historical Books and Records.

 

(b)                                 Purchaser shall, on reasonable notice and at
reasonable times at the Purchaser’s principal place of business or at any
location where any Historical Books and Records are stored, allow the Seller
Representative and its Representatives reasonable access to all Historical Books
and Records (unless such Historical Books and Records are subject to an
attorney-client or similar privilege and the Seller Representative has not
entered into a customary joint defense agreement with the Company) to the extent
such access is requested for any legitimate purpose related to Sellers’ prior
ownership of the Acquired Companies and provided that Purchaser has received a
written agreement in form and substance reasonably satisfactory to Purchaser in
which the Seller Representative and each of the applicable Sellers agrees to
maintain the confidentiality of such Historical Books and Records.  The Seller
Representative shall have the right, at its expense, to make copies of any such
Historical Books and Records; provided, however, that any such access or copying
shall be had or done in such a manner so as not to unduly interfere with the
normal conduct of Purchaser’s or the Acquired Companies’ business.  Sellers
shall reimburse Purchaser for the reasonable out-of-pocket expenses incurred by
it in performing the covenants contained in this Section 7.4.

 

63

--------------------------------------------------------------------------------


 

Section 7.5.            Employee Matters.

 

(a)                                  Purchaser or its Affiliates shall make
available to Transferred Employees who continue to be employed by any Acquired
Company or become employed by Purchaser or one of its Affiliates following the
Closing Date compensation opportunities and employee health and welfare benefits
that are substantially equivalent in the aggregate to the compensation
opportunities and health and welfare benefits provided to other similarly
situated (based on titles and levels of responsibility) employees of Purchaser
or its Affiliates.

 

(b)                                 For a period of twelve (12) months following
the Closing Date, Purchaser shall maintain a severance policy for the benefit of
Transferred Employees that is no less favorable than the benefits provided to
such Transferred Employees under Section 2(b) of the Change of Control and
Severance Policy adopted by the Company as of March 18, 2011.

 

(c)                                  Parent shall take such action as shall be
necessary to cause: (i) effective no later than the day immediately preceding
the Closing Date, the 401(k) plan maintained by the Company (the “Company
401(k) Plan”) to become sponsored and maintained by Parent and to cease being
sponsored and maintained by the Company and (ii) effective on the Closing Date,
the Company shall cease being a participating employer in the Company
401(k) Plan.   From and after the Closing until August 31, 2011 (the “Benefit
Transition Period”), Purchaser shall cause the applicable Acquired Company to
maintain each other Employee Benefit Plan that is an “employee benefit plan”
within the meaning of ERISA.   During the Benefit Transition Period,
(i) Purchaser shall cause the Company to provide coverage under such Employee
Benefit Plans for the individuals named in Section 7.5(c) of the Company
Disclosure Schedule (the “Covered Employees”), (ii) Parent shall reimburse all
of the Company’s out-of-pocket costs and expenses incurred in connection with
maintaining such Employee Benefit Plans during the Benefit Transition Period or
in connection with providing such coverage to the Covered Employees during the
Benefit Transition Period (less, in each case, amounts paid directly to
Purchaser or the Company by such Covered Employees) within 30 days after
receiving a reasonably detailed invoice from Purchaser and (iii) Parent shall
use commercially reasonable efforts to cause such Employee Benefit Plans to
become sponsored and maintained by Parent and to cease being sponsored and
maintained by the Company and to cause the Company to cease being a
participating employer in such Employee Benefit Plans as promptly as practicable
after the Closing Date (which shall in no event exceed the Benefit Transition
Period).

 

(d)                                 Purchaser shall use commercially reasonable
efforts to cause the benefit plans maintained by Purchaser and Affiliates of
Purchaser to waive all pre-existing condition limitations and waiting periods
that otherwise might apply to such Transferred Employees and, subject to the
Transferred Employees providing documentation acceptable to Purchaser of the
Transferred Employees’ co-payment, deductibles and out-of-pocket costs, cause
benefit plans maintained by Purchaser and Affiliates of Purchaser to credit such
Transferred Employees with all co-payments, deductibles and out-of-pocket costs
incurred under analogous employee benefit plans and programs of the Company for
the year in which the Closing Date occurs.

 

(e)                                  Purchaser shall cause each Transferred
Employee to receive credit for purposes of eligibility to participate and
vesting (other than with respect to stock options and other equity-based awards)
under benefit plans maintained by Purchaser and Purchaser’s

 

64

--------------------------------------------------------------------------------


 

Affiliates for the number of years of service for which the Company gave such
Transferred Employee credit prior to the Closing Date, provided such credit does
not result in duplication of benefits.

 

(f)                                    Following the Closing, Parent shall (or
shall cause another Retained Company to) pay all bonus obligations with respect
to the Transferred Employees that are accrued and unpaid as of the Closing,
including all related payroll or withholding Tax obligations with respect
thereto (the “Accrued Bonus Obligations”).

 

(g)                                 Parent shall be responsible for the payment
of severance and other termination benefits, if any, provided to all Acquired
Business Employees who do not become Transferred Business Employees at the
Closing as set forth on Exhibit R (“Retained Employees”), including the Retained
Employee Severance Amount set forth on Exhibit V.  Parent agrees not to use any
such amount to pay severance or other termination benefits to any Retained
Employee who provides services to the Acquired Business under the Domestic
Transition Services Agreement until the applicable service period thereunder
expires or is earlier terminated by Purchaser in accordance therewith.  
Purchaser agrees that it will pay to each individual named in Section 7.5(g) of
the Company Disclosure Schedule the corresponding severance amount identified
therein at the expiration of such individual’s service period under his or her
consulting agreement with the Company or Purchaser (or other employment or
service providing relationship with Purchaser) or the earlier termination of
such service period (or other employment or service providing relationship) by
Purchaser in accordance therewith.

 

(h)                                 The Company and Purchaser acknowledge and
agree that the provisions contained in this Section 7.5 with respect to
employees are included for the sole benefit of the respective parties and shall
not create any right in any other Person, including, without limitation, any
employees, former employees, any participant in any Employee Benefit Plan or any
beneficiary thereof or any right to continued employment with the Company,
Purchaser or any Affiliate of the Company or Purchaser, nor shall require the
Company or any Affiliate of the Company to continue or amend any particular
benefit plan after the consummation of the transactions contemplated by this
Agreement for any employee or former employee of the Company or any Affiliate of
the Company, and any such plan may be amended or terminated in accordance with
its terms and applicable Law.

 

Section 7.6.            Parent Control of the Retained Business.  For a period
of two (2) years following the Closing Date, Parent Sub shall not (and shall
cause its Subsidiaries not to) sell or otherwise transfer to any Person all or
any material portion of the Retained Business IP or any other material assets of
the Retained Business that exist as of the Closing, other than transfers to a
wholly owned Subsidiary of Parent Sub.  For the avoidance of doubt, this
Section 7.6 shall not restrict Parent Sub or the Retained Business from
licensing any Retained Business IP in a manner consistent with Section 6.1(a).

 

Section 7.7.            Provisions Regarding Legal Representation.  Each of the
parties to this Agreement hereby agrees, on its own behalf and on behalf of its
directors, members, partners, officers, employees and Affiliates, that Wilmer
Cutler Pickering Hale and Dorr LLP may serve as counsel to each and any holder
of Shares in the Company or any equity interests in Parent and their respective
Affiliates (individually and collectively, the “Holder Group”), on the one hand,

 

65

--------------------------------------------------------------------------------


 

and the Company Group, on the other hand, in connection with the negotiation,
preparation, execution and delivery of this Agreement and the consummation of
the transactions contemplated hereby, and that, following consummation of the
transactions contemplated hereby, Wilmer Cutler Pickering Hale and Dorr LLP (or
any successor) may serve as counsel to the Holder Group or any director, member,
partner, officer, employee or Affiliate of the Holder Group, in connection with
any litigation, claim or obligation arising out of or relating to this Agreement
or the transactions contemplated by this Agreement notwithstanding such
representation and each of the parties hereto hereby consents thereto and waives
any conflict of interest arising therefrom, and each of such parties shall cause
any Affiliate thereof to consent to waive any conflict of interest arising from
such representation.

 

Section 7.8.                                   Use of Retained Marks.

 

(a)                                  Following the Closing, except as otherwise
expressly provided herein, Purchaser shall have no rights to use any trademarks,
trade names, logos or any contraction, abbreviation or simulation of any of the
Trademarks listed on Schedule 7.8(a) (the “Retained Marks”) and will not hold
itself out as having any affiliations with Parent or Parent Sub.

 

(b)                                 Notwithstanding the provisions of
Section 7.8(a), for a period of one (1) year after the Closing Date, Purchaser
may utilize sales promotional aids, literature and other printed material in the
possession of the Acquired Companies on the Closing Date and containing the
Retained Marks (for the avoidance of doubt, the material subject to this
Section 7.8(b) shall not include FDA approved labeling and other similar
materials); provided, however, no such material may be used by Purchaser on or
after the Closing Date for any purpose unless such material clearly and
prominently displays the following statement or a statement of similar import,
the form of which shall be approved by Parent: “[PRODUCT NAME] formerly a
product of Levitronix.”

 

(c)                                  Notwithstanding the provisions of
Section 7.8(a), Purchaser may continue to use the Retained Marks for two
(2) years following the Closing Date to manufacture, market, license, distribute
and sell (including through the use of currently existing labeling and
instructions for use) any Acquired Business Products (including any such
Acquired Business Products included in inventory); provided that such Acquired
Business Products are not modified or enhanced in any material respect after the
Closing without Parent’s prior written consent.

 

(d)                                 Notwithstanding the provisions of
Section 7.8(a), from and after the Closing Date, Purchaser may disclose to its
customers and potential customers that it is conducting the Acquired Business
and that the Acquired Business formerly operated under the Levitronix name.

 

(e)                                  The licenses to use the Retained Marks set
forth in this Section 7.8 shall not prohibit Parent or any of its subsidiaries
from using the Retained Marks (or any similar name or logo) during the term of
the respective license or thereafter in any manner, subject to the terms of
Section 6.1.  Purchaser agrees that its use of the Retained Marks shall be
consistent with the past practices of Parent and its direct and indirect
subsidiaries in connection with their business and operations and, with respect
to such use, Purchaser shall adhere to substantially similar

 

66

--------------------------------------------------------------------------------


 

quality standards to which Parent and its direct and indirect subsidiaries
adhered immediately prior to the Closing.

 

(f)                                    Purchaser shall cause each Acquired
Company to change its corporate or company name to a name that does not include
any Retained Mark (or any similar name or logo) within forty-five (45) days
after the Closing Date.

 

Section 7.9.                                   Limitations on Distributions by
Parent to Remaining Parent Equity Holders.  Parent hereby agrees that, except to
the extent required by Parent’s limited liability company agreement, Parent will
not distribute to any member of Parent named on Exhibit S (the “Remaining Parent
Equity Holders”) any portion of the Transaction Value received by Parent until
such time as such Remaining Parent Equity Holder delivers to Parent a consent in
the form of Exhibit T hereto (a “Parent Equity Holder Consent”).  Upon delivery
of a Parent Equity Holder Consent by any Remaining Parent Equity Holder, such
Remaining Parent Equity Holder shall be deemed to be a Consenting Parent Equity
Holder for all purposes of this Agreement with effect from the Closing.

 

ARTICLE VIII
INDEMNIFICATION

 

Section 8.1.                                   Survival of Representations and
Warranties, Etc.

 

(a)                                  The representations and warranties of the
Company set forth in Article III, of the Seller Repping Parties set forth in
Article IV and of the Purchaser set forth in Article V shall survive the Closing
and expire on the eighteen (18) month anniversary of the Closing Date; provided,
however, that (i) the representations and warranties set forth in Sections
3.6(c) and 3.19(b) shall survive until the two (2) year anniversary of the
Closing Date, at which time they shall expire and (ii) the representations and
warranties of Sellers set forth in Sections 4.2 and 4.5 (the “Seller Fundamental
Representations”) and of Purchaser set forth in Section 5.2 shall survive until
the three (3) year anniversary of the Closing Date, at which time they shall
expire.

 

(b)                                 Each covenant or agreement contained in this
Agreement shall survive the Closing indefinitely, except that each covenant or
agreement contained in this Agreement that expressly contemplates a period of
performance explicitly specified in such covenant or agreement, such covenant or
agreement shall survive for such period.

 

(c)                                  No party hereto shall have any liability or
obligation of any nature with respect to any representation, warranty, covenant
or agreement after the termination thereof pursuant to Section 8.1(a) or
Section 8.1(b), as applicable; provided that if a party submits a Claim in good
faith pursuant to Section 8.5 or 8.6 with respect to the breach of any
representation, warranty, covenant or agreement set forth in this Agreement
prior to the expiration of such representation, warranty, covenant or agreement
as provided in Section 8.1(a) or Section 8.1(b), as applicable, such Claim shall
survive until such Claim is finally resolved and satisfied in accordance with
the terms of this Agreement.

 

67

--------------------------------------------------------------------------------


 

Section 8.2.                                   Indemnification; Thresholds;
Caps.

 

(a)                                  Subject to the limitations set forth in,
and except as otherwise permitted pursuant to, this Article VIII, the Purchaser
Indemnitees shall be entitled to be indemnified and held harmless solely from
the Escrow Fund, for any Damages which are paid, incurred or sustained by any of
the Purchaser Indemnitees as a proximate result of:

 

(i)                                     any inaccuracy in or breach of any
representation or warranty of the Company contained in Article III or of any
Seller Repping Party contained in Article IV;

 

(ii)                                  any breach of any covenant or agreement of
any Seller Repping Party set forth in this Agreement;

 

(iii)                               any breach of any covenant or agreement of
the Company set forth in this Agreement solely to the extent such covenant or
agreement is required by its terms to be performed at or prior to the Closing;

 

(iv)                              any breach by Parent Sub of any covenant or
obligation of Parent Sub in Section 6.1; and

 

(v)                                 any Retained Business Liabilities.

 

The Purchaser Indemnitees shall have no right to indemnification pursuant to
Section 8.2(a)(i) until such time as the total amount of all Damages for which
the Purchaser Indemnitees have become entitled to indemnification under
Section 8.2(a)(i) (without regard to this sentence) exceeds USD $500,000 in the
aggregate (the “General Indemnity Threshold”), and then only for the portion of
such Damages that exceeds the General Indemnity Threshold; provided, however,
that the General Indemnity Threshold shall not apply with respect to Damages
resulting from any breach of the representations or warranties set forth in
Sections 3.2(a) or 3.3 or the Seller Fundamental Representations.  The maximum
indemnification liability of the Seller Indemnitors pursuant to this
Section 8.2(a) shall be limited to (and the sole and exclusive source for the
satisfaction and discharge of the Seller Indemnitors’ indemnification
obligations under this Section 8.2(a) shall be) the Escrow Funds.  Any Damages
for which the Purchaser Indemnitees are entitled to indemnification pursuant to
this Section 8.2(a) shall be satisfied by a disbursement from the Escrow Fund
pursuant to the terms of this Agreement and the Escrow Agreement.

 

For the avoidance of doubt, the reference in the introduction to this
Section 8.2(a) to “solely from the Escrow Fund” shall not be construed as
providing that the Escrow Fund is the sole source of recovery for
indemnification obligations that are owed to any Purchaser Indemnitee with
respect to any Damages for which such Purchaser Indemnitee is otherwise
expressly entitled to indemnification pursuant to Section 8.2(b) or
Section 8.2(c).

 

(b)                                 Subject to the limitations set forth in, and
except as otherwise permitted pursuant to, this Article VIII (and without
duplication of Purchaser’s rights under Section 8.2(a) or (c)), from and after
the Closing:

 

(i)                                     each Seller (subject, in the case of
Parent, to the third sentence of the paragraph immediately following
Section 8.2(b)(iii)), severally and not jointly, shall hold harmless and
indemnify each of the Purchaser Indemnitees from and against any Damages which
are paid, incurred or sustained by any of the Purchaser Indemnitees as a
proximate result of: (A)

 

68

--------------------------------------------------------------------------------


 

any inaccuracy in or breach of any Seller Fundamental Representation made by
such Seller; (B) any Taxes of such Seller; (C) any breach of any covenant or
obligation of such Seller set forth in this Agreement; and (D) any fraud
committed by such Seller (but not any other Seller);

 

(ii)                                  each Consenting Parent Equity Holder shall
hold harmless and indemnify each of the Purchaser Indemnitees from and against
any Damages which are paid, incurred or sustained by any of the Purchaser
Indemnitees as a proximate result of any Taxes of such Consenting Parent Equity
Holder or Parent; and

 

(iii)                               Sellers (subject, in the case of Parent, to
the third sentence of the paragraph immediately following this
Section 8.2(b)(iii)), severally (in amounts specified by the Seller
Representative in the reverse order of the payment priorities set forth in the
Company LLC Agreement) shall hold harmless and indemnify each of the Purchaser
Indemnitees from and against any Damages which are paid, incurred or sustained
by any of the Purchaser Indemnitees as a proximate result of: (A) Taxes of any
Acquired Company for any Pre-Closing Tax Period (including, for the avoidance of
doubt, Taxes for any Pre-Closing Tax Period resulting from the Pre-Closing
Reorganization, the Intellectual Property Cross License Agreements, and the
Swiss Sublease) other than Taxes specified in Section 2.6; (B) any Taxes of the
Retained Business (including any Taxes of Parent Sub or Swiss Retained Sub); and
(C) any fraud of the Company (but not any Seller) committed prior to the
Closing.

 

The maximum indemnification liability of any Seller Indemnitor pursuant to this
Section 8.2(b) shall be limited to the amount of the Transaction Value proceeds
received by the Seller Representative for the benefit of such Seller Indemnitor
pursuant to this Agreement (less the amount of such Seller Indemnitor’s share of
the Escrow Fund).  This Section 8.2(b) shall expire on the three (3) year
anniversary of the Closing Date; provided that, Section 8.2(b)(i)(C) shall
survive for the period(s) contemplated by Section 8.1(b);  provided further
that, in accordance with Section 8.1(c), if any Purchaser Indemnitee submits a
Claim under this Section 8.2(b) in good faith pursuant to and in compliance with
the requirements of Section 8.5 or 8.6 prior to such period, such Claim shall
survive until such Claim is finally resolved and satisfied in accordance with
the terms of this Agreement.  If Parent, as a Seller, becomes obligated to
indemnify any Purchaser Indemnitee with respect to any Claim pursuant to this
Section 8.2(b) (other than Section 8.2(b)(i)(C)), the Consenting Parent Equity
Holders shall be severally (in proportion to their pro rata share of the
Purchase Price actually previously received by them) liable for such
indemnification obligation of Parent and no Purchaser Indemnitee shall have any
right to indemnification from Parent with respect to such Claim.  The following
is an example of the pass-through liability described in the preceding sentence:

 

Example:  Assume Parent has three Consenting Parent Equity Holders, each of whom
has previously received a portion of the Purchase Price equal to USD $300,000
(net of any share of the Escrow Fund and including any undistributed amounts
received by the Seller Representative for Parent in respect of such Consenting
Parent Equity Holder).  If a Claim is made against Parent for USD $1,000,000
(and assuming that the Escrow Fund has been fully depleted and any applicable
General Indemnity Threshold therefore has been exceeded), each Consenting Parent
Equity Holder would be liable for USD $300,000 and have no

 

69

--------------------------------------------------------------------------------


 

further liability under this Section 8.2(b) unless and until such Consenting
Parent Equity Holder receives additional Purchase Price amounts.

 

No Purchaser Indemnitee shall seek or be entitled to any payment in respect of
any Claim under Section 8.2(b)(iii) from any Seller Indemnitor except to the
extent such Claim exceeds the then available balance of the Escrow Fund (less
the amount of all other then pending Claims, to the extent not subject to
dispute).

 

(c)                                  Subject to the limitations set forth in
this Article VIII (and without duplication of Purchaser’s rights under
Section 8.2(a) or (b)), from and after the Closing, Parent Sub shall hold
harmless and indemnify each of the Purchaser Indemnitees from and against any
Damages which are paid, incurred or sustained by any of the Purchaser
Indemnitees as a proximate result of:

 

(i)                                     any inaccuracy in or breach of any
representation or warranty of the Company set forth in Section 3.19(b) (but only
to the extent Purchaser does not recover the resulting Damages from the Escrow
Fund) or Parent Sub in Article IV;

 

(ii)                                  any breach by any Retained Company of any
covenant or obligation of any Retained Company pursuant to the terms of this
Agreement and the Pre-Closing Reorganization Documents; and

 

(iii)                               any failure of Parent Sub to pay any
Retained Business Liabilities (which, for clarity, does not include any
liabilities of the Acquired Business that may constitute a breach of
Section 3.6(c)) or Transaction Expenses to the extent not reflected in the
calculation of Closing Net Working Capital.

 

Subject to Section 8.3, the maximum indemnification liability pursuant to
Section 8.2(c)(i) shall be equal to the amount of the Transaction Value (less
the aggregate amount of all Seller Indemnitors’ share of the Escrow Fund to the
extent actually paid to a Purchaser Indemnitee); there shall be no limit of
liability pursuant to Section 8.2(c)(ii) or (iii).  No Damages for which the
Purchaser Indemnitees are entitled to indemnification pursuant to this
Section 8.2(c) shall be subject to any right of set-off against any amounts owed
by any applicable party pursuant to this Agreement or the Ancillary Agreements. 
Purchaser Indemnitees shall first seek recovery for Damages under clause (i) of
this Section 8.2(c) pursuant to Section 8.2(a), prior to seeking any recovery
pursuant to Section 8.2(c)(i).  Purchaser Indemnitees may, but shall not be
required to, first seek recovery for any Damages related to clauses (ii) and
(iii) of this Section 8.2(c) pursuant to Section 8.2(a).

 

(d)                                 Subject to the limitations set forth in this
Article VIII, from and after the Closing, Purchaser shall hold harmless and
indemnify each of the Seller Indemnitees from and against any Damages which are
paid, incurred or sustained by any of the Seller Indemnitees as a proximate
result of:

 

(i)                                     any inaccuracy in or breach of any
representation or warranty of Purchaser set forth in Article V;

 

70

--------------------------------------------------------------------------------


 

(ii)                                  any breach of any covenant or agreement of
Purchaser or any covenant or agreement of any Acquired Company set forth in this
Agreement and the Pre-Closing Reorganization Documents to the extent such
covenant or agreement is required by its terms to be performed after the
Closing; and

 

(iii)                               any Acquired Business Liabilities (except to
the extent a Purchaser Indemnitee is entitled to indemnification therefor
pursuant to Section 8.2(a), (b) or (c) or to the extent such liabilities or
obligations constitute Transaction Expenses not reflected in the calculation of
Closing Net Working Capital).

 

There shall be no limit of liability pursuant to this Section 8.2(d).  No
Damages for which the Seller Indemnitees are entitled to indemnification
pursuant to this Section 8.2(d) shall be subject to any right of set-off against
any amounts owed by any applicable party pursuant to this Agreement or the
Ancillary Agreements.

 

Section 8.3.                                   Exclusive Remedy; Sole Recourse. 
From and after the Closing, the indemnification provisions set forth in this
Article VIII shall be the sole and exclusive remedy of both the Purchaser
Indemnitees and the Seller Indemnitees for Damages under this Agreement and the
Ancillary Agreements (other than the Intellectual Property Cross-License
Agreements and the Transition Services Agreements), it being understood that
nothing in this Article VIII or elsewhere in this Agreement shall affect the
parties’ rights to seek specific performance pursuant to Section 10.10.  Without
limiting the generality of the foregoing sentence, in no event shall Purchaser,
its successors or permitted assigns be entitled to claim or seek rescission of
the transactions consummated under this Agreement.

 

Section 8.4.                                   Certain Limitations.  Without
limiting the effect of any other limitation contained in this Article VIII, the
following limitations shall apply to all claims for indemnification under this
Article VIII:

 

(a)                                  For the avoidance of doubt, if a party
breaches any representation or warranty of such party set forth in this
Agreement that is qualified by materiality (including the word or words
“material,” “in all material respects,” “Acquired Business Material Adverse
Effect” or any word or words of similar import), the applicable Indemnitee shall
(solely to the extent otherwise provided in this Article VIII and subject to the
limitations set forth in this Article VIII) be entitled to indemnification for
the full amount of Damages resulting from such breach (and not solely for the
excess of such Damages over any portion thereof deemed not to be material).

 

(b)                                 Purchaser shall not be entitled to make any
claim for indemnification with respect to any matter to the extent that such
matter (or an accrual, reserve or provision therefor (to the extent of such
accrual, reserve or provision)) is reflected as a current liability on the Final
Closing Transaction Value Schedule or otherwise taken into account in the
calculation of the Final Transaction Value, and the amount of any Damages for
which indemnification is provided under this Article VIII shall be calculated
net of any such accruals, reserves or provisions.

 

(c)                                  Purchaser and each Acquired Company shall
(and each shall cause each other Purchaser Indemnitee to) use commercially
reasonable efforts to pursue all reasonable legal

 

71

--------------------------------------------------------------------------------


 

rights and remedies available to Purchaser and each Acquired Company in order to
mitigate applicable Damages for which indemnification is provided to the
Purchaser Indemnitees under this Article VIII.  The Retained Companies shall
(and each shall cause each other Seller Indemnitee to) use commercially
reasonable efforts to pursue all reasonable legal rights and remedies available
to such Person order to mitigate applicable Damages for which indemnification is
provided to the Seller Indemnitees under this Article VIII.

 

(d)                                 In no event shall any Seller Indemnitor have
any liability under this Article VIII for any Damages arising from or relating
to, directly or indirectly, a breach of the representations and warranties set
forth in Section 3.19(b) that is cured within forty-five (45) days after
Purchaser’s delivery of a Claim Certificate pursuant to and in compliance with
the requirements of Section 8.5 or 8.6, as applicable.

 

(e)                                  In no event shall any Seller Indemnitor
have any liability under this Article VIII for any Damages arising from or
relating to, directly or indirectly, any act, omission or transaction carried
out by or at the request of Purchaser or any Affiliate thereof before, on or
after the Closing Date, including, without limitation, any change in the
accounting policies, practices or procedures of the Acquired Business or any of
the Acquired Companies after the Closing; provided, however, that for the
avoidance of doubt, no transaction occurring or required to occur prior to the
Closing pursuant to an Ancillary Agreement shall be considered to have been
carried out by or at the request of Purchaser or any of its Affiliates.

 

(f)                                    The amount of Damages recoverable by the
Purchaser Indemnitees under this Article VIII with respect to any Claim shall be
reduced by the amount of any payment received by Purchaser, any Acquired Company
or any Affiliate thereof with respect to such Damages from any insurance
provider or any other third party.  Purchaser shall (and shall cause each other
Purchaser Indemnitee to) use commercially reasonable efforts to pursue all
insurance claims and other third party payments to which any Purchaser
Indemnitee may be entitled in connection with any Damages it incurs.  If the
Purchaser Indemnitees become entitled to receive any insurance or other third
party payment in connection with any Claim for Damages for which it has already
received a disbursement from the Escrow Fund or payment from any Seller
Indemnitor, they shall pay to the Seller Representative (on behalf of the
applicable Seller Indemnitors), within thirty (30) calendar days after it
becomes entitled to such payment, an amount equal to the excess of (x) the
amount previously received by the Purchaser Indemnitees from the Escrow Fund or
any Seller Indemnitor with respect to such Claim plus the amount of such
insurance or other third party payment, over (y) the amount of Damages to which
the Purchaser Indemnitees have become entitled under this Agreement in
connection with such Claim.

 

(g)                                 No amounts distributed to any Seller, any
Remaining Member, any Parent Equity Holder or any Remaining Parent Equity Holder
from the Escrow Fund or paid to any such Person pursuant to Section 2.5 shall be
subject to any right of set off, clawback or recoupment for any reason.

 

72

--------------------------------------------------------------------------------


 

Section 8.5.                                   Procedures; Disputes.

 

(a)                                  Any Indemnitee agrees to give prompt notice
to the Indemnitor of the assertion of any claim (a “Claim”) that is not subject
to Section 8.6 and will provide the Indemnitor such information with respect
thereto that the Indemnitor may reasonably request.  The failure to so notify
the Indemnitor shall not relieve the Indemnitor of its obligations hereunder,
unless (and then solely to the extent) such failure shall have prejudiced the
Indemnitor.  In connection with any Claim, the Indemnitee shall deliver to the
Indemnitor a certificate (signed by any officer of the Indemnitee, as
applicable) (any certificate delivered in accordance with the provisions of this
Section 8.5(a), a “Claim Certificate”):

 

(i)                                     stating that an Indemnitee has
determined in good faith that it is entitled to indemnification pursuant to this
Article VIII;

 

(ii)                                  containing a reasonably detailed statement
(based upon the information then possessed by or reasonably available to such
Person) of the amount of Damages to which such Indemnitee claims to be entitled
to receive; and

 

(iii)                               specifying in reasonable detail (based upon
the information then possessed by or reasonably available to such Person) the
material facts known to the Indemnitee giving rise to such Claim.

 

(b)                                 If the Indemnitor in good faith objects to
any claim made by the Indemnitee in any Claim Certificate, then the Indemnitor
shall deliver a written notice (a “Claim Dispute Notice”) to the Indemnitee
prior to the end of the forty (40) calendar day period commencing upon receipt
by the Indemnitor of the Claim Certificate.  The Claim Dispute Notice shall set
forth in reasonable detail the principal basis for the dispute of any Claim made
by the Indemnitee in the Claim Certificate.  If the Indemnitor does not deliver
a Claim Dispute Notice to the Indemnitee prior to the expiration of such forty
(40) calendar day period, then, as applicable, the amount of Damages set forth
in the Claim Certificate shall be distributed from the Escrow Fund pursuant to
the Escrow Agreement or, if otherwise required pursuant to Section 8.2, paid to
the Indemnitee.

 

(c)                                  If the Indemnitor delivers a Claim Dispute
Notice, then the Indemnitee and the Indemnitor shall attempt in good faith to
resolve any objections raised by the Indemnitor in such Claim Dispute Notice. 
If the Indemnitee and the Indemnitor agree to a resolution of such Claim, a
memorandum setting forth such agreement shall be prepared and signed by both
parties and the amount of the Damages set forth in accordance with the terms of
such memorandum shall be distributed from the Escrow Fund pursuant to the Escrow
Agreement or, if otherwise required pursuant to Section 8.2, paid to the
Indemnitee.

 

(d)                                 If no such resolution is reached during the
twenty (20) calendar day period following the Indemnitee’s receipt of a given
Claim Dispute Notice, then upon the expiration of such twenty (20) calendar day
period, either the Indemnitee or the Indemnitor may bring suit to resolve the
objection in accordance with Sections 10.8 and 10.9. The amount of any Damages
awarded to the Indemnitee pursuant to a final, non-appealable order of a court
of competent jurisdiction shall be distributed from the Escrow Fund pursuant to
the Escrow Agreement or, if

 

73

--------------------------------------------------------------------------------


 

otherwise required pursuant to Section 8.2, paid to the Indemnitee.  Judgment
upon any such final, non-appealable award may be entered in any court having
jurisdiction.

 

Section 8.6.                                   Third Party Claims.

 

(a)                                  Except as set forth in Article IX, upon
receipt by any Indemnitee of notice of any actual or possible claim, demand,
suit, action, arbitration, investigation, inquiry or proceeding that has been or
may be brought or asserted by a third party against such Indemnitee and that may
be subject to indemnification under this Article VIII (a “Third Party Claim”),
the Indemnitee shall notify the Indemnitor of such Third Party Claim and, except
for any Third Party Claim that (w) alleges criminal conduct by the Indemnitee,
(x) seeks material non-monetary relief against the Indemnitee, (y) seeks Damages
that are reasonably likely to exceed 200% of the balance of the Escrow Fund
available to satisfy such claim on the date the Indemnified Party receives
notice of such Claim or (z) seeks non-monetary relief and alleges patent
infringement resulting from the practice of the Indemnitee’s Intellectual
Property Rights and that affects only the Indemnitee’s business and Intellectual
Property Rights, the Indemnitor shall have the right, in its sole and absolute
discretion, to control the defense, compromise or settlement of such Third Party
Claim.  If the Indemnitor does not assume control of such defense, compromise or
settlement, the Indemnitee shall control such defense, compromise or settlement;
provided, however, that notwithstanding anything to the contrary in the
foregoing, any Third Party Claim alleging patent infringement and seeking
non-monetary relief (whether or not in addition to other forms of relief) that
affects both the Acquired Business and the Retained Business, shall be subject
to Section 8.6(b) below (and not this Section 8.6(a)).  The Indemnitee shall
make available to the Indemnitor any documents and materials in its possession
or control that may be reasonably necessary to defend, compromise or settle such
Third Party Claim.  The non-controlling party shall be entitled, at its sole
option and expense, to participate in, but not to determine or conduct, any
defense and investigation of such Third Party Claim or settlement negotiations
with respect to such Third Party Claim.  The Indemnitee shall not have the right
to settle, adjust or compromise such Third Party Claim without the consent of
the Indemnitor.  The Indemnitor shall not agree to any settlement, adjustment or
compromise of such Third Party Claim that imposes any equitable remedy on the
Indemnitee or any of its assets or that otherwise imposes any liability or
obligation on the Indemnitee.  For purposes of Section 8.5 and this Section 8.6,
(a) if any or all of Sellers and the Consenting Parent Equity Holders comprise
the Indemnitor, any references to the Indemnitor (except provisions relating to
an obligation to make any payments) shall be deemed to refer to the Seller
Representative, and (b) if any or all of Sellers and the Consenting Parent
Equity Holders comprise the Indemnitee, any references to the Indemnitee (except
provisions relating to an obligation to make or a right to receive any payments)
shall be deemed to refer to the Seller Representative.

 

(b)                                 The Indemnitee shall notify the Indemnitor
upon receipt by the Indemnitee of notice of any Third Party Claim that alleges
patent infringement and seeks non-monetary relief (whether or not in addition to
other forms of relief) and results from the practice of any Acquired Business IP
or Retained Business IP and that affects both the Acquired Business and the
Retained Business and/or their respective Intellectual Property Rights.  The
Purchaser and the Seller Representative shall jointly control the defense of any
such Third Party Claim.  The Purchaser and the Seller Representative shall enter
into a mutually acceptable joint defense agreement in connection with any such
Third Party Claim.  The Purchaser and the Sellers shall

 

74

--------------------------------------------------------------------------------


 

share equally in the costs of the defense of any such Third Party Claims,
subject, in the case of the Sellers, to the following limitations:  (i) the
Sellers’ obligation to share in the costs of defense of any such Third Party
Claims shall only arise in the case of such Third Party Claims for which
indemnification is otherwise actually available under the terms of this
Agreement (and, in such cases, shall be subject to the limitations set forth
herein (including this Article VIII)) and (ii) in the case of any such Third
Party Claim where indemnification is not available under the terms of this
Agreement, the Parent Sub shall have the right to jointly control the defense of
such Third Party Claim with the Purchaser, subject to agreement by the Parent
Sub to share equally in the costs of defense of such Third Party Claim.  The
matter listed in Section 8.6(b) of the Company Disclosure Schedule shall be
subject to the terms of this Section 8.6(b).

 

Section 8.7.                                   Uncovered Claims.

 

(a)                                  If on the date that any Earnout Amount
becomes payable by Purchaser pursuant to Section 2.5 (each such date, an
“Earnout Payment Date”) the amount of all then pending First 12 Month Claims
asserted during the period specified in Section 8.1(c) pursuant to and in
compliance with the requirements of Section 8.5 or 8.6, as applicable (including
for this purpose all First 12 Month Claims against the Escrow Fund which have
been finally resolved in favor of Purchaser but which have not been disbursed to
Purchaser but excluding all First 12 Month Claims which have been finally
resolved in favor of the Seller Indemnitors), exceeds the balance of the Escrow
Fund as of immediately prior to such Earnout Payment Date (the amount of such
excess, the “Uncovered First 12 Month Claim Amount”), Purchaser may withhold
from such Earnout Amount and deposit into the Escrow Fund, with respect to such
pending First 12 Month Claims, the First 12 Month Specified Portion (if any) of
such Earnout Amount, as determined in accordance with Section 8.7(b), such
amount to be held in escrow in accordance with the Escrow Agreement.  For the
avoidance of doubt, if the amount deposited into the Escrow Fund pursuant to
this Section 8.7(a) on any Earnout Payment Date is less than the First 12 Month
Specified Portion of the Earnout Amount payable on such Earnout Payment Date, no
portion of such First 12 Month Specified Portion may be carried forward to any
subsequent Earnout Payment Date.

 

(b)                                 The “First 12 Month Specified Portion” of
any Earnout Amount shall be determined as follows:

 

(i)                                     The “First 12 Month Earnout Claim Cap”
with respect to such Earnout Amount shall be calculated so as to equal (x) the
Available First 12 Month Basket, plus (y) 12.5% of such Earnout Amount. 
“Available First 12 Month Basket” means, as of the time of calculation thereof,
an amount equal to USD $6,250,000, minus (y) the aggregate amount of Prior
Excess First 12 Month Earnout Deposits.  “Prior Excess First 12 Month Earnout
Deposits” means, as of the time of the calculation thereof, the sum of all
Excess First 12 Month Earnout Deposits for all Earnout Amounts preceding such
time.  “Excess First 12 Month Earnout Deposit” means, for any Earnout Amount,
the excess (if any) of (1) the amount withheld from such Earnout Amount and
deposited into the Escrow Fund pursuant to Section 8.7(a) over (2) 12.5% of such
Earnout Amount.

 

75

--------------------------------------------------------------------------------


 

(ii)                                  The “First 12 Month Specified Portion”
shall then be calculated with respect to such Earnout Amount so as to equal the
lesser of the Uncovered First 12 Month Claim Amount and the First 12 Month
Earnout Claim Cap.

 

(c)                                  If on any Earnout Payment Date the amount
of all then pending Claims that are not First 12 Month Claims and that were
asserted during the period specified in Section 8.1(c) pursuant to and in
compliance with the requirements of Section 8.5 or 8.6, as applicable (such
pending claims, the “Other Claims”) (including for this purpose all Other Claims
against the Escrow Fund which have been finally resolved in favor of Purchaser
but which have not been disbursed to Purchaser but excluding all Other Claims
which have been finally resolved in favor of the Seller Indemnitors), is greater
than the excess of (i) the balance of the Escrow Fund as of immediately prior to
such Earnout Payment Date over (ii) the Uncovered First 12 Month Claim Amount as
of immediately prior to such date (the amount of such excess, the “Uncovered
Other Claim Amount”), Purchaser may withhold from such Earnout Amount and
deposit into the Escrow Fund, with respect to such pending Other Claims, the
Other Specified Portion (if any) of such Earnout Amount, as determined in
accordance with Section 8.7(d), such amount to be held in escrow in accordance
with the Escrow Agreement.  For the avoidance of doubt, if the amount deposited
into the Escrow Fund pursuant to this Section 8.7(c) on any Earnout Payment Date
is less than the Other Specified Portion of the Earnout Amount payable on such
Earnout Payment Date, no portion of such Other Specified Portion may be carried
forward to any subsequent Earnout Payment Date.

 

(d)                                 The “Other Specified Portion” of any Earnout
Amount shall be determined as follows:

 

(i)                                     The “Other Earnout Claim Cap” with
respect to such Earnout Amount shall be calculated so as to equal 10% of such
Earnout Amount, less any Excess First 12 Month Earnout Deposit for such Earnout
Amount; provided that the Other Earnout Claim Cap cannot be less than zero.

 

(ii)                                  The “Other Specified Portion” shall then
be calculated with respect to such Earnout Amount so as to equal the lesser of
the Uncovered Other Claim Amount and the Other Earnout Claim Cap.

 

(e)                                  For purposes of this Section 8.7:

 

(i)                                     With respect to the Earnout Amount
payable by Purchaser on any particular Earnout Payment Date, for purposes of
determining the amounts which Purchaser is entitled to withhold from such
Earnout Amount and deposit into the Escrow Fund pursuant to Section 8.7(a) or
8.7(c) (as applicable), the provisions of Sections 8.7(a) and (b) shall be
applied before the provisions of Sections 8.7(c) and (d).

 

(ii)                                  For the avoidance of doubt,
notwithstanding anything in this Agreement to the contrary, (x) the aggregate
amount which Purchaser is entitled to withhold from any or all Earnout Amounts
and deposit into the Escrow Fund pursuant to Section 8.7(c) may not exceed USD
$4,000,000, and (y) the aggregate amount which Purchaser is entitled to

 

76

--------------------------------------------------------------------------------


 

withhold from any or all Earnout Amounts and deposit into the Escrow Fund
pursuant to either Section 8.7(a) or Section 8.7(c) may not exceed USD
$11,250,000.

 

(iii)                               Set forth on Schedule 8.7 attached hereto
are illustrative examples, as agreed by the parties, of the calculation of
uncovered claim amounts contemplated by this Section 8.7.

 

Section 8.8.                                   Other Matters Relating to
Indemnification Claims.

 

(a)                                  No Seller Indemnitor shall have, exercise
or assert (or attempt to exercise or assert), any right of contribution, right
of indemnity or other right or remedy against the Company in connection with any
indemnification obligation to which it has become subject under this Agreement.

 

(b)                                 For purposes of Section 8.2(b)(iii), the
amount of Tax that relates to the portion of any Straddle Period ending on the
Closing Date shall (i) in the case of real property, personal property and
similar ad valorem Taxes be deemed to be the amount of such Tax for the entire
Straddle Period (adjusted for acquisition and dispositions following the Closing
Date) multiplied by a fraction (A) the numerator of which is the number of days
in the Straddle Period ending on the Closing Date and (B) the denominator of
which is the number of days in the entire Straddle Period and (ii) in the case
of any other Tax, be deemed equal to the amount which would be payable if the
relevant Straddle Period ended on the Closing Date.

 

(c)                                  The parties agree to treat any
indemnification payment received pursuant to this Agreement for all Tax purposes
as an adjustment to the Transaction Value and shall automatically result in
corresponding adjustments to the Purchase Price, the Merger Consideration and
each Remaining Member’s Allocable Merger Consideration, in each case to the
extent permitted by Applicable Law.

 

ARTICLE IX
TAX MATTERS

 

Section 9.1.                                   Tax Treatment of Purchase of
Shares.  Purchaser and Sellers acknowledge and agree that, for U.S. federal and
applicable state income tax purposes, the purchase of the Shares by Purchaser
pursuant to the Share Sale and the Merger taken together shall be treated
consistently with Situation 2 of Revenue Ruling 99-6 and shall file all Tax
Returns accordingly.

 

Section 9.2.                                   Tax Returns.

 

(a)                                  Purchaser and Sellers acknowledge and agree
that for U.S. federal income tax purposes, the Company shall be considered
terminated under Section 708(b)(1)(A) of the Code as a result of the sale of the
Shares to Purchaser and the Merger, and the Company’s taxable year shall end as
of the Closing Date.  The Seller Representative shall prepare, or cause to be
prepared (with all expenses to be disbursed from the Seller Representative
Escrow Fund), all Tax Returns required to be filed by the Company for any Tax
period ending prior to or on the Closing Date (the “Pre-Closing Tax Returns”). A
copy of each Pre-Closing Tax Return shall be prepared in accordance with past
practice unless otherwise required by applicable Law, and a copy thereof shall
be provided to Purchaser for Purchaser’s review and comment (i) in the case

 

77

--------------------------------------------------------------------------------


 

of income Tax Returns at least twenty (20) calendar days prior to the due date
for filing and (ii) for all other Tax Returns at least ten (10) calendar days
prior to the due date for filing, and the Seller Representative agrees to
reflect on such Tax Return any changes that are reasonably requested by
Purchaser prior to filing the Tax Return. The Seller Representative shall sign
and file, or cause to be signed and filed, all Pre-Closing Tax Returns that are
required to be filed with respect to United States federal and state income
Taxes and shall pay, or cause to be paid, prior to the due date for filing all
Taxes shown as due on such Tax Returns. No later than five (5) calendar days
after such filing and payment, the Seller Representative shall provide to
Purchaser copies of such Tax Returns and evidence reasonably satisfactory to
Purchaser that all Taxes shown as due on such Tax Returns have been paid.

 

(b)                                 Neither Sellers nor the Seller
Representative shall amend any Pre-Closing Tax Return for any Acquired Company
without the prior written consent of Purchaser (which consent shall not be
unreasonably withheld, conditioned or delayed).

 

(c)                                  Purchaser shall be responsible for the
preparation and filing of all other Tax Returns for the Acquired Companies and
shall be responsible for the payment of all Taxes attributable to such Tax
Returns; provided, however, that the amount of Taxes attributable to the portion
of any Straddle Period ending on the Closing Date pursuant to
Section 8.8(b) shall be distributed from the Escrow Fund pursuant to the Escrow
Agreement or, if otherwise required pursuant to Section 8.2, paid by Sellers to
the Purchaser, subject to the limitations set forth in Article VIII.  For any
Tax Return prepared and filed by Purchaser and for which the Sellers will have
liability for Taxes pursuant to Section 8.2, Purchaser shall submit a copy of
such Tax Return to the Seller Representative for the Seller Representative’s
review and comment (i) in the case of income Tax Returns at least twenty (20)
calendar days prior to the due date for filing and (ii) for all other Tax
Returns at least ten (10) calendar days prior to the due date for filing, and
Purchaser shall consult with the Seller Representative concerning each such Tax
Return and report all items with respect to which the Sellers may have liability
pursuant to Section 8.2 in accordance with the instructions of the Seller
Representative; provided, however, that if Purchaser is advised by counsel that
the reporting on any Tax Return of any item in accordance with instructions of
the Seller Representative is not supported by a “more likely than not” standard,
Purchaser may file such Tax Return without regard to the instructions from the
Seller Representative relating to such item.  Purchaser shall provide the Seller
Representative with a copy of each proposed Tax Return described in this
Section 9.2(c) (and such additional information regarding such Tax Return as may
reasonably be requested by the Seller Representative) at least 20 days prior to
the filing of such Tax Return.

 

Section 9.3.                                   Tax Cooperation.

 

(a)                                  Purchaser and Sellers agree to furnish or
cause to be furnished to the other, upon request, as promptly as practicable,
such information and assistance relating to Taxes, including, without
limitation, access to books and records, as is reasonably necessary for the
filing of all Tax Returns by Purchaser or Sellers, the making of any election
relating to Taxes, the preparation for any audit by any Tax Authority and the
prosecution or defense of any claim, suit or proceeding relating to any Tax. 
Each of Purchaser and Sellers shall retain all applicable books and records with
respect to Taxes for a period of at least seven (7) years following the Closing
Date.

 

78

--------------------------------------------------------------------------------


 

(b)                                 With respect to Taxes of the Acquired
Companies for any Pre-Closing Tax Period that is not part of a Straddle Period,
the Seller Representative on behalf of the Sellers shall have the right, at the
Sellers’ expense, to control any audit or examination by any Tax Authority, with
respect to United States Income Taxes and to contest, resolve and defend against
any assessment, notice of deficiency, or other adjustment or proposed adjustment
relating to any and all Taxes.  Purchaser shall have the right, at its own
expense, to control any other audit or examination by any Tax Authority and to
contest, resolve and defend against any other assessment, notice of deficiency,
or other adjustment or proposed adjustment relating to Taxes of the Acquired
Companies, including with respect to Straddle Periods; provided that, with
respect to any item of adjustment relating to Taxes indemnified against by
Sellers pursuant to Section 8.2 or relating to Taxes which Sellers are required
to pay under Section 9.2, Purchaser shall consult with the Seller
Representative, and not settle any such issue, or file any amended income Tax
Return relating to such issue, without the consent of the Seller Representative,
which consent shall not be unreasonably withheld, conditioned or delayed.

 

Section 9.4.                                   Tax Sharing Agreement.  Each
Acquired Company shall terminate or cause to be terminated any Tax sharing,
allocation, indemnification or similar agreements, arrangements or undertakings
in effect, written or unwritten, on the Closing Date as between any Seller or
any Retained Company or any predecessor or Affiliate thereof, on the one hand,
and such Acquired Company, on the other hand, and there shall be no continuing
obligation to make any payments under any such agreements, arrangements or
undertakings.

 

Section 9.5.                                   Survival of Tax Matters.  The
provisions of this Article IX shall survive the Closing.

 

ARTICLE X
MISCELLANEOUS

 

Section 10.1.                             Notices.  All notices, requests,
demands and other communications given or made pursuant hereto shall be in
writing and shall be deemed to have been duly given or made as follows:  (i) if
sent by registered or certified mail in the United States return receipt
requested, upon receipt; (ii) if sent by nationally recognized overnight air or
overnight courier service, one (1) Business Day after mailing; (iii) if sent by
facsimile transmission, with a copy mailed on the same day in the manner
provided in clauses (i) or (ii) of this Section 10.1, when transmitted and
receipt is confirmed by telephone and (iv) if otherwise actually personally
delivered, when delivered, provided, that such notices, requests, demands and
other communications are delivered to the address set forth below, or to such
other address as any party shall provide by like notice to the other parties to
this Agreement.

 

(a)                                  if to Purchaser or Transitory Sub, to:

 

Thoratec Corporation

6035 Stoneridge Drive

Pleasanton, California 94588

Attn:  General Counsel

Fax:  (925) 734-4070

 

79

--------------------------------------------------------------------------------


 

with a copy to:

 

Latham & Watkins LLP
140 Scott Drive
Menlo Park, California  94025
Attn:  Tad J. Freese
Fax:  (650) 463-2600

 

(b)                                 if to Parent, the Parent Sub, the Sellers,
the Consenting Parent Equity Holders or the Seller Representative:

 

Pharos LLC

45 First Avenue

Waltham, Massachusetts 02451

 

with a copy to:

 

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attn:  David E. Redlick, Esq. and Hal J. Leibowitz, Esq.

Fax:  (617) 526-5000

 

or to such other Person or address or facsimile number as any party shall
specify by like written notice to the other parties hereto (any such notice of a
change of address to be effective only upon actual receipt thereof).

 

Section 10.2.                             Entire Agreement.  This Agreement
(including the Schedules, Exhibits and other documents referred to herein), the
Ancillary Agreements, the Confidentiality Agreement and the documents,
instruments and other agreements delivered pursuant hereto or in connection
herewith constitute the entire agreement between the parties hereto with respect
to the subject matter hereof and thereof and supersedes all prior written or
oral and all contemporaneous oral agreements and understandings between any of
the parties hereto with respect to the subject matter hereof, except as
otherwise expressly provided herein.

 

Section 10.3.                             Assignment; Binding Effect.  Neither
this Agreement nor any of the rights, benefits or obligations hereunder may be
assigned, in whole or in part, by any party (whether by operation of law or
otherwise) without the prior written consent of each of the parties hereto;
provided, however, that Purchaser may assign its rights and obligations under
this Agreement to any of its Affiliates, successors or assigns but shall remain
primarily liable for its obligations hereunder.  Subject to the preceding
sentence, this Agreement shall be binding upon, inure to the benefit of and be
enforceable by each of the parties and their respective successors and assigns. 
Except for Section 7.3 with respect to the Indemnified Persons, Article VIII
with respect to the Indemnitees and Section 10.10 hereof, this Agreement is for
the sole benefit of the parties to this Agreement and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
legal or equitable right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

80

--------------------------------------------------------------------------------


 

Section 10.4.                             Fees and Expenses.  Except as
otherwise expressly provided herein, all costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby
(including, without limitation, fees and disbursements of counsel, financial
advisors and accountants) shall be borne by the party which incurs such cost or
expense, it being agreed and understood that all such costs and expenses
incurred by the Acquired Companies prior to the Closing shall be paid as
provided in this Agreement; provided that, all known Transaction Expenses shall
be paid by the Acquired Companies prior to the Closing or, if not paid as of
such time, shall be taken into account in the calculation of the Working Capital
Adjustment and any unknown Transaction Expenses not so taken into account shall
be paid by Parent Sub pursuant to Section 8.2(c)(iii) or otherwise.

 

Section 10.5.                             Amendments.  This Agreement may be
amended or modified by the parties only by an instrument in writing signed on
behalf of each of the parties hereto (it being agreed and understood that the
Seller Representative may in all instances act on behalf of any Seller or the
Parent Sub); provided that no amendment or modification of this Agreement that
requires the consent of any Remaining Member under the Company LLC Agreement or
applicable law shall be effective unless such Remaining Member’s consent is
obtained.

 

Section 10.6.                             Severability.  If any term or other
provision of this Agreement becomes, or is declared by a court of competent
jurisdiction to be, invalid, void, illegal or incapable of being enforced, all
other conditions and provisions of this Agreement, and the application of such
provision to other Persons or circumstances other than those which it is
determined to be invalid, void, illegal or incapable of being enforced, shall
not be impaired or otherwise affected and shall nevertheless remain in full
force and effect to the fullest extent permitted by law so long as the economic
or legal substance of the transactions contemplated thereby is not affected in
any manner materially adverse to any party. Upon such determination that any
term or other provision is invalid, void, illegal or incapable of being
enforced, the parties hereto shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the fullest extent possible.

 

Section 10.7.                             Counterparts.  This Agreement may be
executed in counterparts, each of which shall be deemed to be an original, and
all of which together shall be deemed to be one and the same instrument.

 

Section 10.8.                             Governing Law.  This Agreement shall
be governed by and construed in accordance with the laws of the State of New
York without giving effect to the principles of conflicts of laws.

 

Section 10.9.                             Jurisdiction; Venue; Services of
Process.  Each of the parties hereto hereby irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
New York and of the United States of America, in each case located in the County
of New York, for any Proceeding arising out of or relating to this Agreement and
the transactions contemplated hereby (and agrees not to commence any Proceeding
relating thereto except in such courts), and further agrees that service of any
process, summons, notice or document by U.S. registered mail to its respective
address, and in the manner, set forth in Section 10.1 of this Agreement shall be
effective service of process for any Proceeding brought against it

 

81

--------------------------------------------------------------------------------


 

in any such court.  Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of this Agreement or the transactions contemplated hereby in the
courts of the State of New York or the United States of America, in each case
located in the County of New York, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Proceeding brought in any such court has been brought in an
inconvenient forum.  Each of the parties agrees that a final judgment in any
such action or Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Law.  Each of the parties hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, trial by
jury in any action or Proceeding arising hereunder.

 

Section 10.10.                       Remedies Cumulative; Specific Performance. 
Except as provided in Section 8.3, the rights and remedies of the parties hereto
shall be cumulative and not alternative.  The parties hereto agree that, in the
event of any breach or threatened breach by any party to this Agreement of any
covenant, obligation or other provision set forth in this Agreement for the
benefit of any other party to this Agreement, such other party shall be entitled
(in addition to any other remedy that may be available to it and without the
requirement of the posting of a bond) to (a) a decree or order of specific
performance or mandamus to enforce the observance and performance of such
covenant, obligation or other provision and (b) an injunction restraining such
breach or threatened breach.

 

Section 10.11.                       Costs and Attorneys’ Fees.  Subject to the
limitations set forth herein, including Article II and Article X, in the event
that any action, suit or other proceeding is instituted concerning or arising
out of this Agreement, the prevailing party shall recover all of such party’s
costs and reasonable attorneys’ fees incurred in connection with each and every
such action, suit or other proceeding, including any and all appeals and
petitions therefrom.

 

Section 10.12.                       No Third Party Beneficiaries.  This
Agreement shall not confer any rights or remedies upon any person other than the
parties hereto and their respective successors and permitted assigns; provided,
however, that (a) the provisions in Section 2.2 concerning payment of the Merger
Consideration are intended for the benefit of the Remaining Members, (b) the
provisions of Section 7.3 concerning insurance and indemnification are intended
for the benefit of the individuals specified therein, and (c) Purchaser’s
representations and warranties in Article V are intended for the benefit of the
Remaining Members to claims and indemnification under Article VIII.

 

[signature page follows]

 

82

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

PHAROS, LLC

 

 

 

By:

/s/ Kurt Dasse

 

 

Name:

Kurt Dasse

 

 

Title:

Chief Operating Officer

 

 

 

 

 

By:

/s/ Theo Melas-Kyriazi

 

 

Name:

Theo Melas-Kyriazi

 

 

Title:

Treasurer and Chief Financial Officer

 

 

 

 

 

LEVITRONIX TECHNOLOGIES LLC

 

 

 

By:

/s/ Kurt Dasse

 

 

Name:

Kurt Dasse

 

 

Title:

President

 

 

 

 

 

LEVITRONIX LLC

 

 

 

By:

/s/ Kurt Dasse

 

 

Name:

Kurt Dasse

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

By:

/s/ Theo Melas-Kyriazi

 

 

Name:

Theo Melas-Kyriazi

 

 

Title:

Treasurer and Chief Financial Officer

 

[Signature page to Agreement and Plan of Merger]

 

--------------------------------------------------------------------------------


 

 

EACH SELLER NAMED ON EXHIBIT A

 

 

 

 

 

By:

/s/ John K. Whiting, IV

 

 

Name:

John K. Whiting, IV

 

 

As attorney-in-fact

 

 

 

 

 

EACH CONSENTING PARENT EQUITY HOLDER NAMED ON EXHIBIT B

 

 

 

 

 

By:

/s/ John K. Whiting, IV

 

 

Name:

John K. Whiting, IV

 

 

As attorney-in-fact

 

 

 

 

 

PHAROS, LLC, as the Seller Representative

 

 

 

 

 

By:

/s/ Kurt Dasse

 

 

Name:

Kurt Dasse

 

 

Title:

Chief Operating Officer

 

[Signature page to Agreement and Plan of Merger]

 

--------------------------------------------------------------------------------


 

 

THORATEC CORPORATION

 

 

 

 

 

By:

/s/ Gerhard F. Burbach

 

 

Name:

Gerhard F. Burbach

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

REVERE MERGER SUB, LLC

 

 

 

 

 

By:

 

 

 

 

 

 

By:

/s/ Gerhard F. Burbach

 

 

Name:

Gerhard F. Burbach

 

 

Title:

President

 

[Signature page to Agreement and Plan of Merger]

 

--------------------------------------------------------------------------------